Exhibit 10.3

 

 

U.S. $100,000,000

CREDIT AGREEMENT

dated as of September 25, 2012

among

SPIRIT REALTY, L.P.,

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as the Administrative Agent

 

 

DEUTSCHE BANK SECURITIES INC.

as Lead Arranger

and Book Running Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.1

  Defined Terms      1   

Section 1.2

  Use of Defined Terms      31   

Section 1.3

  Cross-References      31   

Section 1.4

  Accounting and Financial Determinations      31    ARTICLE II   

REVOLVING LOAN COMMITMENT AND

BORROWING PROCEDURES, NOTES

  

  

Section 2.1

  Commitments      32   

Section 2.2

  Reduction of the Commitment Amounts      34   

Section 2.3

  Borrowing Procedures      34   

Section 2.4

  Continuation and Conversion Elections      35   

Section 2.5

  Funding      36   

Section 2.6

  Issuance Procedures      36   

Section 2.7

  Loan Accounts and Revolving Notes      39   

Section 2.8

  Additional Revolving Loan Commitments      39   

Section 2.9

  Swingline Loan Subfacility      41    ARTICLE III    MATURITY DATE;
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES   

Section 3.1

  Maturity Date; Extension Option      43   

Section 3.2

  Repayments and Prepayments; Application      45   

Section 3.3

  Interest Provisions      46   

Section 3.4

  Fees      48    ARTICLE IV    CERTAIN LIBO RATE AND OTHER PROVISIONS   

Section 4.1

  LIBO Rate Lending Unlawful      49   

Section 4.2

  Deposits Unavailable      49   

Section 4.3

  Change of Circumstances      49   

Section 4.4

  Replacement of Lender      50   

Section 4.5

  Funding Losses      51   

Section 4.6

  Taxes      51   

 

i



--------------------------------------------------------------------------------

Section 4.7

  Change of Lending Office      55   

Section 4.8

  Payments, Computations, etc.      55   

Section 4.9

  Sharing of Payments      56   

Section 4.10

  Setoff      56    ARTICLE V    CONDITIONS TO EFFECTIVENESS AND TO FUTURE
CREDIT EXTENSIONS   

Section 5.1

  Conditions Precedent to Making of Loans and the Issuance of Letters of Credit
     57   

Section 5.2

  All Credit Extensions      60    ARTICLE VI    REPRESENTATIONS AND WARRANTIES
  

Section 6.1

  Organization, etc.      61   

Section 6.2

  Due Authorization, Non-Contravention, etc.      62   

Section 6.3

  Government Approval, Regulation, etc.      62   

Section 6.4

  Validity, etc.      63   

Section 6.5

  Financial Information      63   

Section 6.6

  No Material Adverse Effect      64   

Section 6.7

  Litigation, etc.      64   

Section 6.8

  Subsidiaries      64   

Section 6.9

  Properties      64   

Section 6.10

  Taxes      67   

Section 6.11

  ERISA Compliance      67   

Section 6.12

  Compliance with Environmental Laws      68   

Section 6.13

  Regulations T, U and X      68   

Section 6.14

  Accuracy of Information      69   

Section 6.15

  REIT      69   

Section 6.16

  No Bankruptcy Filing      69   

Section 6.17

  Use of Proceeds      69   

Section 6.18

  Intentionally Omitted      69   

Section 6.19

  Security Interests      69   

Section 6.20

  Material Agreements      70   

Section 6.21

  Office of Foreign Assets Control      70   

Section 6.22

  Labor Relations      70   

Section 6.23

  Intellectual Property, Licenses, Franchises and Formulas      71    ARTICLE
VII    COVENANTS   

Section 7.1

  Affirmative Covenants      71   

Section 7.2

  Negative Covenants      84   

 

ii



--------------------------------------------------------------------------------

  ARTICLE VIII      EVENTS OF DEFAULT   

Section 8.1

 

Listing of Events of Default

     90   

Section 8.2

 

Action if Bankruptcy

     93   

Section 8.3

 

Action if Other Event of Default

     93   

Section 8.4

 

Actions in Respect of Letters of Credit

     93      ARTICLE IX      THE ADMINISTRATIVE AGENT   

Section 9.1

 

Appointment

     95   

Section 9.2

 

Intentionally Omitted

     96   

Section 9.3

 

Nature of Duties

     96   

Section 9.4

 

Lack of Reliance on the Administrative Agent

     96   

Section 9.5

 

Certain Rights of the Administrative Agent

     97   

Section 9.6

 

Reliance

     97   

Section 9.7

 

Indemnification

     97   

Section 9.8

 

The Administrative Agent in its Individual Capacity

     97   

Section 9.9

 

Holders

     98   

Section 9.10

 

Resignation by the Administrative Agent

     98      ARTICLE X      MISCELLANEOUS PROVISIONS   

Section 10.1

 

Waivers, Amendments, etc.

     99   

Section 10.2

 

Notices

     100   

Section 10.3

 

Payment of Costs and Expenses; Indemnification

     101   

Section 10.4

 

Survival and Recourse Nature of Obligations

     102   

Section 10.5

 

Headings

     102   

Section 10.6

 

Execution in Counterparts, Effectiveness, etc.

     102   

Section 10.7

 

Governing Law; Entire Agreement

     103   

Section 10.8

 

Successors and Assigns

     103   

Section 10.9

 

Sale and Transfer of Loans and Notes; Participations in Loans and Notes

     103   

Section 10.10

 

No Fiduciary Duties

     106   

Section 10.11

 

Confidentiality

     106   

Section 10.12

 

Tax Advice

     107   

Section 10.13

 

Forum Selection and Consent to Jurisdiction

     108   

Section 10.14

 

Waiver of Jury Trial

     109   

 

iii



--------------------------------------------------------------------------------

ANNEX I

  

Lender Information

SCHEDULE I

  

Disclosure Schedule

SCHEDULE II

  

Initial Unencumbered Real Properties & Qualified Tenant Notes

SCHEDULE III

  

Lenders

SCHEDULE IV

  

Material Agreements

SCHEDULE V

  

Pledged Subsidiaries

SCHEDULE VI

  

Swift Spinning Ground Lease

EXHIBIT A

  

Form of Revolving Note

EXHIBIT B-1

  

Form of Borrowing Request

EXHIBIT B-2

  

Form of Issuance Request

EXHIBIT C

  

Form of Continuation and Conversion Notice

EXHIBIT D

  

Form of Closing Date Certificate

EXHIBIT E

  

Form of Compliance Certificate

EXHIBIT F

  

Form of Lender Assignment Agreement

EXHIBIT G-1

  

Form of Security Agreement

EXHIBIT G-2

  

Form of Joinder (Security Agreement)

EXHIBIT H-1

  

Form of Joinder (Guaranty)

EXHIBIT H-2

  

Form of Guaranty

EXHIBIT H-3

  

Subsidiary Guaranty

EXHIBIT I

  

Form of Solvency Certificate

EXHIBIT J

  

Form of Additional Revolving Loan Commitment Agreement

EXHIBIT K-1

  

Form of Pledge Agreement

EXHIBIT K-2

  

Form of Joinder (Pledge Agreement)

EXHIBIT L

  

Form of Tenant Estoppel Certificate

EXHIBIT M

  

Form of Omnibus Collateral Assignment of Material Agreements

EXHIBIT N

  

Form of Tax Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of September 25, 2012, is between SPIRIT REALTY,
L.P., a Delaware limited partnership (the “Borrower”), DEUTSCHE BANK AG NEW YORK
BRANCH (“DBNY”), as the administrative agent (in such capacity, the
“Administrative Agent”) and the various financial institutions as are or may
become parties hereto (together with DBNY, collectively the “Lenders” and
individually, a “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower has requested that the Lenders make a revolving loan in the
maximum initial amount of $100,000,000.

WHEREAS, the Lenders are willing to make such loan to Borrower and DBNY is
willing to act as administrative agent on behalf of Lenders, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the above recitals and the making of the
Loan by Lenders and the covenants, agreements, representations and warranties
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby covenant, agree, represent and warrant as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acquisition Cost” means, with respect to any Property, (i) the purchase price
of a Property as set forth in the applicable purchase and sale agreement or
otherwise as approved by the Administrative Agent, plus or minus (ii) increases
or reductions to such purchase price as provided in such purchase and sale
agreement or the final closing statement.

“Acquisition Expenses” means, with respect to any acquisition or proposed
acquisition of assets or properties (including, without limitation, New
Acquisitions) by any Member of the Consolidated Group, actual transaction costs
and expenses incurred by such member of the Consolidated Group in connection
therewith.

“Additional Loan Commitment Requirements” shall mean, with respect to any
request for an Additional Revolving Loan Commitment made pursuant to
Section 2.8, the satisfaction of each of the following conditions: (i) no
Default or Event of Default then exists or would result therefrom, including,
without limitation, no violation of Section 7.2.4 as a result of the increase in
the size of the Facility, (ii) all representations and warranties contained
herein and in the other Loan Documents shall be true, correct and accurate in
all respects with the same



--------------------------------------------------------------------------------

effect as though such representations and warranties had been made as of such
date of request, unless stated to relate to a specified date, in which case such
representations and warranties shall be true, correct and accurate in all
respects as of such specified date (it being understood that such
representations and warranties shall be updated as of the date of the request
for any Additional Revolving Loan Commitment if requested by Administrative
Agent) and (iii) the delivery by the Borrower of an officer’s certificate to the
Administrative Agent certifying as to compliance with preceding clauses (i) and
(ii), and containing the calculations required by preceding clause (i) (as
applicable).

“Additional Revolving Loan Commitment” shall mean, for each Additional Revolving
Loan Lender, any commitment by such Additional Revolving Loan Lender to make
Revolving Loans pursuant to Section 2.8.2 as agreed to by such Additional
Revolving Loan Lender in the respective Additional Revolving Loan Commitment
Agreement delivered pursuant to Section 2.8; it being understood, however, that
on each date upon which an Additional Revolving Loan Commitment of any
Additional Revolving Loan Lender becomes effective, such Additional Revolving
Loan Commitment of such Additional Revolving Loan Lender shall be added to (and
thereafter become a part of) the Revolving Loan Commitment of such Additional
Revolving Loan Lender for all purposes of this Agreement, as contemplated by
Section 2.8.

“Additional Revolving Loan Commitment Agreement” shall mean an Additional
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed).

“Additional Revolving Loan Lender” is defined in Section 2.8.2.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 9.10.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). With respect to any Lender or the Issuer, a Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power to vote 51% or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors or managing general partners of such “controlled” Person. With respect
to all other Persons, a Person shall be deemed to be “controlled by” another
Person if such other Person possesses, directly or indirectly, power:

(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general partners
or managing members of such “controlled” Person; or

(b) to direct or cause the direction of the management and policies of such
“controlled” Person whether through ownership of voting securities, membership
or partnership interests, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agreement” means, on any date, this Credit Agreement as amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/1000 of 1%) equal to the highest of

(a) the Base Rate in effect on such day;

(b) the Federal Funds Rate in effect on such day plus  1/2 of 1%; and

(c) the LIBO Rate in effect on such date plus 1%.

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Total Leverage Ratio then falls, in accordance with the following table, as of
the last day of the most recent preceding Fiscal Quarter for which financial
results have been reported, as determined by Administrative Agent in its
reasonable discretion, which percentage shall change upon the date
Administrative Agent has received a Compliance Certificate from Borrower with
respect to such preceding Fiscal Quarter and approved the same in its reasonable
discretion; provided however until the delivery and approval of the first
Compliance Certificate in connection with the 4th Fiscal Quarter of 2012, the
Applicable Margin will be determined by reference to the highest Total Leverage
Ratio (greater than 7.0x):

 

Total Leverage Ratio

   Applicable Margin for
LIBO Rate Loans
(% per annum)     Applicable Margin for Base
Rate Loans
(% per annum)  

Greater than or equal to 7.0x

     4.50 %      3.50 % 

Greater than or equal to 6.0x but less than 7.0x

     4.00 %      3.00 % 

Less than 6.0x

     3.50 %      2.50 % 

Notwithstanding the foregoing, in the event that Borrower does not deliver the
applicable Compliance Certificate when due, the Applicable Margin will be
determined by reference to the highest Total Leverage Ratio (greater than 7.0x)
until such Compliance Certificate is delivered. In the event that the
Administrative Agent and the Borrower determine that any financial statements
previously delivered were incorrect or inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any

 

3



--------------------------------------------------------------------------------

period than the Applicable Margin applied for such period, then (i) the Borrower
shall as soon as practicable deliver to the Administrative Agent the corrected
financial statements for such period, (ii) the Applicable Margin shall be
determined based on such corrected financial statements for such period, and
(iii) the Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Margin for such period,
which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement.

“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arranger” means Deutsche Bank Securities Inc. in its capacity as lead arranger
and book running manager for the Facility.

“Authorized Officer” means, relative to the Credit Parties, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.1 and such other
officers of the Credit Parties as the applicable Credit Party designates in
writing as such to the Administrative Agent.

“Base Rate” means, at any time, the rate of interest which the Person serving as
the Administrative Agent announces from time to time as its prime lending rate.
The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate of interest actually charged to any customer by the Administrative
Agent, which may make commercial loans or other loans at rates of interest at,
above or below the Base Rate.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Borrower” is defined in the preamble.

“Borrower Cash Flow” means, for any period, Consolidated EBITDA less, (i) Total
Interest Expense, (ii) any payments of principal made or due on any Non-Recourse
Indebtedness by any Borrower Group Member, (iii) any reserves escrowed or cash
held in escrow (such as in a cash trap) with respect to any Non-Recourse
Indebtedness by any Borrower Group Member, or (iv) any maintenance related
Capital Expenditures.

“Borrower Group Member” shall mean each Credit Party and their respective
Subsidiaries.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period, made by all Lenders required to make
such Loans on the same Business Day and pursuant to the same Borrowing Request
in accordance with Section 2.1; provided that Base Rate Loans incurred pursuant
to Section 4.1 shall be considered part of the related Borrowing of LIBO Rate
Loans.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-1
hereto.

“Business Day” means

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York; and

(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day which is a Business Day described in clause (a) above and which
is also a day on which dealings in Dollars are carried on in the London
interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower Group Members for fixed or capital assets made
during such period which, in accordance with GAAP, would be classified as
capital expenditures; provided, however, that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution or restoration of assets (A) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted or restored, (B) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced or (C) to the
extent paid from existing reserves or which are reimbursed by Tenants or other
third parties, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, and
(iii) the purchase of plant, property or equipment made within one year of the
sale of any asset in replacement of such asset to the extent purchased with the
proceeds of such sale and Capitalized Lease Liabilities paid in respect of such
replaced asset.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital of such Person, including if such Person is a
partnership or a limited liability company, partnership interests (whether
general or limited) or membership interests, as applicable, and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership or
limited liability company, as applicable, whether now outstanding or issued
after the Closing Date.

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
Group Members under any leasing or similar arrangement which, in accordance with
GAAP, are classified as capitalized leases, and, for purposes of this Agreement
and each other Loan Document, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP, and the stated
maturity thereof shall be determined in accordance with GAAP.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support

 

5



--------------------------------------------------------------------------------

thereof) having maturities of not more than one year from the date of
acquisition, (b) U.S. dollar denominated time deposits, certificates of deposit,
and bankers’ acceptances of (i) any Lender, or (ii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank, an
“Approved Lender”), in each case with maturities of not more than one (1) year
from the date of acquisition, (c) commercial paper issued by any Lender or
Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within one (1) year after the date of
acquisition, and (d) investments in money market funds (x) substantially all the
assets of which are comprised of securities of the types described in
clauses (a) through (c) above or (y) which have a AAA rating.

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

“Change of Control” shall mean the occurrence of any of the following events:
(a) General Partner shall at any time and for any reason whatsoever cease to be
the general partner of Borrower, or Guarantor shall at any time and for any
reason whatsoever cease to be the sole member of General Partner; (b) any merger
or consolidation of the Guarantor, General Partner or Borrower with or into any
Person, in one transaction or a series of related transactions, if, immediately
after giving effect to such transaction, any Person or group of Persons (within
the meaning of Sections 13 or 14 of the Exchange Act) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC under
the Exchange Act) of the Capital Stock representing a majority of the total
voting power of the aggregate outstanding securities of the transferee or
surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity,
(c) any Person or group of Persons (within the meaning of Sections 13 or 14 of
the Exchange Act) is or becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated by the SEC under the Exchange Act) of the Capital Stock
representing a majority of total voting power of the aggregate outstanding
Capital Stock of the Guarantor normally entitled to vote in the election of
directors of the Guarantor, or (d) during any period of twelve (12) consecutive
calendar months, individuals who were directors of the Guarantor on the first
day of such period (together with any new directors whose election by the board
of directors of the Guarantor or whose nomination for election by the
stockholders of the Guarantor was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Guarantor, subject to the terms of the last sentence of this
paragraph. For purposes of determining the occurrence of (d) above, the
following shall be expressly excluded: any change in directors resulting from
(w) the death or incapacity of any director and/or (x) the resignation or
removal of or refusing to stand or failure to be re-nominated for reelection of
the board of any director for reasons unrelated to the issuance, sale or pledge
of any shares of common stock in the Guarantor (other than a pledge to secure
corporate or other debt of the Guarantor, the Borrower or the General Partner),
provided any replacement director has been approved by a vote of at least a
majority (or such higher percentage as may be required

 

6



--------------------------------------------------------------------------------

by the governing documents of the Guarantor) of the board of directors of the
Guarantor then in office.

“Closing Date” means the date hereof.

“Closing Date Certificate” means the Closing Date Certificate executed and
delivered by the Borrower on the Closing Date, substantially in the form of
Exhibit D hereto.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means, collectively, all “Collateral” under and as defined in the
Pledge Agreement and under the Security Agreement, as applicable.

“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment, Swingline Commitment or Letter of Credit Commitment.

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, Swingline Commitment Amount or the Letter of Credit
Commitment Amount, or both.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default described in Section 8.1.9 with
respect to the Borrower; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of all of the Loans to be due and payable pursuant to
Section 8.3, or

(ii) the giving of notice by the Administrative Agent, acting at the direction,
or with the consent, of the Required Lenders, to the Borrower that the
Commitments have been terminated pursuant to Section 8.3.

“Compliance Certificate” means a certificate duly completed and executed by the
chief executive, financial or accounting Authorized Officer of the Borrower,
substantially in the form of Exhibit E hereto, as amended, supplemented, amended
and restated or otherwise modified from time to time, together with such changes
thereto as the Administrative Agent may from time to time reasonably request for
the purpose of monitoring the Borrower’s compliance with the financial covenants
contained herein.

“Confidential Information” has the meaning set forth in Section 10.11.

“Consolidated” or “consolidated” shall mean “consolidated” in accordance with
GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Debt” shall mean, at any time, the sum of (without duplication)
(i) all indebtedness (including principal, interest, fees and charges) of the
Consolidated Group for borrowed money (including obligations evidenced by bonds,
notes or similar instruments) and for the deferred purchase price of property or
services (excluding ordinary payable and accrued expenses and deferred purchase
price which is not yet a liquidated sum), (ii) the aggregate amount of all
Capitalized Lease Liabilities of the Consolidated Group, (iii) all Indebtedness
of the types described in clause (i) or (ii) of this definition of Persons other
than members of the Consolidated Group secured by any Lien on any property owned
by the Consolidated Group, whether or not such Indebtedness has been assumed by
such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
the outstanding principal amount (or maximum principal amount, if larger) of
such Indebtedness or, if not stated or if indeterminable, in an amount equal to
the fair market value of the property to which such Lien relates, as determined
in good faith by such Person), (iv) all Contingent Obligations of the
Consolidated Group, and (v) all Indebtedness of the Consolidated Group of the
type described in clause (ii) of the definition of Indebtedness contained
herein; provided that for purposes of this definition, the amount of
Indebtedness in respect of Hedging Agreements included pursuant to preceding
clause (v) shall be at any time the Net Termination Value of all such Hedging
Agreements, all as determined on a consolidated basis, in accordance with GAAP,
and without duplication.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto (i) to the extent actually deducted
in determining said Consolidated Net Income, consolidated interest expense,
minority interest and provision for taxes for such period, (ii) the amount of
all amortization of intangibles and depreciation that were deducted determining
Consolidated Net Income for such period, (iii) the amount, in the aggregate not
to exceed the lesser of $5,000,000 or 3% of Consolidated EBITDA (calculated by
excluding any credit given for amounts considered in the calculation of
Consolidated EBITDA pursuant to this clause (iii) for such period), of (A) net
cost savings and synergies and (B) any workforce severance, relocation or
termination costs or expenses, in the case of each of the foregoing clauses
(A) and (B), projected by the Borrower in good faith to be realized as a result
of specified actions taken on or prior to the calculation date or within 12
months of the calculation date in connection with the Transactions, the IPO or
any Investment, Disposition, merger, consolidation, discontinued operation, cost
saving, restructuring and other similar initiatives, net of the amount of actual
benefits realized during such period from such actions; provided that such cost
savings and synergies are reasonably identified and factually supportable, and
(iv) any non-recurring non-cash charges in such period to the extent that
(A) such non-cash charges do not give rise to a liability that would be required
to be reflected on the consolidated balance sheet of the Guarantor and General
Partner (and so long as no cash payments or cash expenses will be associated
therewith (whether in the current period or for any future period)) and (B) same
were deducted in determining Consolidated Net Income for such period, and
(y) subtracting therefrom, to the extent included in determining Consolidated
Net Income for such period, (i) the amount of non-recurring non-cash gains
during such period and (ii) the amount of Consolidated EBITDA attributable to
any Disposition that occurred during such period; provided that Consolidated
EBITDA shall be determined without giving effect to any extraordinary gains or
losses (including any taxes attributable to any such extraordinary gains or
losses) or gains or losses (including any taxes attributable to such gains or
losses) from sales of assets other than from sales of inventory (excluding the
Property) in the ordinary course of business.

 

8



--------------------------------------------------------------------------------

“Consolidated Group” shall mean, collectively, Borrower, Guarantor and General
Partner and their Subsidiaries, determined in accordance with GAAP.

“Consolidated Group Properties” shall mean those Properties owned or leased by a
member of the Consolidated Group.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Consolidated Group for such period, including, in the
case of any New Acquisition consummated during such period, net income therefrom
for such period as though the New Acquisition had been acquired on the first day
of such period; provided that (without duplication of exclusions) (i) the net
income of any member of the Consolidated Group (to the extent otherwise included
in determining Consolidated Net Income) shall be excluded to the extent that the
declaration or payment of dividends and distributions by such Person of net
income is not permitted at the date of determination without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Person or its equityholders, as applicable, and (ii) except for determinations
expressly required to be made on a pro forma basis, the net income (or loss) of
any member of the Consolidated Group accrued prior to the date it becomes a
member of the Consolidated Group, or the date that all or substantially all of
the property or assets of such Person are acquired by a member of the
Consolidated Group, shall be excluded from such determination.

“Consolidated Tangible Net Worth” shall mean, at any time, the tangible net
worth of the Consolidated Group determined in accordance with GAAP, calculated
based on (a) the shareholder book equity of Guarantor common Capital Stock, plus
(b) accumulated depreciation and amortization of the Consolidated Group, plus
(c) to the extent not included in clause (a), the amount properly attributable
to the minority interests, if any, of other Persons in the common Capital Stock
of Borrower, in each case determined without duplication and in accordance with
GAAP.

“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, with or without
recourse, to provide funds for payment to, to purchase from, to supply funds to,
or otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the Indebtedness of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of scheduled
dividends or other distributions upon the shares of any other Person. The amount
of any Person’s obligation under any Contingent Obligation shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
(or maximum principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith and
agreed to by the Administrative Agent in its reasonable discretion.
Notwithstanding the foregoing, the term “Contingent Obligation” shall not
include (a) endorsements of instruments for deposit or collection in the
ordinary course of business (b) guarantees made by a Person of the obligations
of a Subsidiary of such Person that do not constitute Indebtedness of such
Subsidiary and are incurred in the ordinary course of business of such
Subsidiary, (c) any portion of the

 

9



--------------------------------------------------------------------------------

Commitment Amount which at any time is unused, (d) any portion of an obligation
which would otherwise be considered to be a Contingent Obligation if such
portion is secured by cash or Cash Equivalents, but Contingent Obligations shall
include the deferred purchase price of property or services which is not yet a
liquidated sum.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

“Credit Extension” means, as the context may require,

(a) the making of a Loan by a Lender; or

(b) the issuance of any Letter of Credit, or the extension of any Stated Expiry
Date of any existing Letter of Credit, by the Issuer.

“Credit Hedging Agreements” shall mean one or more Hedging Agreements entered
into between or among Borrower, General Partner, and/or Guarantor, on the one
hand, and another Person (other than Borrower, Guarantor and General Partner or
any Subsidiary of either), to the extent such other Person is a Lender or any
affiliate thereof, and their subsequent successors and assigns, on the other.

“Credit Party” shall mean each of the Guarantor, General Partner, Borrower and
the Subsidiary Guarantors.

“DBNY” is defined in the preamble.

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Development Property” means a Property being developed or redeveloped by the
applicable Property Owner until the Property is both generating rental income,
from a Tenant in possession, for such Property Owner and is open for business to
the general public .

“Disbursement” is defined in Section 2.6.2.

“Disbursement Date” is defined in Section 2.6.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Administrative Agent.

“Disposition” means the sale, conveyance or other disposition of any
Consolidated Group Property, material business or other material property,
interests or assets by

 

10



--------------------------------------------------------------------------------

any Borrower Group Member (including Capital Stock owned by, such Borrower Group
Member, and in all cases whether now owned or hereafter acquired).

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, payment or delivery of property or
cash to its holders of Capital Stock as such, or redeemed, retired, purchased,
repurchased or otherwise acquired, directly or indirectly, for a consideration
any shares of any class of its Capital Stock outstanding on or after the Closing
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person
outstanding on or after the Closing Date (or any options or warrants issued by
such Person with respect to its Capital Stock). Without limiting the foregoing,
“dividends” with respect to any Person shall also include all payments made (or
required to be made in the applicable period) by such Person with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of any funds for the foregoing purposes, in each
case except to the extent (x) the same are paid in common stock of the Guarantor
or (y) such payments reduced Consolidated EBITDA.

“Dollar” and the sign “$” mean lawful money of the United States.

“Eligible Assignee” means and includes Lender (and any Affiliate thereof), an
Approved Fund, a Pfandbrief, any commercial bank, any financial institution, any
finance company, any fund that is regularly engaged in making, purchasing or
investing in loans or any other Person that would satisfy the requirements of an
“accredited investor” (as defined in SEC Regulation D, but excluding Borrower or
an Affiliate of Borrower).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (i) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Laws” means any and all present and future laws, statutes,
ordinances, rules, regulations, requirements, restrictions, permits, orders, and
determinations of any governmental authority that have the force and effect of
law, pertaining to pollution (including Hazardous Materials), natural resources
or the environment, whether federal, state, or local, including environmental
response laws such as the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, and as the same may be further amended (hereinafter
collectively called “CERCLA”).

 

11



--------------------------------------------------------------------------------

“Environmental Occurrence” means any occurrence or event that would cause the
representations set forth in Section 6.12 to become untrue.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means any of the following if such event or occurrence could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect: (a) the failure to make a required contribution to a
Pension Plan or a Multiemployer Plan; (b) a withdrawal by the Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization or insolvent;
(d) the filing of a notice of intent to terminate a Pension Plan or a
Multiemployer Plan, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA, for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; (f) the occurrence of a reportable event
described in Section 4043(c) of ERISA with respect to any Pension Plan or
Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow Agent” means Chicago Title Insurance Company in its capacity as “escrow
agent” under the Title Escrow Agreement.

“Event of Default” is defined in Section 8.1.

“Excess Cash Collateral” is defined in Section 2.6.6.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender, any Issuer or the Administrative Agent or required to be withheld or
deducted from a payment to any Lender, any Issuer or the Administrative Agent,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, imposed as a result of (i) such
Lender, Issuer or the Administrative Agent, as applicable, being organized under
the laws of, or having its principal office or, in the case of such Lender, its
applicable lending office located in, the jurisdiction of the Governmental
Authority imposing such Tax (or any political subdivision thereof) or (ii) a
present or former connection between such Lender, Issuer or the Administrative
Agent, as applicable, and the jurisdiction of the Governmental Authority
imposing such Tax (other than any such connection

 

12



--------------------------------------------------------------------------------

arising solely from such Lender, Issuer or the Administrative Agent, as
applicable, having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Documents),
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 4.4) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.6, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Lender’s, Issuer’s or the Administrative Agent’s
failure to comply with Section 4.6(c) or Section 4.6(d), and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Term Loan” means that certain loan made pursuant to that certain
Credit Agreement, dated as of August 1, 2007, by and between Spirit Realty
Capital, Inc. (f/k/a Spirit Finance Corporation) and Credit Suisse, acting
through its Cayman Islands Branch, as administrative agent.

“Extended Maturity Date” is defined in Section 3.1(b).

“Extension Notice” is defined in Section 3.1(b).

“Extension Option” is defined in Section 3.1(b).

“Extension Term” is defined in Section 3.1(b).

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Facility” means the $100,000,000 revolving credit facility evidenced by this
Agreement, as the same may be increased, amended, supplemented, amended and
restated or otherwise modified from time to time and in effect on such date.

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to

(a) the rate set forth in the weekly statistical release designated as
H.15(519), or any successor publication, published by the Federal Reserve Bank
of New York (including any such successor, “H.15(519)”) on the preceding
Business Day opposite the caption “Federal Funds (Effective)”; or

 

13



--------------------------------------------------------------------------------

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Lender from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means those certain confidential letters, dated as of the date
hereof between the Borrower, the Arranger, the Lenders, and the Administrative
Agent.

“FF&E” shall mean furniture, fixtures, and equipment.

“Fiscal Quarter” means any quarter of a Fiscal Year ending on the last day of
March, June, September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2012 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fiscal Year End” is defined in Section 7.1.10.

“Funds From Operations” shall mean, for any period, Consolidated Net Income for
such period plus (a) the sum of the following amounts for such period (without
duplication) to the extent deducted in the determination of Consolidated Net
Income for such period: (i) depreciation expense, (ii) amortization expense and
other non-cash charges of Borrower Group Members with respect to their real
estate assets for such period, (iii) losses from Dispositions, losses resulting
from restructuring of Indebtedness and other extraordinary losses,
(iv) amortization of financing cost, and (v) minority interest; less (b) the sum
of the following amounts to the extent included in the determination of
Consolidated Net Income for such period: (i) gains from Dispositions, gains
resulting from restructuring of Indebtedness and other extraordinary gains,
(ii) the applicable share of Consolidated Net Income attributable to Guarantor’s
Unconsolidated Subsidiaries, and (iii) the portions of Funds From Operations
allocable to minority partners of Subsidiaries; plus (without duplication of any
amounts referred to in clause (a) above in this definition) (c) Borrower’s Share
of funds from operations (determined on the same basis as this definition but
with respect to Unconsolidated Subsidiaries) of Guarantor’s Unconsolidated
Subsidiaries, determined in accordance with GAAP.

“GAAP” is defined in Section 1.4.

“General Partner” shall mean Spirit General OP Holdings, LLC, a Delaware limited
liability company.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Gross Asset Value” shall mean, for any Unencumbered Real Property, (a) other
than New Acquisitions, on a fiscal quarterly basis ending on the date of
determination, an amount equal to Net Operating Income attributable to such
Property for such period, divided

 

14



--------------------------------------------------------------------------------

by eight and a half percent (8.5%) and multiplied by four (4), (b) for New
Acquisitions, an amount equal to the Acquisition Cost with respect thereto and
(c) for Development Property, an amount equal to the lesser of (i) Acquisition
Cost with respect thereto, plus the total costs paid in connection with the
development or redevelopment thereof, or (ii) the fair market value of the
Development Property; provided, however, in no event shall the value of
Development Property included in Gross Asset Value exceed 5% of the Total Value
of the Unencumbered Real Properties that are not Development Properties (i.e.
excluding the value of all Development Property).

“Guaranties” is defined in Section 5.1.4.

“Guarantor” shall mean Spirit Realty Capital, Inc. , a Maryland corporation.

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future Environmental Law
because of its hazardous, toxic, or dangerous properties, including (a) any
substance that is a “hazardous substance” under CERCLA and (b) petroleum wastes
or products.

“Hedging Agreements” shall mean any Interest Rate Protection Agreements and any
foreign exchange contracts, currency swap agreements, commodity agreements or
other similar agreements or arrangements designed to protect against the
fluctuations in currency values or instruments to hedge and protect against
fluctuations in the Borrower Group Members’ cash flow and earnings from changes
in financial markets, including, without limitation, any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
any and all transactions of any kind, and their related confirmations and
schedules, which are subject to the terms and conditions of, or governed by, any
form of master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement.

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

 

15



--------------------------------------------------------------------------------

(a) which questions the status of the Borrower and its Subsidiaries, taken as a
whole, as a “going concern”;

(b) which relates to the limited scope of examination of any material portion of
the records of the Borrower and its Subsidiaries relevant to such financial
statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.2.4.

“including” and “include” means including without limiting the generality of any
description preceding such term.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
(excluding accounts payable, current trade liabilities and accrued expenses
arising in the ordinary course of business) or otherwise evidenced by bonds,
debentures, notes or similar instruments, (ii) the maximum amount available to
be drawn under all letters of credit issued for the account of such Person and
all unpaid drawings in respect of such letters of credit, (iii) all Indebtedness
of the types described in clause (i), (ii), (iv), (v) or (vi) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such Indebtedness or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof,
as determined by such Person in good faith), (iv) all obligations for the
payment of money relating to a Capitalized Lease Liability, (v) all Contingent
Obligations of such Person and (vi) all obligations under any Hedging Agreement
or under any similar type of agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Initial Maturity Date” shall mean September 25, 2015 (i.e., the third-year
anniversary date of the Closing Date).

“Initial Unencumbered Real Properties” shall mean those Properties set forth on
Schedule II.

“Insurance Policies” shall mean satisfactory evidence (including appropriate
certificates or certified copies of policies) of insurance and reinsurance
policies (whether individual or blanket) including policies covering liability,
casualty, hazard, theft, malicious mischief, flood and other risks, including
perils of fire and extended coverages such as flood and earthquake, as
applicable, and other perils as are normally covered under standard “special
risk” policies.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 and shall end on
(but exclude) the day which numerically corresponds to such date one, two, or
three months thereafter (or, if such month has no numerically corresponding day,
on the last Business Day of such month), as the Borrower may select in its
relevant notice pursuant to Section 2.3 or 2.4; provided, however, that

(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than five
different dates;

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day preceding such
numerically corresponding day);

(c) no Interest Period for any LIBO Rate Loan may end later than the Maturity
Date (or if the Maturity Date is not a Business Day, the Business Day preceding
such numerically corresponding day); and

(d) no Interest Period may be elected at any time when an Event of Default is
then in existence unless Lenders in their sole discretion otherwise agree.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investment” means, relative to any Person,

(a) any loan or advance made by such Person to any other Person;

(b) any Contingent Obligation of such Person to make a loan or advance;

(c) any ownership or similar interest held or acquired by such Person in any
other Person and any capital contribution made by such Person in any other
Person; and

(d) any other acquisition by such Person of any assets or properties of another
Person outside the ordinary course of business of such first Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity, or distributions or dividends
paid, thereon and shall, if made by the transfer or exchange of property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair value of such property at the time of such Investment,
as determined in good faith by the Borrower.

“IPO” shall mean an underwritten initial public offering on the New York Stock
Exchange or NASDAQ of common stock of Guarantor pursuant to a registration
statement filed

 

17



--------------------------------------------------------------------------------

with the SEC on Form S-11 in accordance with the Securities Act, that produces
aggregate gross proceeds to Guarantor of at least $400,000,000.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.

“Issuer” means DBNY in its capacity as issuer of the Letters of Credit, together
with each other Person as shall have subsequently been appointed as the
successor Issuer in accordance with Section 9.10. At the request of Borrower,
upon providing notice to Administrative Agent, another Lender with a Revolving
Loan Commitment or an Affiliate of DBNY may, with such other Lender’s or
Affiliate’s (as applicable) consent, in its sole discretion, issue one or more
Letters of Credit hereunder and shall be deemed to be the Issuer with respect to
such Letter(s) of Credit.

“Joinder” means a Joinder duly executed by an Authorized Officer of any
Subsidiary, substantially in the form of Exhibit H-1, Exhibit K-2 and Exhibit
G-2 hereto, as applicable.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person (a “Tenant”) is granted by or on behalf of
any Borrower Group Member a possessory interest in, or right to use or occupy
all or any portion of any space in any Property, and every modification,
amendment or other agreement relating to such lease, sublease, subsublease, or
other agreement entered into in connection with such lease, sublease,
subsublease, or other agreement and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Lender Assignment Agreement” means a lender assignment agreement substantially
in the form of Exhibit F hereto.

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing or to fund its portion of any unreimbursed payment or to purchase
participating interests under Section 2.6.1 or 2.9 or (ii) a Lender having
notified in writing any Borrower and/or the Administrative Agent that such
Lender does not intend to comply with its obligations under Section 2.1 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section.

“Lenders” is defined in the preamble and, in addition, shall include any
Eligible Assignee that becomes a Lender pursuant to Section 10.9.1 and any
Additional Revolving Loan Lenders. The Lenders on the Closing Date shall be the
Lenders set forth on Schedule III as of the Closing Date.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Collateral” is defined in Section 8.4(b).

“Letter of Credit Collateral Account” is defined in Section 8.4(a).

 

18



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to the Issuer, the Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.1.2 and, with
respect to each of the other Lenders that has a Revolving Loan Commitment, the
obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to the lesser of (i) $20,000,000.00, as such amount may be permanently reduced
from time to time pursuant to Section 2.2 and (ii) the Revolving Loan Commitment
Amount on such date.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of

(a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, plus

(b) the then aggregate amount of all unpaid and outstanding Reimbursement
Obligations.

“LIBO Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “LIBO Office” below its name in Annex I hereto or as
set forth in a Lender Assignment Agreement, or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining LIBO Rate Loans of such Lender hereunder.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a LIBO Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Telerate
Page 3750 as of approximately 11:00 a.m., London time, two Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on Telerate Page 3750, “LIBO Rate” for the purposes of this paragraph
shall be the rate per annum equal to the arithmetic average as determined by the
Administrative Agent of the rates at which deposits in immediately available
Dollars in an amount equal to the amount of such LIBO Rate Loan having a
maturity approximately equal to such Interest Period are offered to four
(4) reference banks to be selected by the Administrative Agent in the London
interbank market, at approximately 11:00 a.m., London time, two Business Days
prior to the first day of such Interest Period.

“LIBO Rate Loan” means a Revolving Loan bearing interest, at all times during an
Interest Period applicable to such Revolving Loan, at a fixed rate of interest
determined by reference to the LIBO Rate.

“LIBO Reserve Percentage” is defined in Section 4.5.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, lien (statutory or other), escrow or similar encumbrance
of any kind, or any other type of similar preferential arrangement (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

19



--------------------------------------------------------------------------------

“Loan Commitment” means the Revolving Loan Commitment, Swingline Commitment and
Letter of Credit Commitment.

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Letters of Credit, the Security Documents, the Guaranty, the Subsidiary
Guaranty, each Borrowing Request and each Issuance Request and any certificates
delivered in connection with this Agreement or any Credit Extension.

“Loans” means a Revolving Loan or a Swingline Loan of any type.

“LubeFast” is defined in Section 7.1.16(g).

“LubeFast Bankruptcy” is defined in Section 7.1.16(g).

“LubeFast Master Lease” is defined in Section 7.1.16(g).

“LubeFast Properties” is defined in Section 7.1.16(g).

“Major Tenant” means, individually or collectively, as the context requires,
from time to time, (i) LubeFast and/or Barbeque Integrated, Inc., (ii) any
Tenant that is obligated to pay rents which would constitute, in the aggregate
in any Fiscal Quarter, 10% or more of the Net Operating Income for such Fiscal
Quarter that is generated by all of the Unencumbered Real Properties, or
(iii) any Tenant that is obligated to pay rents which would constitute, in the
aggregate in any Fiscal Quarter, 3% or more of Borrower Cash Flow for such
Fiscal Quarter.

“Mandatory Borrowing” is defined in Section 2.9.2(c).

“Material Adverse Effect” means a circumstance or condition that, either
individually or in the aggregate has had, or could reasonably be expected to
have, a material adverse effect on (i) the business, assets, operations,
properties or financial condition of the Borrower Group Members (including
actual or contingent liabilities) taken as a whole, (ii) the ability of the
Borrower to perform its obligations under this Agreement and the other Loan
Documents taken as a whole, (iii) the ability of the Credit Parties, taken
together as a whole, to perform their obligations under this Agreement and the
other Loan Documents taken as a whole, (iv) the legality, validity or
enforceability of the Loan Documents taken as a whole, or (v) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents.

“Material Agreements” shall mean any license, contract, joint venture,
management, or other agreement, that (i) is identified on Schedule IV hereto or
(ii) accounted for five percent (5%) of revenues of the Borrower and its
Subsidiaries taken as a whole for the most recently ended Fiscal Year for which
financial statements have been delivered pursuant to Section 7.1.1.

“Material Debt Cash Trap Event” shall mean the occurrence of an event or any
other circumstance which would permit the commencement (whether commenced or
not) of a “cash trap period” under any Indebtedness equal to or in excess of
$50,000,000 of any Borrower Group Member.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means any Non-Recourse Indebtedness in excess of
$50,000,000 (inclusive of accrued interest and fees) of any Borrower Group
Member other than the Loans.

“Maturity Date” shall mean the Initial Maturity Date unless the Extension Option
is properly exercised pursuant to Section 3.1, in which case “Maturity Date”
shall mean the Extended Maturity Date.

“Maximum Additional Revolving Loan Commitment Amount” shall mean Fifty Million
Dollars ($50,000,000).

“Midland Loans” is defined in Section 7.1.16(h).

“Minimum Facility Interest Coverage Ratio” is defined in Section 7.2.4(c).

“Monthly Payment Date” means the last day of each calendar month, or, if any
such day is not a Business Day, the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Indebtedness” means Property-level non-recourse Indebtedness, where
the borrower under such Indebtedness is a special purpose bankruptcy-remote
entity, and customary recourse guaranties provided in connection therewith.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Borrower or any ERISA
Affiliate may have any liability.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto with similar authority.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Operating Income.

“Net Termination Value” shall mean at any time, with respect to all Hedging
Agreements for which a Net Termination Value is being determined, the excess, if
positive, of (i) the aggregate of the unrealized net loss position, if any, of
the Borrower Group Members under each such Hedging Agreement on a
marked-to-market basis determined no more than one month prior to such time less
(ii) the aggregate of the unrealized net gain position, if any, of the Borrower
Group Members under each such Hedging Agreement on a marked-to-market basis
determined no more than one month prior to such time, with each marked-to market
determination made pursuant to clauses (i) and (ii) above in connection with a
determination of “Net Termination Value” to be made on the same date.

“New Acquisitions” shall mean a Property (other than the Initial Unencumbered
Real Properties) that has been owned or leased by a Property Owner for less than
a full Fiscal Quarter.

 

21



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means and includes each Lender other than a “Defaulting
Lender.”

“Non-Recourse Indebtedness” means Indebtedness with respect to which the right
of recovery of the obligee is limited to recourse against collateral, if any,
securing such Indebtedness excluding customary carve-outs, such as, for example,
personal recourse for fraud, misrepresentation, bankruptcy, misapplication of
cash, waste, environmental claims and liabilities and other circumstances
customarily excluded by lenders from exculpation provisions and/or included in
separate indemnification agreements with respect to non-recourse financings of
real estate.

“Non-U.S. Lender” has the meaning specified in clause (d) of Section 4.6.

“Non-U.S. Participant” means a Participant that is not incorporated or organized
in or under the laws of the United States or a state thereof.

“Note” means a Revolving Note.

“Obligations” means all monetary obligations (whether absolute or contingent,
matured or unmatured, direct or indirect, choate or inchoate, sole, joint,
several or joint and several, due or to become due, heretofore or hereafter
contracted or acquired) of the Credit Parties to any Lender or the Issuer or the
Administrative Agent arising under this Agreement, the Notes, the Letters of
Credit and each other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Expenses” shall mean, for any specified period, without duplication,
all expenses actually paid or payable by or on behalf of Property Owner during
such period in connection with the ownership or operation of the Property,
including costs (including labor) of providing services including, as
applicable, telecommunications, garage and parking and other operating
departments, as well as real estate and other business taxes, rental expenses,
insurance premiums, utilities costs, administrative and general costs, repairs
and maintenance costs, other costs and expenses relating to the Property, legal
expenses (incurred in connection with the ordinary course operation of the
Property), determined, in each case on an accrual basis, in accordance with
GAAP. “Operating Expenses” shall not include (i) depreciation or amortization or
other noncash items, (ii) the principal of and interest on Indebtedness for
borrowed money, (iii) income taxes or other taxes in the nature of income taxes,
(iv) any expenses (including legal, accounting and other professional fees,
expenses and disbursements) incurred in connection with and allocable to the
issuance of the Revolving Note, or (v) distributions to the shareholders of a
Property Owner.

“Operating Income” shall mean for any specified period and any Property, all
income received by a Property Owner from any Person during such period in
connection with the ownership or operation of the Property, determined on an
accrual basis of accounting determined in accordance with GAAP, including the
following:

(i) all amounts payable to a Property Owner by any Person as rent;

 

22



--------------------------------------------------------------------------------

(ii) all amounts payable to a Property Owner pursuant to any reciprocal easement
and/or operating agreements, covenants, conditions and restrictions, condominium
documents and similar agreements affecting the Property and binding upon and/or
benefiting Property Owner and other third parties, but specifically excluding
any management agreement;

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

(iv) business interruption and loss of “rental value” insurance proceeds (but
allocating such proceeds to the period to which they relate); and

(v) all investment income with respect to any collateral accounts.

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any insurance proceeds (other than of the types described in
clauses (iii) and (iv) above), (B) any proceeds resulting from the sale,
exchange, transfer, financing or refinancing of all or any part of the Property
(other than of the types described in clause (i), (iii) and (v) above), (C) any
repayments received from Tenants of principal loaned or advanced to Tenants by
Property Owner, (D) any type of income that would otherwise be considered
Operating Income pursuant to the provisions above but is paid directly by any
tenant to a Person other than Property Owner or its agent and (E) any fees or
other amounts payable by a Tenant or another Person to Property Owner that are
reimbursable to Tenant or such other Person.

“Organic Document” means, relative to Borrower, each Subsidiary and Guarantor
and General Partner, as applicable, its certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement and any certificate of designations or
similar instrument relating to the rights of shareholder, including preferred
shareholders, of such Person.

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Document, except any such taxes imposed on any Lender, Issuer or
the Administrative Agent as a result of a present or former connection between
such Lender, Issuer or the Administrative Agent, as applicable, and the
jurisdiction of the Governmental Authority imposing such tax (other than any
such connection arising solely from such Lender, Issuer or the Administrative
Agent, as applicable, having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document) with respect to an assignment (other than an assignment requested by
the Borrower under Section 4.4).

“Parent Guaranty” is defined in Section 5.1.4.

“Participant” is defined in Section 10.9.2.

“Participant Register” is defined in Section 10.9.3.

 

23



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified in Section 6.21.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
(other than a Multiemployer Plan) with respect to which the Borrower or any
ERISA Affiliate may have any liability.

“Percentage” means, relative to any Lender, the applicable fraction, expressed
as a percentage, relating to Revolving Loans, Swingline Loans, and Letter of
Credit Outstandings, the numerator of which shall be such Lender’s Commitment
and the denominator of which shall be the Commitment Amount, as such percentage
may be adjusted from time to time.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, joint stock company, firm, association, trust or
unincorporated organization, government, governmental agency, court or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

“Pfandbrief” shall mean the trustee, administrator or receiver (or a nominee,
collateral agent or collateral trustee) of, a mortgage pool securing covered
mortgage bonds issued by an eligible German bank (Pfandbriefbanken), the
bondholders (as a collective whole) thereof, or by any other Person otherwise
permitted to issue covered mortgage bonds (Hypothekenpfandbriefe) under German
bond law (Pfandbriefgesetz 2005, as the same may be amended or modified and in
effect from time to time, and/or any substitute or successor legislation
thereto).

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making or is obligated to make contributions and includes any Pension Plan.

“Pledge Agreement” means the Pledge Agreement in substantially the form of
Exhibit K-1 hereto executed by Borrower and each acknowledgement executed by
each Pledged Subsidiary (as modified, supplemented or amended from time to
time).

“Pledged Subsidiaries” means, as of the date hereof, the Subsidiaries listed in
Schedule V or Subsidiaries which are pledged as a result of a Joinder.

“Projections” is defined in Section 5.1.12(a).

“Properties” shall mean all land, buildings and improvements owned or leased by
the Borrower Group Members.

“Property Owner” means a Person that owns a Property.

“Qualified Ground Lease” means a ground lease that (x) has a remaining term of
at least thirty (30) years (including, for this purpose, any renewal option
exercisable at the sole

 

24



--------------------------------------------------------------------------------

option of the ground lessee with no veto or approval rights by the ground lessor
or any lender to such ground lessor other than customary requirements that no
defaults exist) and (y) can be mortgaged without the consent of the ground
lessor and (z) contains customary leasehold mortgagee protection rights
(including, without limitation, the right to receive notice of any ground lease
default, the right to cure any such default and the right to a new ground lease
in favor of the leasehold mortgagee or its designee in the event that the ground
lease should terminate on account of a default thereunder or for any other
reason). It is hereby agreed that, Swift Spinning Property Ground Lease shall be
considered a Qualified Ground Lease for purposes of this Agreement
notwithstanding that it has a remaining term of less than thirty (30) years.

“Qualified Tenant Notes” means, subject to Section 7.1.16(e), those notes listed
in Schedule II attached hereto.

“Quarterly Payment Date” means the last day of each March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Recourse Indebtedness” means Indebtedness with respect to which the right of
recovery of the obligee is not limited to recourse against collateral, if any,
securing such Indebtedness.

“Register” is defined in Section 10.9.1(c).

“Reimbursement Obligations” is defined in Section 2.6.3.

“REIT” shall mean a real estate investment trust under Sections 856 through 860
of the Code.

“Replaced Lender” is defined in Section 4.4.

“Replacement Lender” is defined in Section 4.4.

“Required Lenders” means, at any time, Non-Defaulting Lenders having or holding
at least fifty percent (50%) of the sum (without duplication) of the aggregate
outstanding principal amount of the Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings and the unfunded amount of the Revolving Loan
Commitment Amount, in each case, taken as a whole, of the Non-Defaulting
Lenders, but in no event fewer than three (3) Lenders.

“Required Minimum Unencumbered Asset Ratio” is defined in Section 7.2.4(e).

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or legally binding upon the Person or any of its
property or to which the Person or any of its property is subject.

“Reserve Adjusted LIBO Rate” is defined in Section 4.5.

 

25



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to any Person, its chief executive
officer, its president or any vice president, managing director, chief financial
officer, treasurer, controller or other officer thereof having substantially the
same authority and responsibility.

“Restricted Subsidiary” means a Subsidiary that is prohibited, whether
(i) contractually by the terms of Mortgage Indebtedness encumbering the related
Property, (ii) by the Organic Documents of such Subsidiary if such Subsidiary is
not wholly-owned (directly or indirectly) by Borrower (unless such Subsidiary
will realize benefits from this Facility as a result of the contribution or loan
by Borrower of proceeds of Loans to such Subsidiary) or (iii) by law, (to be
determined, in each case, in the discretion of the Administrative Agent unless
the Borrower delivers (x) a legal opinion that such Subsidiary is so restricted
and (y) an officer’s certificate to the effect that such restriction was not
entered into to circumvent or otherwise avoid the requirements of
Section 7.1.7), from (A) becoming a Subsidiary Guarantor, (B) pledging its
interests in the Capital Stock of another Subsidiary, (C) having its Capital
Stock pledged by Borrower or another Subsidiary pursuant to the provisions
hereof and of the Pledge Agreement or (D) granting a security interest in its
non-real property assets.

“Revolving Loan Commitment” shall mean, for each Lender, the commitment by such
Lender to make Revolving Loans pursuant to Section 2.1.1 as set forth on Annex I
attached hereto.

“Revolving Loan Commitment Amount” means $100,000,000, as such amount may be
(x) reduced from time to time pursuant to Section 2.2 and (y) increased from
time to time pursuant to Section 2.8.

“Revolving Loan Commitment Termination Date” means the earliest of

(a) the Maturity Date;

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to Section 2.2; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clause (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Commitments” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to Section 2.1.1.

“Revolving Loans” is defined in Section 2.1.1.

“Revolving Note” means a promissory note, if any, executed by the Borrower and
payable to any Lender, in the form of Exhibit A hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

 

26



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the Securities and Exchange Commission.

“Secured Creditors” means and includes each of the Administrative Agent, the
Issuer, the Lenders and each Person (other than a Borrower Group Member) party
to a Credit Hedging Agreement, to the extent such party is a Lender or any
affiliate thereof, and their subsequent assigns.

“Security Agreement” means the Security Agreement in substantially the form of
Exhibit G-1 hereto executed by Credit Parties (as modified, supplemented or
amended from time to time).

“Security Documents” shall mean: (i) the Pledge Agreement (including any
supplements or Joinders thereto, as applicable) (ii) the Security Agreement
(including supplements or joiners thereto, as applicable); (iii) the Omnibus
Collateral Assignment of Material Agreements, Permits and Licenses in the form
attached hereto as Exhibit M (iv) financing statements to be filed with the
appropriate state and/or county offices for the perfection of a security
interest in any of the Collateral or any other collateral or security for the
Obligations; (v) all other agreements, documents, and instruments evidencing,
securing, or pertaining to the Obligations or any part thereof, as shall from
time to time be executed and delivered by the Credit Parties, or any other
Person in favor of any Lender; and (vi) all renewals, extensions, and
restatements of, and amendments and supplements to, any of the foregoing.

“Share” shall mean, for any Person, such Person’s share of the assets,
liabilities, revenues, income, losses, or expenses of a Subsidiary based upon
such Person’s percentage ownership of such Subsidiary.

“Spirit SPE Portfolio 2007-1, LLC Properties” means, individually and
collectively, the following Properties owned by Spirit SPE Portfolio 2007-1,
LLC: (i) Property leased to DMI Edon LLC located in Edon, Ohio, (ii) Property
leased to MD Investors Corporation, located in Fremont IN, and (iii) Property
leased to Legacy Tube, LLC, located in Minerva, OH.

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof, as such amount may
be amended from time to time, determined without regard to whether any
conditions to drawing could then be met.

“Stated Expiry Date” is defined in Section 2.6.

“Stop Issue Notice” shall mean a notice received by Issuer from the
Administrative Agent, whether on its own initiative or at the direction of the
Required Lenders, that one or more of the conditions specified in Section 5.2
are not then satisfied, or that the issuance of a Letter of Credit would violate
Section 2.1.4.

“Subsidiary” shall mean, for any Person, any other Person in whom such first
Person or a Subsidiary of such Person holds Capital Stock and whose financial
results would be

 

27



--------------------------------------------------------------------------------

consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

“Subsidiary Guarantor” means as of the date hereof, the Pledged Subsidiaries,
and thereafter, each Subsidiary of Guarantor or Borrower that is, or becomes,
party to the Subsidiary Guaranty, on a joint and several basis.

“Subsidiary Guaranty” is defined in Section 5.1.4.

“Swift Spinning Property Ground Lease” means the ground lease set forth in
Schedule VI.

“Swingline Borrowing” means a Borrowing under Section 2.9 hereof.

“Swingline Commitment” means, for each Lender, the commitment by the Swingline
Lender to make, or obligation by the other Lenders to participate in, Swingline
Loans as set forth in Section 2.9.

“Swingline Commitment Amount” means, subject to Section 2.5, on any date, a
maximum amount equal to $5,000,000.00, as such amount may be permanently reduced
from time to time pursuant to Section 2.2.

“Swingline Lender” means the Administrative Agent and any other Lender
designated by the Borrower from among those Lenders identified by the
Administrative Agent as permissible Swingline Lenders.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.9.

“Tax Compliance Certificate” is defined in Section 4.6(d)(i).

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on the service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for Dollar deposits).

“Tenant” is defined in the definition of Lease.

“Tenant Estoppel Certificate” means an estoppel certificate in the form of
Exhibit L attached hereto, evidencing no matter that would (i) cause a Lease
with a Major Tenant not to be in full, force and effect, (ii) cause an
Unencumbered Property to cease to qualify as such or (iii) evidence facts which
would materially and adversely affect the financial terms of a Lease, and is
otherwise reasonably satisfactory to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Test Period” means, for any determination under this Agreement the four
consecutive Fiscal Quarters then last ended (in each case taken as one
accounting period).

“Title Escrow” means the escrow established on or prior to Closing with the
Escrow Agent pursuant to the Title Escrow Agreement, with respect to the Spirit
SPE Portfolio 2007-1, LLC Properties and the repayment of the Midland Loans.

“Title Escrow Agreement” means the letter dated as of the date hereof among
Administrative Agent, Borrower and Escrow Agent, with respect to the Spirit SPE
Portfolio 2007-1, LLC Properties and the repayment of the Midland Loans.

“Total Facility Interest Coverage Ratio” means, as of the close of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately prior Fiscal Quarters of (a) Borrower Cash Flow
for such period to (b) Total Interest Expense plus any amortization payments due
on any Indebtedness by any Borrower Group Member for such period, in each case
only with respect to Recourse Indebtedness; provided that (i) for each Fiscal
Quarter ending prior to September 30, 2013, the computations above shall be
based on the results of the then ending Fiscal Quarter multiplied by four and
(ii) for each Fiscal Quarter ending on and after September 30, 2013, the
computations shall be based on the results of the then ending Fiscal Quarter and
each of the three immediately prior Fiscal Quarters.

“Total Fixed Charge Coverage Ratio” means, as of the close of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately prior Fiscal Quarters of (a) Consolidated EBITDA
for such period to (b) the sum, on a consolidated basis, of (i) Total Interest
Expense for such period, plus (ii) the scheduled principal amount of all
amortization payments (but not final balloon payments at maturity) for such
period on all Indebtedness of the Consolidated Group; plus (iii) distributions
made by the Borrower in such period for the purpose of paying Dividends on
preferred shares in Guarantor and General Partner, plus (iv) amounts paid by or
on behalf of the Consolidated Group into cash reserves as required pursuant to
the terms of other Indebtedness; provided that (i) for each Fiscal Quarter
ending prior to September 30, 2013, the computations above shall be based on the
results of the then ending Fiscal Quarter multiplied by four and (ii) for each
Fiscal Quarter ending on and after September 30, 2013, the computations shall be
based on the results of the then ending Fiscal Quarter and each of the three
immediately prior Fiscal Quarters.

“Total Interest Expense” means the aggregate cash interest expense of the
Consolidated Group for such period, as determined in accordance with GAAP,
including capitalized interest and the portion of any payments made in respect
of Capitalized Lease Liabilities allocable to interest expense, but excluding
(i) deferred financing costs, (ii) other non-cash interest expense and (iii) any
capitalized interest relating to construction financing for a Property to the
extent an interest reserve or a loan “holdback” is maintained in respect of such
capitalized interest pursuant to the terms of such financing as reasonably
approved by the Administrative Agent.

“Total Leverage Ratio” shall mean, at any time, the ratio of: (a) Consolidated
Debt to (b) Consolidated EBITDA; provided that (i) for each Fiscal Quarter
ending prior to September 30, 2013, the computations above shall be based on
(A) the results of the then ending

 

29



--------------------------------------------------------------------------------

Fiscal Quarter, excluding any Acquisition Expenses during such Fiscal Quarter,
multiplied by four, plus (B) the Acquisition Expenses incurred during such
Fiscal Quarter; and (ii) for each Fiscal Quarter ending on and after
September 30, 2013, the computations shall be based on the results of the then
ending Fiscal Quarter and each of the three immediately prior Fiscal Quarters.

“Total Value” shall mean, as of the close of any Fiscal Quarter, (i) the sum of
the Gross Asset Values of the Unencumbered Real Properties as of the last day of
such Fiscal Quarter plus (ii) the sum of the outstanding principal amounts under
the Qualified Tenant Notes, as of the last day of such Fiscal Quarter.

“Transaction” means the entering into of this Agreement and the other Loan
Documents on the Closing Date and the incurrence of Loans, if any, hereunder on
the Closing Date.

“Treasury Regulations” means the regulation promulgated under the Code, as
amended, reformed or otherwise modified from time to time (include corresponding
provisions of successor regulations).

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York or State of Delaware, as stated herein.

“UCC Searches” shall mean central and local current financing statement searches
from the State of Delaware and each state in which a Property is located, and
such other jurisdictions as Administrative Agent may request, covering the
Borrower Group Members, together with copies of all financing statements listed
in such searches.

“Unconsolidated Subsidiary” shall mean, for any Person, any other Person in whom
such first Person holds Capital Stock and whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

“Unencumbered Properties” means the Unencumbered Real Properties and Qualified
Tenant Notes.

“Unencumbered Real Properties” means Properties that, at all times, satisfy the
following criteria: (i) Borrower or a wholly-owned Subsidiary of the Borrower
holds good title (by fee or pursuant to a Qualified Ground Lease) to such
Property, free and clear of all Liens (except for the Liens permitted under
Section 7.2.3) and the Property Owner has no Indebtedness secured by a Lien
other than the Obligations, (ii) such Property is located in the United States
of America, (iii) except for Development Property, such Property is “triple net”
leased to a Tenant that is not subject to any bankruptcy or similar insolvency
proceeding under a valid lease with no less than twelve (12) months term
remaining before expiration, and operated in accordance with the applicable
industry standards, (iv) except for Development Property, such Property is fully
operating, open to the public and not under development or redevelopment (except
for routine, ordinary course renovation, maintenance and repair that does not
result in the closure of more

 

30



--------------------------------------------------------------------------------

than fifteen percent (15%) of the rentable square feet); provided, however, that
temporary closure due to force majeure events, not to exceed five (5) Business
Days, shall be permitted, and (v) such Property is free of material structural
defects or any issues that have resulted, or could result, in an Environmental
Occurrence.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA over the current value of that Plan’s assets,
determined in accordance with the assumptions used for funding the Plan pursuant
to Section 412 of the Code for the applicable plan year.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Lender” is defined in Section 4.6(c).

“wholly-owned” means, with respect to any direct or indirect Subsidiary, any
Subsidiary all of the outstanding Capital Stock of which is owned directly or
indirectly by the Borrower.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document, the Disclosure
Schedule, or any Borrowing Request, Issuance Request, Closing Date Certificate,
Compliance Certificate, solvency certificate, Lender Assignment Agreement,
notice or other communications delivered from time to time in connection with
this Agreement or any other Loan Document.

Section 1.3 Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

Section 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used herein or in any other Loan Document or solvency
certificate, shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with, those generally accepted
accounting principles (“GAAP”) applied in the preparation of the financial
statements referred to in Section 5.1.5; provided, however, that at any time the
computations determining compliance with Section 7.2 utilize accounting
principles different from those utilized in the financial statements furnished
to the Lenders pursuant to Section 7.1.1, such financial statements shall be
accompanied by reconciliation work-sheets. Unless otherwise expressly provided,
all financial covenants and defined financial terms shall be computed on a
consolidated basis for the Guarantor and General Partner, Borrower and its
Subsidiaries, in each case without duplication. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards

 

31



--------------------------------------------------------------------------------

Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Guarantor, Borrower or any Subsidiary
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. In the event there are revisions to GAAP that would
affect the computation of financial covenants, ratios, or other requirements set
forth in the Loan Documents, Borrower agrees to negotiate in good faith to amend
such affected provisions to provide substantially the same financial covenants,
ratios, or other requirements of the Borrower Group Members as in effect prior
to such change to GAAP.

ARTICLE II

REVOLVING LOAN COMMITMENT AND

BORROWING PROCEDURES, NOTES

Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement (including Section 2.1.3, Section 2.1.4, Section 2.1.5 and Article V),
the Lenders and the Issuer severally agree to make Credit Extensions as set
forth below.

Section 2.1.1 Revolving Loan Commitment. From time to time on any Business Day
occurring from and after the Closing Date but prior to the Revolving Loan
Commitment Termination Date, each Lender will make loans (relative to such
Lender, its “Revolving Loans”) to the Borrower equal to such Lender’s Percentage
of the aggregate amount of each Borrowing of the Revolving Loans requested by
the Borrower to be made on such day. The commitment of each such Lender
described in this Section 2.1.1 (as the same may be increased pursuant to
Section 2.8) is herein referred to as its “Revolving Loan Commitment.” On the
terms and subject to the conditions hereof, the Borrower may from time to time
borrow, prepay and reborrow the Revolving Loans.

Section 2.1.2 Letter of Credit Commitment. From time to time on any Business Day
occurring from and after the Closing Date but prior to the tenth (10th) Business
Day prior to the Revolving Loan Commitment Termination Date, the Issuer will:

(a) issue one or more standby letters of credit in the form customarily used by
the Issuer or in such other form as requested by Borrower and approved by the
Issuer, in its sole discretion (each, a “Letter of Credit”) for the account of
the Borrower in the Stated Amount requested by the Borrower on such day; or

(b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder to a date not later than the earlier of (x) the
Maturity Date and (y) one year from the date of the then current Stated Expiry
Date, provided that the Issuer shall be under no obligation to issue any Letter
of Credit, or extend a Stated Expiry Date, if at the time of such issuance:

 

32



--------------------------------------------------------------------------------

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to such Issuer as of the date hereof and
which such Issuer reasonably and in good faith deems material to it; or

(ii) such Issuer shall have received a Stop Issue Notice from the Administrative
Agent prior to the issuance of such Letter of Credit.

Each Letter of Credit shall be issued in Dollars and on a sight basis only.

Section 2.1.3 Lenders Not Permitted or Required to Make Loans. No Lender shall
be permitted or required to make any Loan if, after giving effect thereto, the
aggregate outstanding principal amount of all Revolving Loans, Swingline Loans
and all Letter of Credit Outstandings with respect to such Lender would exceed
the then existing Revolving Loan Commitment of such Lender, including such
Lender’s Percentage of the aggregate amount of all Letter of Credit Outstandings
and outstanding Swingline Loans.

Section 2.1.4 Issuer Not Permitted or Required to Issue Letters of Credit. The
Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Swingline Loans and Revolving Loans then outstanding
would exceed the Revolving Loan Commitment Amount; or a Lender Default known to
the Issuer exists, unless the Issuer has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the Issuer’s risk with respect
to the participation in Letter of Credit Outstandings by each Defaulting Lender,
including cash collateralizing such Defaulting Lender’s Percentage of Letter of
Credit Outstandings in respect thereof.

Section 2.1.5 Swingline Lender Not Permitted or Required to Make Swingline
Loans. The Swingline Lender shall not be permitted or required to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate amount of all
outstanding Swingline Loans would exceed the Swingline Commitment or (ii) the
sum of the aggregate amount of all outstanding Swingline Loans, plus Letter of
Credit Outstandings plus the aggregate principal amount of all Revolving Loans
then outstanding would exceed the Revolving Loan Commitment Amount; or a Lender
Default known to the Issuer exists, unless the Swingline Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swingline Lender’s risk with respect to the participation in Swingline Loans by
each Defaulting Lender, including cash collateralizing such Defaulting Lender’s
Percentage of Swingline Loans in respect thereof.

 

33



--------------------------------------------------------------------------------

Section 2.2 Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reduction from time to time pursuant to this Section 2.2.

Section 2.2.1 Optional. The Borrower may, from time to time on any Business Day
occurring after the Closing Date, voluntarily reduce the amount of the Revolving
Loan Commitment Amount, Swingline Commitment Amount or the Letter of Credit
Commitment Amount on the Business Day so specified by the Borrower; provided,
however, that (a) all such reductions shall require at least three (3) Business
Day’s prior written notice to the Administrative Agent and shall be permanent,
and any partial reduction of any Commitment Amount shall be in a minimum amount
of $1,000,000 and in an integral multiple of $250,000 in excess thereof and
(b) in no event shall the Borrower be permitted to cancel Commitments for which
a Letter of Credit has been issued and is outstanding unless the Borrower
returns (or causes to be returned) such Letter of Credit to the Issuer.

Section 2.2.2 Mandatory. The Commitment Amount shall be reduced to zero on the
Revolving Loan Commitment Termination Date.

Section 2.3 Borrowing Procedures. Revolving Loans shall be made by the Lenders
in accordance with Section 2.3.1.

Section 2.3.1 Revolving Loans. By delivering a Borrowing Request to the
Administrative Agent on or before 1:00 p.m., New York City time, on a Business
Day, the Borrower may from time to time irrevocably request, on not less than
one (1) Business Day’s notice in the case of Base Rate Loans or three
(3) Business Days’ notice in the case of LIBO Rate Loans, that a Borrowing be
made, in the case of LIBO Rate Loans, in a minimum amount of $1,000,000 and an
integral multiple of $250,000 in excess thereof, in the case of Base Rate Loans,
in a minimum amount of $1,000,000 and in integral multiples of $250,000 in
excess thereof or, in either case, in the unused amount of the Revolving Loan
Commitment. On the terms and subject to the conditions of this Agreement, each
Borrowing shall be comprised of the Revolving Loans, and shall be made on the
Business Day, specified in such Borrowing Request. On or before 12:00 noon, New
York City time, on such Business Day, each Lender shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrower by wire transfer to the
accounts the Borrower shall have specified in its Borrowing Request. Unless
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to Administrative
Agent its portion of the Borrowing or Borrowings to be made on such date,
Administrative Agent may assume that such Lender has made such amount available
to Administrative Agent on such date of Borrowing, and Administrative Agent, in
reliance upon such assumption, may (in its sole discretion and without any
obligation to do so) make available to Borrower a corresponding amount. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender and Administrative Agent has made available same to Borrower, then
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, then Administrative Agent shall
promptly notify Borrower, and Borrower shall, within five (5)

 

34



--------------------------------------------------------------------------------

Business Days, pay such corresponding amount to Administrative Agent.
Administrative Agent shall also be entitled to recover from such Lender or
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by
Administrative Agent to Borrower to the date such corresponding amount is
recovered by Administrative Agent, at a rate per annum equal to the then
applicable rate of interest, calculated in accordance with Section 3.3, for the
respective Loans. No Lender’s obligation to make any Loan shall be affected by
any other Lender’s failure to make any Loan. No more than five (5) LIBO Rate
Loans may be outstanding at any time during the term of the Loan. At any time
that an Event of Default has occurred and is continuing, Borrower shall not be
entitled to elect or request LIBO Rate Loans.

Section 2.3.2 Telephonic Notice. Without in any way limiting the obligation of
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, Administrative Agent may act prior to receipt of written confirmation
without liability upon the basis of such telephonic notice believed by
Administrative Agent in good faith to be from an Authorized Officer of Borrower
entitled to give telephonic notices under this Agreement on behalf of Borrower.
In each such case, Administrative Agent’s record of the terms of such telephonic
notice shall be conclusive absent manifest error and Borrower hereby waives the
right to dispute such record.

Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 1:00
p.m., New York City time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than one (1) Business Day’s notice in the case of
any Revolving Loans that are to be continued as, or converted into Base Rate
Loans, or three (3) Business Days’ notice in the case of any Revolving Loans
that are to be continued as, or converted into, LIBO Rate Loans, that all, or
any portion in an aggregate minimum amount of $1,000,000 and in integral
multiples of $250,000 in excess thereof, in the case of any Revolving Loans that
are to be continued as, or converted into, LIBO Rate Loans, or an aggregate
minimum amount of $1,000,000 and an integral multiple of $250,000 in excess
thereof, in the case of any Revolving Loans that are to be continued as, or
converted into, Base Rate Loans, be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or continued as Base Rate Loans, or be, in the case of LIBO
Rate Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in
the absence of delivery of a Continuation/Conversion Notice with respect to any
LIBO Rate Loan at least three (3) Business Days before the last day of the then
current Interest Period with respect thereto, such LIBO Rate Loan shall, on such
last day, automatically be continued as a LIBO Rate Loan having an Interest
Period of one (1) month); provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Revolving Loans
of all Lenders, and (y) if any Event of Default is in existence at the
applicable time of any proposed continuation of, or conversion into, any LIBO
Rate Loans, the Borrower may not elect to have a Revolving Loan converted into
or continued as a LIBO Rate Loan and any outstanding LIBO Rate Loans shall be
automatically converted on the last day of the current Interest Period
applicable thereto into Base Rate Loans. No more than five (5) LIBO Rate Loans
may be outstanding at any time during the term of the Loan. Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Loans.

 

35



--------------------------------------------------------------------------------

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to Lender for the account of such foreign branch, Affiliate or
international banking facility.

Section 2.6 Issuance Procedures. By delivering to the Administrative Agent and
the Issuer an Issuance Request (including by way of facsimile) on or before
11:00 a.m., New York City time, on a Business Day, the Borrower may, from time
to time irrevocably request, on not less than three (3) nor more than ten
(10) Business Days’ notice, in the case of an initial issuance of a Letter of
Credit for the account of the Borrower, that the Issuer issue an irrevocable
Letter of Credit. Any standby Letter of Credit theretofore issued which contains
an “evergreen” or similar automatic extension feature shall, unless the Borrower
shall have notified the Issuer in writing not less than thirty (30) days’ (or
such shorter period as may be acceptable to the Issuer in its sole discretion or
such longer period as may be required by the beneficiary of such Letter of
Credit) prior to the date that such standby Letter of Credit is scheduled to be
automatically extended that the Borrower desires that such standby Letter of
Credit not be so extended, be automatically extended in accordance with the
terms thereof subject to the Issuer’s right not to so extend if the conditions
precedent to the issuance of such a Letter of Credit would not be satisfied.
Each Letter of Credit shall by its terms be stated to expire on a date (its
“Stated Expiry Date”) no later than the earlier to occur of (i) the fifth
(5th) Business Day prior to the Maturity Date and (ii) one (1) year from the
date of its issuance.

Section 2.6.1 Other Lenders’ Participation. Upon the issuance of each Letter of
Credit issued by the Issuer pursuant hereto, and without further action, each
Lender (other than the Issuer) shall be deemed to have irrevocably purchased, to
the extent of its Percentage to make Revolving Loans, a participation interest
in such Letter of Credit (including the Contingent Obligation and any
Reimbursement Obligation with respect thereto), and such Lender shall, to the
extent of its Percentage, be responsible for reimbursing promptly (and in any
event within one (1) Business Day) the Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrower in accordance with Section 2.6.3.
In addition, such Lender shall, to the extent of its Percentage to make
Revolving Loans, be entitled to receive a ratable portion of the Letter of
Credit fees payable pursuant to Section 3.4.3 with respect to each Letter of
Credit (other than the issuance and processing fees and other charges payable to
the Issuer of such Letter of Credit pursuant to the last sentence of
Section 3.4.3) and of interest payable pursuant to Section 3.4 with respect to
any Reimbursement Obligation. To the extent that any Lender has reimbursed the
Issuer for a Disbursement as required by Section 2.6.3, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrower or otherwise) in respect of such Disbursement.

Section 2.6.2 Disbursements. The Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by the Issuer, together with notice of the date (the “Disbursement
Date”) such payment shall be made (each such payment, a “Disbursement”). The
Administrative Agent shall apply all funds then on deposit with the
Administrative Agent pursuant to Section 3.2.1(b)(C), Section 8.2,

 

36



--------------------------------------------------------------------------------

Section 8.3 or Section 8.4 for the purpose of cash collateralizing the Letter of
Credit Outstandings to reimburse the Issuer for any such Disbursement provided
such cash collateral, after giving effect to such disbursement would not
otherwise be required to be re-deposited under any such Section. Subject to the
terms and provisions of such Letter of Credit and this Agreement, the Issuer
shall make such payment to the beneficiary (or its designee) of such Letter of
Credit. Prior to 1:00 p.m., New York City time, on the first Business Day
following the Disbursement Date, the Borrower will reimburse the Administrative
Agent, for the account of Issuer, for all amounts which the Issuer has disbursed
under such Letter of Credit to the extent that the amounts on deposit with the
Administrative Agent are insufficient to satisfy such disbursement, together
with interest thereon at a rate per annum equal to the interest rate then in
effect for Base Rate Loans pursuant to Section 3.3 for the period from the
Disbursement Date through the date of such reimbursement. Notwithstanding
anything contained herein to the contrary, however, unless the Borrower shall
have notified the Administrative Agent and the Issuer prior to 1:00 P.M. (New
York City time) on the Business Day immediately preceding the date of such
drawing that the Borrower intends to reimburse the Issuer for the amount of such
drawing with funds other than the proceeds of the Loans, the Borrower shall be
deemed to have timely given a Notice of Borrowing pursuant to Section 2.3 to the
Administrative Agent, requesting a Borrowing of Base Rate Loans on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing less amounts, if any, applied, or required to be applied, to reimburse
the Issuer pursuant to the second sentence of this Section 2.6.2. Each Lender
(other than the Issuer) shall, in accordance with Section 2.3.1, make available
its pro rata share of such Borrowing to the Administrative Agent, the proceeds
of which shall be applied directly by the Administrative Agent to reimburse the
Issuer for the amount of such draw notwithstanding (I) that the amount of such
Borrowing may not comply with the minimum amount of Borrowings otherwise
required hereunder, (II) whether any conditions specified in Section 5.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such deemed request for a Borrowing to be made by the time
otherwise required in Section 2.1, (V) the date of such Borrowing (provided that
such date must be a Business Day), or (VI) any termination of the Commitments
immediately prior to such Borrowing or contemporaneously therewith. Without
limiting in any way the foregoing and notwithstanding anything to the contrary
contained herein, the Borrower hereby acknowledges and agrees that it shall be
obligated to reimburse the Lender as set forth herein upon each Disbursement of
a Letter of Credit.

Section 2.6.3 Reimbursement Obligations. The obligation (a “Reimbursement
Obligation”) of the Borrower under Section 2.6.2 to reimburse the Issuer with
respect to each Disbursement (including interest thereon), and, upon the failure
of the Borrower to reimburse the Issuer, each Lender’s obligation under
Section 2.6.1 to reimburse the Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Lender, as the case may be, may
have or have had against the Issuer or any such Lender, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall preclude the right of such Lender to commence
any proceeding against the Issuer for any wrongful Disbursement made by the
Issuer under a Letter of Credit as a result of acts or omissions

 

37



--------------------------------------------------------------------------------

constituting gross negligence or willful misconduct (as determined by a court of
competent jurisdiction on the part of the Issuer in a final and non-appealable
decision); provided, further, that, in any event, the Borrower may have a claim
against the Issuer, and the Issuer may be liable to the extent (but only to the
extent) of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which were caused by the Issuer's willful misconduct or
gross negligence as determined by a court of competent jurisdiction in a final
and non-appealable decision or the Issuer's willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a demand for
payment strictly complying with the terms and conditions of such Letter of
Credit.

Section 2.6.4 Nature of Reimbursement Obligations. The Borrower and, to the
extent set forth in Section 2.6.1, each Lender shall assume all risks of the
acts, omissions or misuse of any Letter of Credit by the beneficiary thereof.
The Issuer (except to the extent of its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision)) shall not be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender hereunder. In furtherance
and extension and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith (and not
constituting gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision)) shall be binding
upon the Borrower and each Lender, and shall not put the Issuer under any
resulting liability to the Borrower or any Lender, as the case may be.

Section 2.6.5 Certain Notifications Regarding Letters of Credit. Promptly after
the issuance of, or any modification or amendment to, any standby Letter of
Credit, the Issuer shall notify the Borrower and the Administrative Agent in
writing of such issuance, modification or amendment. Promptly after receipt of
such notice, the Administrative Agent shall notify the Lenders in writing of
such issuance, modification or amendment. On the first Business Day of

 

38



--------------------------------------------------------------------------------

each week, the Issuer shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of Letters
of Credit issued by the Issuer for the immediately preceding week.

Section 2.6.6 Excess Cash Collateral. Subject to Section 8.4, unless a Default
or an Event of Default has occurred and is continuing, if the amount on deposit
with the Administrative Agent designated for, or intended to be used for, the
purpose of cash collateralizing the Letter of Credit Outstandings is in excess
of the Letter of Credit Outstandings at such time and would not otherwise be
required to be deposited under Section 3.2.1(b)(B), Section 8.2, Section 8.3, or
Section 8.4 (the amount of any such excess is referred to herein as the “Excess
Cash Collateral”), the Administrative Agent shall promptly return to the
Borrower the Excess Cash Collateral.

Section 2.7 Loan Accounts and Revolving Notes. All Loans under this Agreement
shall be severally made by Lenders pro rata on the basis of their respective
Revolving Loan Commitments, it being understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder or any other breach by any other Lender of this Agreement and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

(a) The Loans made by each Lender and the Letters of Credit issued by the Issuer
shall be evidenced by one or more loan accounts or records maintained by such
Lender or the Issuer, as the case may be, in the ordinary course of business.
The loan accounts or records maintained by the Administrative Agent, the Issuer
and each Lender shall be conclusive absent clearly demonstrable error of the
amount of the Loans made by the Lenders to, and the Letters of Credit issued by
the Issuer for the account of, the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Loans and the Reimbursement Obligations.

(b) Upon the request of any Lender made through the Administrative Agent, the
Loans made by such Lender may be evidenced by (and the Borrowers agree to issue)
one or more Revolving Notes, instead of or in addition to loan accounts. Each
such Lender is irrevocably authorized by the Borrower to endorse on the
Revolving Note(s) the date, amount and maturity of each Loan made, continued or
converted by it and the amount of each payment of principal made by the Borrower
with respect thereto. Each such Lender’s record shall be conclusive absent
clearly demonstrable error; provided, however, that the failure of a Lender to
make, or an error in making, a notation thereon with respect to any Loan shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any such Revolving Note to such Lender. The reasonable costs and expenses
incurred in connection with the issuance of each Note shall be for the account
of the Borrower.

Section 2.8 Additional Revolving Loan Commitments.

 

39



--------------------------------------------------------------------------------

Section 2.8.1 So long as no Default or Event of Default then exists or would
result therefrom, the Borrower shall have the right after the Closing Date and
on or prior to second anniversary of the Closing Date, and upon at least ten
(10) Business Days prior written notice to the Administrative Agent (which shall
promptly notify each of the Lenders), to request on up to three (3) occasions
that one or more Lenders (and/or one or more other Persons which will become
Lenders as provided below) provide Additional Revolving Loan Commitments and,
subject to the applicable terms and conditions contained in this Agreement, make
Revolving Loans pursuant thereto; it being understood and agreed, however, that
(i) no Lender shall be obligated to provide an Additional Revolving Loan
Commitment as a result of any such request by the Borrower, (ii) until such
time, if any, as (x) such Lender has agreed in its sole discretion to provide an
Additional Revolving Loan Commitment and executed and delivered to the
Administrative Agent an Additional Revolving Loan Commitment Agreement in
respect thereof as provided in clause (b) of this Section 2.8, and (y) such
Additional Revolving Loan Commitment Agreement has become effective, such Lender
shall not be obligated to fund any Revolving Loans in excess of its Revolving
Loan Commitment as in effect prior to giving effect to such Additional Revolving
Loan Commitment provided pursuant to this Section 2.8, (iii) any Lender (or, in
the circumstances contemplated by clause (vi) below, any other Person which will
qualify as an Eligible Assignee) may so provide an Additional Revolving Loan
Commitment without the consent of any other Lender, (iv) each provision of
Additional Revolving Loan Commitments on a given date pursuant to this
Section 2.8 shall be in a minimum aggregate amount (for all Lenders (including,
in the circumstances contemplated by clause (vi) below, Eligible Assignees who
will become Lenders)) of at least $5,000,000 and in integral multiples of
$1,000,000 in excess thereof, (v) the aggregate amount of all Additional
Revolving Loan Commitments permitted to be provided pursuant to this Section 2.8
shall not exceed the Maximum Additional Revolving Loan Commitment Amount,
(vi) if after the Borrower has requested the then existing Lenders (other than
any then Defaulting Lenders) to provide Additional Revolving Loan Commitments
pursuant to this Section 2.8, the Borrower has not received Additional Revolving
Loan Commitments in an aggregate amount equal to that amount of the Additional
Revolving Loan Commitments which the Borrower desires to obtain pursuant to such
request (as set forth in the notice provided by the Borrower as provided below)
then the Borrower may request Additional Revolving Loan Commitments from Persons
reasonably acceptable to the Administrative Agent and the Issuer which would
qualify as Eligible Assignees hereunder in an aggregate amount equal to such
deficiency on terms which are no more favorable to such Eligible Assignee
(including through any other agreements or understandings between Borrower
and/or its Affiliates, on the one hand, and such Eligible Assignee and its
Affiliates, on the other) in any respect than the terms offered to the Lenders,
provided that any such Additional Revolving Loan Commitments provided by any
such Eligible Assignee which is not already a Lender shall be in a minimum
amount (for such Eligible Assignee) of at least $5,000,000.

Section 2.8.2 In connection with the Additional Revolving Loan Commitments to be
provided pursuant to this Section 2.8, (i) the Borrower, the Administrative
Agent and each such Lender or other Eligible Assignee (each, an “Additional
Revolving Loan Lender”) which agrees to provide an Additional Revolving Loan
Commitment shall execute and deliver to the Administrative Agent an Additional
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed), with the effectiveness of such Additional Revolving
Loan Lender’s Additional Revolving Loan Commitment to occur upon delivery of

 

40



--------------------------------------------------------------------------------

such Additional Revolving Loan Commitment Agreement to the Administrative Agent,
the payment of any fees required in connection therewith (including, without
limitation, any fees owing to the Administrative Agent) and the satisfaction of
the other conditions in this Section 2.8.2 to the reasonable satisfaction of the
Administrative Agent, (ii) the Additional Loan Commitment Requirements and any
other conditions precedent agreed to by the Borrower that may be set forth in
the respective Additional Revolving Loan Commitment Agreement shall have been
satisfied, and (iii) if requested by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrower reasonably satisfactory to the Administrative Agent and dated such
date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Closing Date pursuant to
Section 5.1.11 as may be reasonably requested by the Administrative Agent, and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Additional Revolving Loan Commitment Agreement, and at such time (i) the
Revolving Loan Commitment under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Additional Revolving Loan
Commitments, (ii) Annex I shall be deemed modified to reflect the revised
Revolving Loan Commitments of the affected Lenders and (iii) to the extent
requested by any Additional Revolving Loan Lender, Revolving Notes will be
issued at the Borrower’s expense, to such Additional Revolving Loan Lender, to
be in conformity with the requirements of Section 2.7 (with appropriate
modification) to the extent needed to reflect the Additional Revolving Loan
Commitment made by such Additional Revolving Loan Lender.

Section 2.8.3 In connection with any provision of Additional Revolving Loan
Commitments pursuant to this Section 2.8, the Lenders and the Borrower hereby
agree that, notwithstanding anything to the contrary contained in this
Agreement, the Borrower shall, in coordination with the Administrative Agent,
(x) repay outstanding Revolving Loans and incur additional Revolving Loans or
(y) take such other actions as may be reasonably required by the Administrative
Agent (including by requiring new Revolving Loans to be incurred and added to
then outstanding Borrowings of the respective such Loans, even though as a
result thereof such new Loans may have a shorter Interest Period than the then
outstanding Borrowings of the respective such Loans), in each case to the extent
necessary so that all of the Additional Revolving Loan Lenders effectively
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their Percentages (determined after giving effect to any increase in
the Revolving Loan Commitment pursuant to this Section 2.8), (ii) the Borrower
shall pay to the respective Lenders any costs of the type referred to in
Section 4.5 in connection with any repayment and/or Borrowing required pursuant
to preceding clause (i), and (iii) to the extent Revolving Loans are to be so
incurred or added to the then outstanding Borrowings of the respective Loans
which are maintained as LIBO Rate Loans, the Lenders that have made such Loans
shall be entitled to receive from the Borrower such amounts, as reasonably
determined by the respective Lenders, to compensate them for funding the various
Revolving Loans during an existing Interest Period (rather than at the beginning
of the respective Interest Period, based upon rates then applicable thereto).
All determinations by any Lender pursuant to clauses (ii) and (iii) above shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.

Section 2.9 Swingline Loan Subfacility.

 

41



--------------------------------------------------------------------------------

Section 2.9.1 Swingline Commitment.

Subject to the terms and conditions of this Section 2.9, the Swingline Lender,
in its individual capacity, agrees to make certain revolving credit loans to the
Borrower (each a “Swingline Loan” and, collectively, the “Swingline Loans”) from
time to time prior to the Revolving Loan Commitment Termination Date; provided,
however, that the aggregate amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment Amount. Subject to the limitations set
forth herein, any amounts repaid in respect of Swingline Loans may be
reborrowed.

Section 2.9.2 Swingline Borrowings.

(a) Notice of Borrowing. With respect to any Swingline Borrowing, the Borrower
shall give the Swingline Lender and the Administrative Agent a Borrowing Request
which shall be received by the Swingline Lender and Administrative Agent not
later than 12:00 noon (New York City time) on the proposed date of such
Swingline Borrowing (and confirmed by telephone by such time).

(b) Minimum Amounts. Each Swingline Borrowing shall be in a minimum principal
amount of $500,000, or an integral multiple of $100,000 in excess thereof.

(c) Repayment of Swingline Loans. Each Swingline Loan shall be due and payable
on the earliest of (A) five (5) Business Days from and including the date of the
applicable Swingline Borrowing, (B) the date of the next Revolving Loan or
(C) the Maturity Date. If, and to the extent, any Swingline Loans shall be
outstanding on the date of any Revolving Loan, such Swingline Loans shall first
be repaid from the proceeds of such Revolving Loan prior to the disbursement of
the same to the Borrower. If, and to the extent, a Revolving Loan is not
requested prior to the Maturity Date or the end of the five Business Day period
after a Swingline Borrowing, or unless the Borrower shall have notified the
Administrative Agent and the Swingline Lender prior to 1:00 P.M. (New York City
time) on the fourth (4th) Business Day after the Swingline Borrowing that the
Borrower intends to reimburse the Swingline Lender for the amount of such
Swingline Borrowing with funds other than proceeds of the Revolving Loans, the
Borrower shall be deemed to have requested a Borrowing comprised entirely of
Base Rate Loans in the amount of the applicable Swingline Loan then outstanding,
the proceeds of which shall be used to repay such Swingline Loan to the
Swingline Lender. In addition, if (x) the Borrower does not repay the Swingline
Loan on or prior to the end of such five Business Day period, or (y) a Default
or Event of Default shall have occurred during such five Business Day period,
the Swingline Lender may, at any time, in its sole discretion, by written notice
to the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Borrowing, in which case the Borrower shall be deemed to have
requested a Borrowing comprised entirely of Base Rate Loans in the amount of
such Swingline Loans then outstanding, the proceeds of which shall be used to
repay such Swingline Loans to the Swingline Lender. Any Borrowing which is
deemed requested by the Borrower in accordance with this Section 2.9.2(c) is
hereinafter referred to as a “Mandatory Borrowing”. Each Lender shall, promptly
upon receipt of notice from the Swingline Lender of any such deemed request for
a Mandatory Borrowing in the amount

 

42



--------------------------------------------------------------------------------

and in the manner specified in the preceding sentences and on the date such
notice is received by such Lender (or the next Business Day if such notice is
received after 12:00 noon (New York City time)) make available its pro rata
share of such Borrowing notwithstanding (I) that the amount of the Mandatory
Borrowing may not comply with the minimum amount of Borrowings otherwise
required hereunder, (II) whether any conditions specified in Section 5.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such deemed request for a Borrowing to be made by the time
otherwise required in Section 2.1, (V) the date of such Mandatory Borrowing
(provided that such date must be a Business Day), or (VI) any termination of the
Commitments immediately prior to such Mandatory Borrowing or contemporaneously
therewith. Notwithstanding anything to the contrary herein, no Borrower shall
not be permitted to pay any outstanding Swingline Borrowing with funds received
from another Swingline Borrowing.

(d) Purchase of Participations. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Borrowing would otherwise have
occurred, but adjusted for any payment received from the Borrower on or after
such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its pro
rata share (determined before giving effect to any termination of the
Commitments pursuant hereto), provided that (A) all interest payable on the
Swingline Loans with respect to any participation shall be for the account of
the Swingline Lender until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Lender shall be required to pay to the Swingline Lender interest
on the principal amount of such participation for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Business Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate.

Section 2.9.3 Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Alternate Base Rate from time to time in effect on such date plus the Applicable
Margin.

ARTICLE III

MATURITY DATE; REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.1 Maturity Date; Extension Option.

 

43



--------------------------------------------------------------------------------

(a) Initial Maturity Date. The term of the Loans shall terminate and expire on
the Initial Maturity Date, unless extended by Borrower pursuant to clause
(b) below.

(b) Extended Maturity Date. Subject to the provisions of this Section 3.1 (b),
Borrower shall have the option (the “Extension Option”), by irrevocable written
notice (the “Extension Notice”) delivered to Administrative Agent no later than
ninety (90) days prior to the Initial Maturity Date, to extend the Initial
Maturity Date for a period of twelve (12) months (the “Extension Term”) to the
fourth (4th) anniversary of the Closing Date (the “Extended Maturity Date”).
Borrower’s right to so extend the Initial Maturity Date shall be subject to the
satisfaction (or waiver, in the sole discretion of the Required Lenders) of the
following conditions precedent prior to the commencement of the Extension Term:

(i) payment by Borrower on or prior to the Initial Maturity Date of an extension
fee equal to 0.25% of the aggregate outstanding Revolving Loan Commitment Amount
and Swingline Commitment Amount, and Letter of Credit Outstandings as of such
date, together with all costs and expenses (including reasonable attorneys’ fees
and expenses) incurred by the Lenders in connection with the Extension Option;

(ii) no Event of Default shall have occurred and be continuing on the date
Borrower delivers the Extension Notice; and

(iii) on the Initial Maturity Date, Borrower shall deliver an Officer’s
Certificate which confirms and certifies that:

(1) no Event of Default has occurred and is continuing as of the Initial
Maturity Date or would result from such extension after the Initial Maturity
Date;

(2) all representations and warranties contained in the Loan Documents are true,
correct and accurate in all material respects (or, to the extent any such
representations and warranties already are qualified or modified by materiality
in the text thereof, in all respects) as if made on and as of the Initial
Maturity Date (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and accurate in all
respects as of such earlier date), it being understood that such representations
and warranties shall be updated as of the date of the requested Credit Extension
if requested by Administrative Agent;

(3) no breach of covenants set forth in Section 7.2.4, exist as of the Initial
Maturity Date or would result from such extension; and

(4) such other acknowledgments and ratifications from the Credit Parties and
execution and delivery of such other documents (including opinions of counsel
and other back up documentation, in each case reasonably satisfactory to
Administrative Agent) and as the Administrative Agent may reasonably request.

 

44



--------------------------------------------------------------------------------

(c) Extension Documentation. Subject to Section 3.1(b)(iii)(4), as soon as
practicable following any extension of the Maturity Date pursuant to this
Section 3.1, Borrower shall, if requested by Administrative Agent, execute and
deliver an amendment or restatement of the then existing Notes and shall, if
requested by Administrative Agent, enter into such other amendments or
modifications to the related then existing Loan Documents as may be necessary or
appropriate to evidence the extension of the Maturity Date as provided in this
Section 3.1; provided, however, that failure by Borrower to enter into any such
amendments and/or restatements (other than as required by
Section 3.1(b)(iii)(4)), in and of itself, shall not affect the rights or
obligations of Borrower or Administrative Agent with respect to the extension of
the Maturity Date.

Section 3.2 Repayments and Prepayments; Application.

Section 3.2.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of all Loans on the Maturity Date. Prior thereto,
payments and prepayments of Loans shall or may be made as set forth below.

(a) Voluntary Prepayments. From time to time on any Business Day, the Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Loans, provided that

(A) any such prepayment of the Loans shall be made pro rata among the Loans of
the same type and, if applicable, having the same Interest Period of all Lenders
that have made such Loans;

(B) all such voluntary prepayments shall require at least one (1) Business Days’
irrevocable prior written notice to the Administrative Agent; and

(C) all such voluntary partial prepayments shall be, in an aggregate minimum
amount of $1,000,000 and an integral multiple of $250,000 in excess thereof (or,
if less, in the remaining outstanding principal amount thereof), except in the
case of Swingline Loans, which shall be in the minimum amount of $500,000, and
integral multiples of $100,000.

(b) Exceeding Commitment Amounts.

(A) On each date when (i) the aggregate outstanding principal amount of all
Revolving Loans, Swingline Loans and Letter of Credit Outstandings exceeds the
Revolving Loan Commitment Amount, the Borrower shall make a mandatory prepayment
of the Swingline Loans and/or Revolving Loans in an aggregate amount equal to
the amount by which the Swingline Loans, Revolving Loans and Letter of Credit
Outstandings exceed the then applicable Revolving Loan Commitment Amount, and
(ii) the aggregate outstanding principal amount of Swingline Loans exceeds the
Swingline Commitment Amount, the Borrower shall make a mandatory prepayment of
the Swingline Loans in an aggregate

 

45



--------------------------------------------------------------------------------

amount equal to the amount by which the Swingline Loans exceed the applicable
Swingline Commitment Amount.

(B) In the event that on any date the Borrower fails to satisfy the Required
Minimum Unencumbered Asset Ratio, the Borrower shall, within five (5) Business
Days, make a mandatory prepayment of the Swingline Loans, Letter of Credit
Outstandings and/or Revolving Loans in an aggregate amount equal to the amount
which would cause Borrower to be in compliance with the Required Minimum
Unencumbered Asset Ratio.

(C) On each date when the aggregate amount of all Letter of Credit Outstandings
exceeds the Letter of Credit Commitment Amount (as it may be reduced from time
to time, including pursuant to Section 2.2), the Borrower shall give cash
collateral to the Administrative Agent, pursuant to Section 8.4 hereof, to
collateralize Letter of Credit Outstandings in an aggregate amount (taking into
account any amounts then on deposit in the Letter of Credit Collateral Account)
equal to such excess.

(c) Acceleration of Maturity. Immediately upon any acceleration of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the Loans.

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.5. No prepayment of
principal of any Loans pursuant to clause (a) or (b) of this Section shall cause
a reduction in the Revolving Loan Commitment Amount.

Section 3.2.2 Application. Each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, as the
Borrower shall direct (and in the absence of such direction, shall be applied
first, to the principal amount thereof being maintained as Base Rate Loans,
second to the principal amount thereof being maintained as LIBO Rate Loans with
respect to which the rate of such prepayment or repayment is the last day of the
Interest Period applicable thereto and third, to the principal amount thereof
being maintained as LIBO Rate Loans with the shortest Interest Periods
remaining); provided, that prepayments or repayments of LIBO Rate Loans not made
on the last day of the Interest Period with respect thereto, shall be prepaid or
repaid subject to the provisions of Section 4.5 (together with a payment of all
accrued interest).

Section 3.3 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with this Section 3.3.

Section 3.3.1 Rates. Pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, the Borrower may elect that Loans comprising a
Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and

 

46



--------------------------------------------------------------------------------

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate for such Interest Period
plus the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan. All
Base Rate Loans shall bear interest from and including the day they are made to
and excluding the day they are repaid or converted into LIBO Rate Loans.

Section 3.3.2 Post-Maturity Rates. After the date any principal amount of any
Loan or Reimbursement Obligation is due and payable (whether on the Maturity
Date, upon acceleration, an Event of Default or otherwise), or after any other
monetary Obligation of the Borrower shall have become due and payable, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before the entry of judgment thereon) on such amounts at a rate per
annum equal to the rate which is 3% in excess of the rate applicable to Base
Rate Loans from time to time. Anything herein to the contrary notwithstanding,
the obligations of the Borrower to any Lender hereunder shall be subject to the
limitation that payments of interest shall not be required for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by such Lender would be contrary
to the provisions of any law applicable to such Lender limiting the highest rate
of interest that may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law.

Section 3.3.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Maturity Date (and if such date is not a Business Day, such payment
shall be made on the preceding Business Day;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, in arrears on each Monthly Payment Date
occurring after the Closing Date;

(d) with respect to LIBO Rate Loans, in arrears on the last day of each
applicable Interest Period;

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause
(c) above, on the date of such conversion;

(f) with respect to Swingline Loans, as provided in Section 2.9; and

(g) on that portion of any Loans which is accelerated pursuant to Section 8.2 or
Section 8.3, immediately upon such acceleration.

 

47



--------------------------------------------------------------------------------

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.

Section 3.4 Fees. The Borrower agrees to pay the fees set forth in this
Section 3.4. All such fees shall be non-refundable.

Section 3.4.1 Revolving Loan Unused Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when any of its Commitments are suspended by reason of the
Borrower’s inability to satisfy any condition of Article V) commencing on the
Closing Date and continuing through the Revolving Loan Commitment Termination
Date, an unused fee at a rate per annum equal to (a) 0.40% for any Fiscal
Quarters that the average daily unused Revolving Loan Commitment Amount was
greater than fifty percent (50%) and (b) 0.30% for any Fiscal Quarter that the
average daily unused Revolving Loan Commitment Amount was fifty percent (50%) or
less, in each case on such Lender’s Percentage of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings but without giving effect to Swingline Loans made during such
Fiscal Quarter). All unused fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Borrower in
arrears on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date following the Closing Date, and on the Revolving Loan Commitment
Termination Date.

Section 3.4.2 Fees. The Borrower agrees to pay to the Arranger, the
Administrative Agent, and the Lenders, each for its own account, the fees in the
amounts and on the dates set forth in the Fee Letters.

Section 3.4.3 Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of each Lender, a Letter of
Credit fee for each Letter of Credit in an amount equal to a rate per annum
equal to the then Applicable Margin for LIBO Rate Loans on the Stated Amount of
each such Letter of Credit, with such fees being payable in arrears on each
Quarterly Payment Date. The Borrower further agrees to pay to the Issuer, for
its own account, (x) for each Letter of Credit issued by it, a facing fee, at
the time of issuance of such Letter of Credit, which is equal to the greater of
$1,500 or 1/8 of 1% multiplied by the Stated Amount of each such Letter of
Credit, and (y) from time to time promptly after demand, the normal issuance,
payment, amendment and other processing fees, and other standard administrative
costs and charges of the Issuer relating to Letters of Credit as from time to
time in effect.

Section 3.4.4 Additional Revolving Loan Commitment Fees. The Borrower shall pay
to the Administrative Agent for distribution to each Additional Revolving Loan
Lender such fees and other amounts, if any, as are specified in the relevant
Additional Revolving Loan Commitment Agreement, with the fees and other amounts,
if any, to be payable on the effective date of the respective Additional
Revolving Loan Commitment.

 

48



--------------------------------------------------------------------------------

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

Section 4.1 LIBO Rate Lending Unlawful. If any Lender shall reasonably determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Revolving Loan as,
or to convert any Revolving Loan into, a LIBO Rate Loan, the obligations of such
Lender to make, continue or maintain or to convert any Revolving Loan into, a
LIBO Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding LIBO Rate Loans of such Lender
shall automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion. Each Lender agrees to promptly give notice to the Administrative
Agent and the Borrower when the circumstances causing such suspension cease to
exist.

Section 4.2 Deposits Unavailable. If the Required Lenders shall have reasonably
determined that (a) Dollar deposits in the relevant amount and for the relevant
Interest Period are neither available to such Required Lenders in the eurodollar
market nor available to them in their respective relevant markets, or (b) by
reason of circumstances affecting the eurodollar market, adequate means do not
exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans, then, upon notice from the Administrative Agent to the Borrower and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Revolving Loans as, or to convert any Revolving Loans into,
LIBO Rate Loans shall forthwith be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. Upon receipt of notice from the Administrative Agent
that the Required Lenders are unable to determine the LIBO Rate, the Borrower
may revoke any Borrowing Request or Continuation/Conversion Notice then
submitted by it. If the Borrower does not revoke such Borrowing Request or
Continuation/Conversion Notice, the Lenders shall make, convert or continue the
Revolving Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Revolving Loans shall be
made, converted or continued as Base Rate Loans instead of LIBO Rate Loans. The
Administrative Agent agrees to give prompt notice to the Borrower and the
Lenders when it ascertains that the circumstances causing such suspension cease
to exist.

Section 4.3 Change of Circumstances. If, after the Closing Date, the
introduction of or any change in or in the interpretation of, or any change in
the application of, any law or any regulation (including Regulation D of the
F.R.S. Board) or guideline issued by any central bank or other Governmental
Authority (whether or not having the force of law), or by the NAIC or any other
comparable agency charged with the interpretation or administration thereof or
including any reserve or special deposit requirement or any tax (other than
Indemnified Taxes covered by Section 4.6 and Excluded Taxes) or any capital or
liquidity requirement, has, due to a Lender’s compliance the effect, directly or
indirectly, of (i) increasing

 

49



--------------------------------------------------------------------------------

the cost to such Lender or any entity controlling such Lender of performing its
obligations hereunder (including the making, continuing or maintaining of any
Revolving Loans as or converting any Revolving Loans into, LIBO Rate Loans);
(ii) reducing any amount received or receivable by such Lender or any entity
controlling such Lender hereunder or its effective return hereunder or on its
capital; or (iii) causing such Lender or any entity controlling such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then upon demand of such Lender to the
Borrower through the Administrative Agent, accompanied by written notice showing
in reasonable detail the basis for calculation of any such amounts, from time to
time, the Borrower shall be obligated to pay such amounts and shall compensate
such Lender promptly after receipt of such notice and demand for any such cost,
reduction, payment or foregone return. Any certificate of Lender in respect of
the foregoing will be conclusive and binding upon the Borrower, except for
clearly demonstrable error. For the avoidance of doubt, this Section 4.3 shall
apply to all requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) of the United States financial
regulatory authorities, regardless of the date adopted, issued, promulgated or
implemented.

Section 4.4 Replacement of Lender. If (a) the Borrower receives notice from any
Lender requesting increased costs or additional amounts under Section 4.3 or
4.6, (b) any Lender is affected in the manner described in Section 4.1 or (c) a
Lender becomes a Defaulting Lender, then in each case, the Borrower shall have
the right, so long as no Event of Default shall have occurred and be continuing
and unless, in the case of clause (a) above, such Lender has removed or cured
the conditions which resulted in the obligation to pay such increased costs or
additional amounts or agreed to waive and otherwise forego any right it may have
to any payments provided for under Section 4.3 or 4.6 in respect of such
conditions, to replace in its entirety such Lender (the “Replaced Lender”), upon
prior written notice to the Administrative Agent and such Replaced Lender, with
one or more other Eligible Assignee(s) (collectively, the “Replacement Lender”)
acceptable to the Administrative Agent and the Issuer (which acceptance, in each
case, shall not be unreasonably withheld); provided, however, that, at the time
of any replacement pursuant to this Section 4.4, the Replaced Lender and the
Replacement Lender shall enter into (each Replaced Lender hereby unconditionally
agreeing to enter into) one or more Lender Assignment Agreements (appropriately
completed), pursuant to which (A) the Replacement Lender shall acquire all of
the Commitments and outstanding Loans of, and participations in Letter of Credit
Outstandings of, the Replaced Lender and, in connection therewith, shall pay
(x) to the Replaced Lender in respect thereof an amount equal to the sum of
(1) an amount equal to the principal of, and all accrued but unpaid interest on,
all outstanding Loans of the Replaced Lender and (2) an amount equal to all
accrued but theretofore unpaid fees owing to the Replaced Lender pursuant to
Section 3.4, (y) to the Issuer, an amount equal to any portion of the Replaced
Lender’s funding of an unpaid drawing under a Letter of Credit as to which the
Replaced Lender is then in default; and (z) to the Swingline Lender, an amount
equal to any portion of the Replaced Lender’s obligations under Section 2.9
which has not been satisfied by such Replaced Lender; and (B) the Borrower shall
pay to the Replaced Lender any other amounts payable to the Replaced Lender
under this Agreement (including amounts payable under Sections 4.3, 4.5 and 4.6
which have accrued to the date of such replacement). Upon the

 

50



--------------------------------------------------------------------------------

execution of the Lender Assignment Agreement(s), the payment to the
Administrative Agent of the processing fee referred to in clause (a) of
Section 10.9.1, the payment of the amounts referred to in the preceding sentence
and, if so requested by the Replacement Lender in accordance with clause (b) of
Section 10.9.1, delivery to the Replacement Lender of a Revolving Note executed
by the Borrower, the Replacement Lender shall automatically become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Lender. It is understood and agreed that if
any Replaced Lender shall fail to enter into a Lender Assignment Agreement in
accordance with the foregoing, it shall be deemed to have entered into such a
Lender Assignment Agreement.

Section 4.5 Funding Losses. In the event any Lender shall reasonably incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any
Revolving Loan as, or to convert any portion of the principal amount of any
Revolving Loan into, a LIBO Rate Loan, or any loss attributable to any
prepayment in excess, if any, of (i) the amount of interest that such Lender
would have accrued on the principal amount so prepaid from the date of such
payment to the last day of the then-current Interest Period if the interest rate
payable on such deposit were equal to the Reserve Adjusted LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn
for such period on an amount equal to such payment if such Lender were to invest
such amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period) as a result of (a) any
conversion or repayment or prepayment of the principal amount of any LIBO Rate
Loans on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 3.2 or otherwise, or (b) any
Revolving Loans not being made or continued as, or converted into, LIBO Rate
Loans as a result of a withdrawn or revoked Borrowing Request or
Continuation/Conversion Notice or for any other reason (other than a default by
such Lender or the Administrative Agent), then, upon the written notice of such
Lender to the Borrower (with a copy to the Administrative Agent), the Borrower
shall, promptly after its receipt thereof and prior to the expiration of the
applicable Interest Period, pay to the Administrative Agent for the account of
such Lender such amounts required to compensate such Lender for any additional
losses, costs or expenses that such Lender may reasonably incur as a result of
such payment, failure to convert or failure to continue, including any loss,
cost or expense (excluding loss of anticipated profits) actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such LIBO Rate Loan. Such written notice (which
shall set forth in reasonable detail the basis for requesting such amount and
include calculations in reasonable detail in support thereof) shall, in the
absence of clearly demonstrable error, be conclusive and binding on the
Borrower. “Reserve Adjusted LIBO Rate” shall mean the rate per annum calculated
as of the first day of such Interest Period in accordance with the following
formula: LIBO Rate over (1-LIBO Reserve Percentage). “LIBO Reserve Percentage”
shall mean with respect to an Interest Period, the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves and
taking into account any transitional adjustments) which is actually imposed on a
Lender under Regulation D on eurocurrency liabilities.

Section 4.6 Taxes.

 

51



--------------------------------------------------------------------------------

(a) Any and all payments by the Borrower to each Lender and the Administrative
Agent under this Agreement and under any other Loan Document shall be made free
and clear of, and without deduction or withholding for, any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of the Borrower) requires deduction or withholding of any Tax
from any such payment, then the Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

If the Borrower shall be so required by applicable law to deduct or withhold any
Indemnified Tax, then the sum payable shall be increased as necessary so that,
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section), such
Lender or the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made. In addition, the Borrower shall timely pay all Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(b) The Borrower agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) that are payable by, or required to be withheld or deducted
from a payment to such Lender or the Administrative Agent whether or not such
Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority. Payment under this indemnification shall be made within
forty-five (45) days after the date such Lender or the Administrative Agent
makes written demand therefor. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(c) Each Lender that is a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent, prior to the first day
on which the Borrower is required to make any payments hereunder to Lender, two
(2) properly completed and duly executed originals of United States Internal
Revenue Service Form W-9 (or successor forms). Each U.S. Lender that shall
become a Participant pursuant to Section 10.9.2 or a Lender pursuant to
Section 10.9.1 shall, upon the effectiveness of the related transfer, be
required to provide all the forms and statements required pursuant to this
Section 4.6(c)(i), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased; and

(ii) deliver to the Borrower and the Administrative Agent, two (2) further,
properly completed and duly executed originals of any form or certification
required to be delivered hereunder, on or before the date that any

 

52



--------------------------------------------------------------------------------

such form or certification expires or becomes obsolete or inaccurate in any
respect and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower or the Administrative
Agent.

(d) Each Lender that is not a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent, prior to the first day
on which the Borrower is required to make any payments hereunder to Lender, two
(2), properly completed and duly executed originals of (A) either United States
Internal Revenue Service Form W-8BEN or Form W-8ECI (or successor forms), as
applicable, (B) in the case of a Non-U.S. Lender claiming exemption from U.S.
Federal withholding Tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a Form W-8BEN, or any subsequent versions
thereof or successors thereto and, a certificate representing that such Non-U.S.
Lender (x) is not a bank for purposes of Section 881(c) of the Code, is not
subject to regulatory or other legal requirements as a bank in any jurisdiction,
and has not been treated as a bank for purposes of any Tax, securities law or
other filing or submission made to any Governmental Authority, any application
made to a rating agency or qualification for any exemption from Tax, securities
law or other legal requirements, (y) is not a 10-percent shareholder (within the
meaning of Section 881(c)(3)(B) of the Code) of the Borrower or the Guarantor
and (z) is not a controlled foreign corporation related to the Borrower or the
Guarantor (within the meaning of Section 881(c)(3)(C) of the Code) substantially
in the form of Exhibit N hereto (a “Tax Compliance Certificate”)), (C) in the
case of a Non-U.S. Lender that is not the beneficial owner, United Stated
Internal Revenue Service Form W-8IMY, accompanied by Form W-8ECI, Form W-8BEN, a
certificate substantially similar to the Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable,
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a certificate substantially similar
to the Tax Compliance Certificate on behalf of each such direct and indirect
partner, or (D) such other documentation reasonably requested by the Borrower or
the Administrative Agent; in each case claiming or permitting complete exemption
from, or a reduced rate of, U.S. Federal withholding Tax on payments by the
Borrower under this Agreement;

(ii) deliver to the Borrower and the Administrative Agent two (2) further,
properly completed and duly executed originals of any form or certification
required to be delivered hereunder, on or before the date that any such form or
certification expires or becomes obsolete or inaccurate in any respect and after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower or the Administrative Agent; and

 

53



--------------------------------------------------------------------------------

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Non-U.S. Lender that
shall become a Participant pursuant to Section 10.9.2 or a Lender pursuant to
Section 10.9.1 shall, upon the effectiveness of the related transfer, be
required to provide all the forms and statements required pursuant to this
Section 4.6(d) and Section 4.6(e), provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 4.6(e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(f) Notwithstanding anything to the contrary herein, the Borrower shall not be
required to indemnify any Non-U.S. Lender or the Administrative Agent, or to pay
any additional amounts to such Non-U.S. Lender or the Administrative Agent, in
respect of U.S. Federal withholding Tax pursuant to this Section 4.6 to the
extent that any of the representations or certifications made by a Non-U.S.
Lender or Non-U.S. Participant pursuant to clause (d) and clause (e) above are
incorrect at the time a payment hereunder is made, other than by reason of any
change in treaty, law or regulation having effect after the date such
representations or certifications were made.

(g) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable (to the extent such
Lender or the Administrative Agent reasonably determines in good faith that it
will not suffer any adverse effect as a result thereof), shall, subject to
clause (i) of the proviso in the immediately succeeding sentence, cooperate with
the Borrower in challenging such Taxes at the Borrower’s expense if so requested
by the Borrower in writing. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or a credit relating to a Tax for which a
payment has been made or borne by the Borrower pursuant

 

54



--------------------------------------------------------------------------------

to this Agreement, which refund in the good faith judgment of such Lender or the
Administrative Agent, as the case may be, is attributable to such payment, then
such Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrower for such amount as such Lender or the Administrative Agent, as the case
may be, determines to be the proportion of the refund as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment by or borne by the Borrower had not been required; provided,
however, that (i) any Lender or the Administrative Agent may determine, in its
reasonable discretion consistent with the policies of such Lender or the
Administrative Agent, whether to seek a refund and (ii) any Taxes that are
imposed on a Lender or the Administrative Agent as a result of a disallowance or
reduction of any refund with respect to which such Lender or the Administrative
Agent has made a payment to the Borrower pursuant to this clause (g) shall be
treated as a Tax for which the Borrower is obligated to indemnify such Lender or
the Administrative Agent pursuant to this Section 4.6. Neither the Lenders nor
the Administrative Agent shall be obliged to disclose information regarding its
tax affairs or computations to the Borrower in connection with this clause (g)
or any other provision of this Section 4.6.

(h) Promptly after the date of any payment by the Borrower of any Taxes or Other
Taxes pursuant to this Section, the Borrower shall furnish to each Lender and
the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment reasonably satisfactory
to such Lender or the Administrative Agent.

(i) For purposes of this Section 4.6, the term “Lender” includes any Issuer. The
Administrative Agent shall be subject to Sections 4.6(c), (d) and (e), and shall
deliver to the Borrower any required forms described therein, as applicable, as
if it were a Lender.

Section 4.7 Change of Lending Office. Each Lender agrees that, as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would give rise to the operation of Sections 4.1,
4.3, 4.6(a) or 4.6(b) with respect to such Lender, it will exercise commercially
reasonable efforts to make, fund or maintain the affected Revolving Loans of
such Lender through another lending office and to take such other actions as it
deems appropriate to remove or lessen the impact of such condition and if, as
determined by such Lender in its discretion, the making, funding or maintaining
of such affected Loans through such other lending office or the taking of such
other actions would not otherwise adversely affect such Revolving Loans or such
Lender and would not, in such Lender’s discretion, be commercially unreasonable.
Nothing in this Section 4.7 shall affect or postpone any of the Obligations of
the Borrower or the right of any Lender provided in Sections 4.1, 4.3, 4.6(a) or
4.6(b).

Section 4.8 Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement, the Notes, each Letter
of Credit or any other Loan Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment. All such payments required to be made to the Administrative Agent
shall be made, without setoff, deduction or counterclaim, not later than 1:00
p.m., New York City time, on the date due, in same day or

 

55



--------------------------------------------------------------------------------

immediately available funds, to such account as the Administrative Agent shall
specify from time to time by notice to the Borrower. Funds received after 1:00
p.m., New York City time, on such due date shall be deemed to have been received
by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender. All computations of interest and fees for LIBO Rate
Loans and Base Rate Loans (other than with respect to Base Rate Loans accruing
interest based on the Base Rate as compared to Alternate Base Rate) and issuance
fees pursuant to Section 3.3.3, in each case shall be made on the basis of a
360-day year and actual days elapsed, and, with respect to LIBO Rate Loans, on
the expiration of the applicable LIBO contract. All computations of interest and
fees for Base Rate Loans accruing interest based on the Base Rate as compared to
Alternate Base Rate shall be made on the basis of a 365/366-day year and actual
days elapsed. Whenever any payment to be made shall otherwise be due on a day
which is not a Business Day, such payment shall (except as otherwise required by
clause (c) of the definition of the term “Interest Period” and except with
respect to the Maturity Date) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.

Section 4.9 Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan or Reimbursement Obligation (other than pursuant to the
terms of Section 4.3, 4.4, 4.5 or 4.6) in excess of its pro rata share of
payments then or therewith obtained by all Lenders, such Lender shall purchase
from the other Lenders such participations in Credit Extensions made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided, however, that if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender which
has sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to a fraction
having a numerator of (a) the amount of such selling Lender’s required repayment
to the purchasing Lender and a denominator of (b) total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.10) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.

Section 4.10 Setoff. Each Lender shall, if the Loans have been accelerated or
otherwise have become due and payable or upon the occurrence and during the
continuance of any Event of Default described in Section 8.1.1 or in
Section 8.1.9 with respect to the Borrower or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, without prior notice to the Borrower (any such notice being waived

 

56



--------------------------------------------------------------------------------

by the Borrower to the fullest extent permitted by law), have the right to
appropriate and apply to the payment of the Obligations then due or owing to it,
any and all balances, credits, deposits, accounts or moneys of the Borrower or
its Affiliates then or thereafter maintained with such Lender; provided,
however, that any such appropriation and application shall be subject to the
provisions of Section 4.9. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Lender may have.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

Section 5.1 Conditions Precedent to Making of Loans and the Issuance of Letters
of Credit. The obligations of the Lenders to make the first Loan hereunder and
the obligations of the Issuer to issue the first Letter of Credit (if issued
concurrently with the first Loan made hereunder) shall be subject to the prior
or concurrent satisfaction or waiver of each of the conditions precedent set
forth in this Section 5.1, in Section 5.2 and in Section 10.6 on or before the
Closing Date.

Section 5.1.1 Resolutions, etc. The Administrative Agent shall have received
from the Credit Parties, (i) good standing certificates for each such Person
from the Secretary of State (or similar applicable Governmental Authority) of
such Person’s state of incorporation or formation and each state where the
Borrower or such other Credit Party, as the case may be, owns Property or has a
ground lease on a Property (with respect to the ground lease to the extent the
nature of such Credit Party’s business requires such qualification), certifying
that such Credit Party is qualified to do business as a foreign corporation as
of a recent date, together with a bring-down certificate by facsimile, dated a
date reasonably close to the Closing Date, (ii) a chart depicting the ownership
structure for the Borrower Group Members and (iii) a certificate, dated the
Closing Date, duly executed and delivered each Credit Party’s Secretary or
Assistant Secretary, as to:

(a) resolutions of each such Person’s board of directors or a similar body then
in full force and effect authorizing, to the extent relevant, the execution,
delivery and performance of this Agreement, the Notes, each other Loan Document
to be executed by such Person and the transactions contemplated hereby and
thereby;

(b) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement, the Notes and each other Loan Document to be
executed by such Person; and

(c) each Organic Document of such Person,

 

57



--------------------------------------------------------------------------------

upon which certificates the Administrative Agent and each Lender may
conclusively rely until it shall have received a further certificate of the
Secretary or Assistant Secretary of any such Person canceling or amending the
prior certificate of such Person.

Section 5.1.2 Closing Date Certificate. The Administrative Agent shall have
received, the Closing Date Certificate, dated the Closing Date and duly executed
and delivered by an Authorized Officer of the Borrower, in which certificate the
Borrower shall (a) agree and acknowledge that the statements made herein and
therein shall be deemed to be true, correct and accurate representations and
warranties in all respects of the Borrower made as of such date and under this
Agreement, and, at the time such certificate is delivered, such statements shall
in fact be true, correct and accurate in all respects and (b) certify to the
Consolidated Tangible Net Worth as of the last day of the month ending
immediately prior to the Closing Date, as adjusted to reflect the net IPO
proceeds on the Closing Date pursuant to calculations annexed thereto, in form
and substance reasonably acceptable to Administrative Agent, which shall be the
Consolidated Tangible Net Worth deemed as of the Closing Date. All documents and
agreements required to be appended to the Closing Date Certificate shall be in
form and substance reasonably satisfactory to the Administrative Agent and such
certificate shall specify that none of such documents or agreements have been
modified except as set forth in such certificate.

Section 5.1.3 Pledge Agreement; Security Agreement.

(a) The Borrower shall have duly authorized, executed and delivered to the
Administrative Agent the Pledge Agreement and shall have, as applicable,
delivered to the Administrative Agent all of the certificated Collateral,
together with duly executed and undated stock powers, or, if any Collateral is
uncertificated securities, confirmation and evidence reasonably satisfactory to
the Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with Article 8 of the U.C.C., as in
effect in the State of New York, and all laws otherwise applicable to the
perfection of the pledge of such shares.

(b) The Credit Parties shall have duly authorized, executed and delivered to the
Administrative Agent the Security Agreement and shall have delivered to the
Administrative Agent confirmation and evidence reasonably satisfactory to the
Administrative Agent that the security interest in Collateral covered by the
Security Agreement has been perfected by the Administrative Agent for the
benefit of the Lenders in accordance with Article 8 and/or 9 of the U.C.C., as
applicable, as in effect in the State of Delaware and New York, and all laws
otherwise applicable to the perfection of such security interests (it being
understood that a control agreement with respect to any accounts over which a
security interest is created can be entered within 30 days of the Closing Date,
which 30 days may be extended at Administrative Agent’s sole discretion).

(c) The Administrative Agent and its counsel shall be satisfied that:

(i) the Lien granted to the Administrative Agent, for the benefit of the Secured
Creditors, in the Collateral is a first priority security interest; and

 

58



--------------------------------------------------------------------------------

(ii) no Lien exists on any of the Collateral other than the Lien created in
favor of the Administrative Agent, for the benefit of the Secured Creditors,
pursuant to the Pledge Agreement and Security Agreement, or Liens expressly
permitted under this Agreement.

Section 5.1.4 Guaranty. The Guarantor and General Partner shall have duly
authorized, executed and delivered to the Administrative Agent the Guaranty in
the form of Exhibit H-2 hereto (as modified, supplemented or amended from time
to time, the “Parent Guaranty”), and the Guaranty shall be in full force and
effect. Each Subsidiary Guarantor shall have duly authorized, executed and
delivered to the Administrative Agent the Subsidiary Guaranty in the form of
Exhibit H-3 hereto (as modified, supplemented or amended from time to time, the
“Subsidiary Guaranty”, and together with the Parent Guaranty, the “Guaranties”),
and the Subsidiary Guaranty shall be in full force and effect.

Section 5.1.5 Financial Information, etc. The Administrative Agent shall have
received copies of the financial information set forth in the Form S-11 filed in
connection with the IPO.

Section 5.1.6 PATRIOT Act. The Lenders and the Administrative Agent shall have
timely received the information required under Section 6.21.

Section 5.1.7 Existing Term Loan. The Administrative Agent shall have received
evidence that the Existing Term Loan has been, or concurrently with the Closing
Date is being paid off in full and/or converted to equity in Guarantor and all
liens on assets of the Borrower Group Members securing obligations under the
Existing Term Loan have been, or concurrently with the Closing Date are being,
released.

Section 5.1.8 Litigation. There shall exist no pending or threatened action,
suit, investigation, litigation or proceeding in any court or before any
arbitrator or governmental instrumentality which (x) purports to affect the
consummation of the Transaction or the legality or validity of this Agreement or
any other Loan Document or (y) could reasonably be expected to have a Material
Adverse Effect.

Section 5.1.9 Intentionally Omitted.

Section 5.1.10 Approvals. All governmental and third party approvals necessary
in connection with the IPO, the Transaction and the financing contemplated
hereby and the continuing operations of the Borrower Group Members shall have
been obtained and shall be in full force and effect (except, with respect to
third party approvals as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect), and all applicable
waiting periods, if any, shall have expired without any action being taken or
threatened by any competent authority which could restrain, prevent or otherwise
impose materially adverse conditions on the financing contemplated hereby.

Section 5.1.11 Opinions of Counsel. The Administrative Agent shall have received
opinions, each dated the Closing Date and addressed to the Administrative Agent,
each Lender and the Issuer, from counsel(s) to the Credit Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

 

59



--------------------------------------------------------------------------------

Section 5.1.12 Projections; Solvency Certificate. On or prior to the Closing
Date, there shall have been delivered to the Lenders:

(a) projected financial and cash flow statements for the Consolidated Group for
the period from the Closing Date to and including at least December 31, 2012
(the “Projections”), which Projections shall reflect the forecasted financial
condition, income and expenses and cash flows of the Consolidated Group after
giving effect to the Transaction; and

(b) a solvency certificate as to the Guarantor, the Borrower and its
Subsidiaries, taken as a whole, from the chief financial officer or treasurer of
the Borrower and the Guarantor, substantially in the form of Exhibit I hereto,
addressed to the Administrative Agent and the Lenders and dated the Closing
Date.

Section 5.1.13 Diligence. Administrative Agent shall have received:
(i) summaries of Insurance Policies together with certificates evidencing
coverage and other proof reasonably requested by Administrative Agent, and
(ii) lien search reports and UCC Searches which searches and reports shall
reflect no Liens other than Liens permitted by Section 7.2.3 (iii) existing
environmental reports and studies and existing title commitments or policies for
the Unencumbered Real Properties, and (iv) existing documents evidencing or
securing the Qualified Tenant Notes.

Section 5.1.14 Closing Fees, Expenses, etc. The Administrative Agent shall have
received evidence of payment by the Borrower of (or a draw request with respect
to) all accrued and unpaid fees, costs and expenses to the extent then due and
payable under this Agreement on the Closing Date, together with all reasonable
legal costs and expenses of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, including any such fees, costs and expenses
arising under or referenced in Sections 3.3 and 10.3.

Section 5.1.15 Intentionally Omitted.

Section 5.1.16 IPO. The IPO of Guarantor shall have occurred.

Section 5.1.17 Execution of Agreement; Notes.

(a) On or prior to the Closing Date, there shall have been delivered to the
Administrative Agent for the account of each of the Lenders (i) the appropriate
Revolving Notes executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein, and (ii) duly executed copies of each Loan
Document.

Section 5.1.18 Minimum Unencumbered Assets. As of the date of this Agreement,
after giving effect to the making of the first Loan hereunder and the issuance
of the first Letter of Credit, if issued concurrently with the first Loan made
hereunder, Required Minimum Unencumbered Asset Ratio is satisfied.

Section 5.2 All Credit Extensions. The obligation of each Lender and the Issuer
to make any Credit Extension shall be subject to Sections 2.1.3, 2.1.4, 2.1.5.
and the satisfaction of each of the conditions precedent set forth in this
Section 5.2.

 

60



--------------------------------------------------------------------------------

Section 5.2.1 Representations and Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension:

(a) the representations and warranties set forth herein and in each other Loan
Document shall, in each case, be true, correct and accurate in all material
respects (or, to the extent any such representations or warranties already are
qualified or modified by materiality in the text thereof, in all respects) with
the same effect as if then made unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and accurate in all material respects (or, to the extent any such representation
and warranties already are qualified or modified by materiality in the text
thereof, in all respects) as of such earlier date;

(b) no Default or Event of Default shall have then occurred and be continuing or
would occur due to such Credit Extension;

(c) the occurrence of such Credit Extension on such date does not violate any
Requirement of Law and is not enjoined, temporarily, preliminarily or
permanently and no litigation shall be pending or threatened, which in the good
faith judgment of Administrative Agent or the Required Lenders would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, such Credit Extension or any member of the Consolidated
Group’s obligations with respect thereto; and

(d) Administrative Agent shall have received a Borrowing Request or an Issuance
Request in the form attached as Exhibit B-1 and Exhibit B-2.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement and to make Credit Extensions hereunder, the Borrower
represents and warrants unto the Administrative Agent, the Issuer and each
Lender as set forth in this Article VI.

Section 6.1 Organization, etc. Each Borrower Group Member:

(a) is a corporation, limited liability company, or partnership, as the case may
be, validly organized and existing and in good standing under the laws of the
state or jurisdiction of its incorporation or organization, except where, with
respect to the Borrower Group Members that are not Credit Parties, the failure
to be validly organized and existing and in good standing could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the operation of such Borrower
Group Members that are not Credit Parties;

(b) is duly qualified to do business and is in good standing as a foreign
corporation, limited liability company or partnership, as the case may be, in
each jurisdiction where the nature of its business requires such qualification
except where the failure to be so qualified and in good standing could not,
either individually or in the

 

61



--------------------------------------------------------------------------------

aggregate, reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the operation of any Credit Party; and

(c) has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform in all material respects
its Obligations under this Agreement, the Notes and each other Loan Document to
which it is a party and to own and hold under lease its property and, except
where the failure to hold such governmental licenses, permits and other
approvals could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
operation of any Credit Party, to conduct its business substantially as
currently conducted by it.

Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Credit Parties of this Agreement, the Notes and each
other Loan Document executed or to be executed by it, the execution, delivery
and performance by such Credit Party of each Loan Document executed or to be
executed by it, the granting of the Liens contemplated by the Security Documents
and such Credit Party’s participation in the consummation of all aspects of the
transactions contemplated hereby, are in each case within each such Person’s
corporate, limited liability company or partnership powers, as the case may be,
have been duly authorized by all necessary corporate, limited liability company
or partnership action, as the case may be, and do not

(a) contravene any such Person’s Organic Documents;

(b) contravene any material contractual restriction binding on or affecting any
such Person or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, security
agreement, or other material agreement or instrument to which any Borrower Group
Member is a party or by which it or any of its property or assets is bound,
except to the extent such contravention, breach or default could not reasonably
be expected to have a Material Adverse Effect or have a material adverse effect
on the operations of any Credit Party;

(c) contravene (i) any court decree or order binding on or affecting any such
Person or (ii) any law or governmental regulation binding on or affecting any
such Person, except to the extent such contravention, breach or default could
not reasonably be expected to have a Material Adverse Effect or have a material
adverse effect on the operations of any Credit Party; or

(d) result in, or require the creation or imposition of, any Lien on any of such
Person’s material properties (except as permitted by this Agreement).

Section 6.3 Government Approval, Regulation, etc. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or regulatory body or other Person (other than those that
have been, or on the Closing Date will be, duly obtained or made and which are,
or on the Closing Date will be, in full force and effect is necessary or
required for the consummation of the IPO, the transactions

 

62



--------------------------------------------------------------------------------

contemplated hereby or the due execution, delivery or performance by, or to make
enforceable against, the Credit Parties, the Notes or any other Loan Document to
which it is a party or the granting of the Liens contemplated by the Security
Documents. None of the Credit Parties is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. None of the Credit
Parties is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holdings Company
Act of 1935, as amended.

Section 6.4 Validity, etc. Each Credit Party has duly executed and delivered
each Loan Document to which it is a party. This Agreement and each other Loan
Document executed pursuant hereto by each Credit Party constitutes the legal,
valid and binding obligation of such Credit Party enforceable against such
Credit Party in accordance with its terms (except, in any case above, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

Section 6.5 Financial Information.

(a) The financial statements furnished to the Administrative Agent and the
Lenders pursuant to Section 5.1.5 have been prepared in accordance with GAAP
consistently applied, except as otherwise expressly noted therein, and present
fairly the consolidated financial condition of the Persons covered thereby as at
the dates thereof and the results of their operations for the periods then
ended. All balance sheets, all statements of operations, shareholders’ equity,
earnings and cash flow and all other financial information of each member of the
Consolidated Group have been and will for periods following the Closing Date be
prepared in accordance with GAAP consistently applied, except as otherwise
expressly noted therein, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended.

(b) On and as of the Closing Date, after giving effect to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (a) the sum of the assets, at a fair valuation,
of the Borrower Group Members taken as a whole, and the Credit Parties taken as
a whole will exceed their respective debts; (b) Borrower Group Members taken as
a whole, and the Credit Parties taken as a whole have not incurred and do not
intend to incur, and do not believe that they will incur, debts beyond their
ability to pay such debts as such debts mature; and (c) the Borrower Group
Members taken as a whole, and the Credit Parties taken as a whole will have
sufficient capital with which to conduct their respective businesses. For
purposes of this Section 6.5(b), “debt” means any liability on a claim, and
“claim” means (i) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (ii) right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

 

63



--------------------------------------------------------------------------------

(c) Except as disclosed in the financial statements delivered pursuant to
Section 6.5(a) or in Item 6.5(c) of the Disclosure Schedule and the Indebtedness
incurred in connection with the Commitments, there were as of the Closing Date
no liabilities or obligations with respect to the Borrower Group Members of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in aggregate, has had or could
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, to the best of its knowledge, after due inquiry, Borrower does not know of
any basis for the assertion against any Borrower Group Member of any liability
or obligation of any nature whatsoever that is not disclosed in the financial
statements delivered pursuant to Section 6.5(a) which, either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

(d) On and as of the Closing Date, the Projections have been prepared in good
faith and are based on assumptions believed by Borrower to be reasonable and
attainable under the then known facts and circumstances, and there are no
statements or conclusions in any of the Projections which are based upon or
include information known to the Borrower to be misleading in any material
respect or which knowingly fail to take into account material information
regarding the matters reported therein; it being understood, however, that
nothing contained herein shall constitute a representation that the results
forecasted in such Projections will in fact be achieved.

Section 6.6 No Material Adverse Effect. Since December 31, 2011, no Material
Adverse Effect shall have occurred; and neither Administrative Agent nor the
Lenders shall have become aware of any facts, conditions or other information
not previously known to it which could reasonably be expected to have a Material
Adverse Effect.

Section 6.7 Litigation, etc. Other than as listed in Item 6.7 of the Disclosure
Schedule, there is no pending or, to the knowledge of the Borrower, threatened
litigation, action, proceeding or controversy affecting the Borrower Group
Members, or any of their respective Properties, businesses, assets or revenues
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 6.8 Subsidiaries. The organizational chart attached hereto as Item 6.18
of the Disclosure Schedule accurately depicts the names and ownership structure
of each Borrower Group Member as of the Closing Date. The Borrower has no
Subsidiaries, except (i) those Subsidiaries existing on the Closing Date which
are identified in Item 6.8 of the Disclosure Schedule or (ii) those Subsidiaries
which have been identified to the Administrative Agent pursuant to Section 7.1.7
hereof.

Section 6.9 Properties.

Section 6.9.1 The Borrower and the Consolidated Subsidiaries own (or lease) all
of the Properties and no real property assets are held directly by the General
Partner or the Guarantor.

Section 6.9.2 Subject to Section 6.9.4, with respect to the Properties where the
Borrower or, as applicable, any Property Owner, holds a leasehold interest, in
each case except

 

64



--------------------------------------------------------------------------------

where the failure to comply with the following could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) the Borrower or, as applicable, such Property Owner, has a good and valid
leasehold interest in the applicable lease, free and clear of all Liens or
claims, except for Liens permitted pursuant to Section 7.2.3,; (ii) the
applicable lease is legal, valid, binding, enforceable and in full force and
effect, subject to bankruptcy, insolvency, reorganization, moratoriums or
similar laws now or hereafter in effect relating to creditor’s rights generally
or to general principles of equity; (iii) none of the Borrower Group Members
nor, to the knowledge of the Borrower Group Members, any other party, is in
material breach or violation of, or event of default under, any such lease, and
no event has occurred, is pending or, to the knowledge of the Borrower Group
Members, is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a material breach or event of default by any of
the Borrower Group Members or, to the knowledge of the Borrower Group Members,
any other party under such lease; and (iv) there are no material disputes, oral
agreements or forbearance programs in effect as to such lease.

Section 6.9.3 Subject to Section 6.9.4, with respect to the Properties where the
Borrower or, as applicable, any Property Owner, holds a fee interest, the
Borrower or, as applicable, such Property Owner, is the record owner thereof has
good and clear record and marketable fee title to such Property, free and clear
of all Liens or claims, except for Liens permitted pursuant to Section 7.2.3, in
each case except which could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 6.9.4 With respect to each Unencumbered Real Property:

(a) Schedule II lists: (i) each of the Unencumbered Real Properties, (ii) the
street address of each Unencumbered Real Property, (iii) the landlord and/or
owner of each Unencumbered Real Property as of the date of this Agreement,
(iv) if the interest in such Unencumbered Real Property is a leasehold interest,
the term of the applicable lease, and any extension and expansion or purchase
options with respect thereto;

(b) Schedule II lists: (i) each of the Qualified Tenant Notes, and the
information contained in Schedule II with respect to each such Qualified Tenant
Note is true, correct and accurate in all respects.

(c) such Property is supplied with utilities adequate for the operation of such
Property and, except for Development Property, such Property (and related
structures, fixtures, building systems and equipment) is in good repair and
working order sufficient for normal operation of the business conducted at such
Property, subject to normal wear and tear, and such Property is currently open
for business and is adequate and suitable for the purposes for which they are
presently being used;

(d) to the knowledge of the Borrower Group Members, such Property has access to
and from publicly dedicated streets, the responsibility for maintenance of which
has been accepted by the appropriate Governmental Authority;

(e) there are no (x) pending or, to the knowledge of the Borrower Group Members,
threatened condemnation proceedings relating to such Property or (y) pending

 

65



--------------------------------------------------------------------------------

or, to the knowledge of the Borrower Group Members, threatened litigation,
claims, actions, suits, proceedings, investigations or administrative actions
relating to such Property, in each case, which could reasonably be expected to
materially adversely effect the value, ownership, use or operation of the
Property;

(f) the existing buildings and improvements located on such Property are located
entirely within the boundary lines of such Property or on permanent easements on
adjoining land benefiting such Property and may lawfully be used under
applicable zoning and land use laws (either as of right, by special permit or
variance, or as a grandfathered use) for the purposes for which they are
presently being used, and such Property is not located within any flood plain or
subject to any similar type restriction for which any permits or licenses, if
any, necessary to the use thereof have not been obtained, in each case, except
for title defects, encroachments, and irregularities that do not materially
adversely effect the value, ownership, use or operation of the Property; and

(g) none of the Borrower Group Members have received written notice of any, and
to the knowledge of the Borrower Group Members, there is no proposed or pending
proceeding to change or redefine the zoning classification of all or any portion
of such Property that would materially impair the use of such Property for its
current uses.

Section 6.9.5 With respect to each Unencumbered Real Property, (i) no such
Property is subject to any Leases other than the Leases described in the rent
roll delivered in connection with the origination of the Loan (as maybe updated
in connection with any Credit Extension) and no Person has any possessory
interest in such Property or right to occupy the same except under and pursuant
to the provisions of the Leases, (ii) there has been no prior sale, transfer or
assignment, hypothecation or pledge by the Borrower Group Members of any Lease
or of the rents received therein, which will be outstanding following the
funding of the Loan, (iii) except as set forth on Schedule 6.9.5(iii), no Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the Unencumbered Real Property of which the leased
premises are a part. All of the current Leases of the Unencumbered Real
Properties are in full force and effect and, (i) none of the Borrower Group
Members are in default thereunder an no event has occurred that, with the
passage of time and/or the giving of notice would constitute an event of default
by the applicable Borrower Group Member thereunder, and (ii) to the knowledge of
Borrower Group Members, there is no default thereunder by any other party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute an event of default thereunder.

Section 6.9.6 With respect to each Qualified Tenant Note:

(a) Such Qualified Tenant Note is fully assignable by the holder thereof and
pledged to the Lenders as collateral or is validly held by a Pledged Subsidiary;

(b) No event has occurred that, with the passage of time and/or the giving of
notice would constitute an event of default by any of the parties to such
Qualified Tenant Note or their Affiliates under such Qualified Tenant Note;

 

66



--------------------------------------------------------------------------------

(c) Each Qualified Tenant Note and related loan and security documents is the
legal, valid and binding obligation of the parties party thereto, enforceable in
accordance with its terms;

(d) The borrower or guarantor under any such Qualified Tenant Note is not a
debtor in any state or federal bankruptcy or insolvency proceeding;

(e) None of such Qualified Tenant Note, any payments thereunder or the rights of
the holder of such Qualified Tenant Note are (i) other than those Qualified
Tenant Notes listed in Item 6.9.6(e) of the Disclosure Schedule, subordinate to
any other Indebtedness of the maker or its Affiliates, or (ii) subject to any
Lien (other than the Lien of this Facility); and

(f) The holder of such Qualified Tenant Note has not waived or modified its
rights thereunder.

Section 6.10 Taxes. The members of the Consolidated Group and all other Persons
with whom the members of the Consolidated Group join in the filing of a
consolidated return have filed all Federal income tax returns and other material
tax returns and reports, domestic and foreign, required by law to have been
filed, and have paid all material Taxes, levied or imposed upon them or their
properties, income or assets otherwise due and payable except those not yet
delinquent or those which are being diligently contested in good faith and for
which adequate reserves have been established (in the good faith judgment of the
Borrower) in accordance with GAAP. The members of the Consolidated Group and
each such other Person with whom the members of the Consolidated Group join in
the filing of a consolidated return have paid, or have provided adequate
reserves (in the good faith judgment of the management of the Borrower) in
accordance with GAAP for the payment of all such material Taxes relating to all
prior taxable years and the current taxable year of the members of the
Consolidated Group and each such other Person with whom the members of the
Consolidated Group join in the filing of a consolidated return. To the best
knowledge of the Borrower, there is no proposed tax assessment against the
members of the Consolidated Group or any such other Person with whom the members
of the Consolidated Group join in the filing of a consolidated return that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 6.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the terms thereof
and the applicable provisions of ERISA, the Code and other federal or state law
except to the extent that failure to comply could not result, either
individually or in the aggregate, in an amount of liability that could
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan, except to the
extent that a failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 302 of ERISA has been made with
respect to any Plan subject to either such Section of the Code or ERISA.

 

67



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan which has resulted or could reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in an amount which could
reasonably be expected to have a Material Adverse Effect if such Pension Plan
were then terminated; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 6.12 Compliance with Environmental Laws. Each Borrower Group Member is
in material compliance with all applicable Environmental Laws in respect of the
conduct of its business and the ownership of its Property. Without limiting the
effect of the preceding sentence, other than as provided in Item 6.12 of the
Disclosure Schedule:

(a) no Credit Party has received a complaint, order, citation, notice or other
written communication with respect to the existence or alleged existence of a
material violation of, or material liability arising under, any applicable
Environmental Law;

(b) to the best of the Borrower’s knowledge, there are no material
environmental, health or safety conditions existing or reasonably expected to
exist at any Unencumbered Real Property, or at any other material real property
owned, operated, leased or used by the Guarantor, General Partner, Borrower or
any of their existing or former Subsidiaries or any of their respective
predecessors that are Affiliates or to Borrower’s knowledge, any of their
respective non-affiliate predecessors (including off site waste treatment or
disposal facilities used by the Guarantor, General Partner, Borrower, Credit
Parties or their existing or former Subsidiaries) that, in each case, could
reasonably be expected to require any material construction or other material
capital costs or material clean-up obligations to be incurred by any Credit
Party prior to the Maturity Date in order to assure material compliance with any
Environmental Law, including provisions regarding clean-up; and

(c) neither the Borrower nor any other of its Subsidiaries or to Borrower’s
knowledge, any Tenants under the Leases has treated, stored or disposed of
Hazardous Materials at any currently or formerly owned real estate, with respect
to the Borrower or its Subsidiaries, any other facility relating to its business
except in material compliance with Environmental Laws and in a manner that would
not be reasonably expected to result in material liability to any Credit Party
under Environmental Laws.

Section 6.13 Regulations T, U and X. None of the Credit Parties is engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock, and no use of any proceeds of any Credit Extensions will violate
F.R.S. Board Regulation T, U or X. Terms for which meanings are provided in
F.R.S. Board Regulation T, U or X or any regulations substituted therefor, as
from time to time in effect, are used in this Section with such meanings.

 

68



--------------------------------------------------------------------------------

Section 6.14 Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Consolidated
Group in writing to the Administrative Agent, the Issuer or any Lender on or
before the Closing Date (including (i) the confidential memorandum and (ii) all
information contained in the Loan Documents) for purposes of or in connection
with this Agreement or any transaction contemplated hereby is true, correct,
accurate and complete in all material respects (except as otherwise expressly
stated herein) on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 6.14, such factual information shall
not include Projections and pro forma financial information.

Section 6.15 REIT. Guarantor is qualified as a REIT and its proposed methods of
operation will enable it to continue to be so qualified.

Section 6.16 No Bankruptcy Filing. None of the members of the Consolidated Group
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such entity’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against it or against
any Borrower Group Member, except for any such filing or liquidation after the
date hereof which would not constitute an Event of Default hereunder and
regarding which the Administrative Agent has received written notice.

Section 6.17 Use of Proceeds. The proceeds of all Loans shall be used by the
Borrower and its Subsidiaries, subject to the other restrictions set forth in
this Agreement, for their general corporate, partnership or limited liability
company purposes, including, without limitation, for working capital, capital
expenditures, and acquisitions. None of the proceeds of any Loan will be used
for the purpose of issuing Dividends to the Guarantor or General Partner or
other persons with equity interests in the Borrower; provided, however, that
Dividends otherwise permitted hereunder shall not be restricted by the
foregoing. Each Letter of Credit may be used in support of any purpose not
prohibited by this Agreement or the other Loan Documents.

Section 6.18 Intentionally Omitted.

Section 6.19 Security Interests. (a) Once executed and delivered, and until
terminated in accordance with the terms thereof, each of the Pledge Agreement
and the Security Agreement creates, as security for the obligations purported to
be secured thereby, a valid and enforceable Lien on all of the Collateral
subject thereto from time to time in favor of the Administrative Agent, for the
benefit of the Lenders except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally and by general principles of equity,
(b) when the Collateral (as defined in the Pledge Agreement) is delivered to the
Administrative Agent and upon the taking of possession or control by the
Administrative Agent of any such Collateral with respect to which a security
interest may be perfected by possession or control, the Lien created under the
Pledge Agreement in such Collateral shall constitute a perfected Lien on, and
security interest in, all right, title and interest of the Credit Parties in
such Collateral, prior and superior in

 

69



--------------------------------------------------------------------------------

right to any other Person but in case of priority, other than with respect to
Liens expressly permitted under this Agreement, and (c) when financing
statements provided to the satisfaction of Administrative Agent are filed in the
appropriate offices, the Lien created under the Security Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Credit Parties in such Collateral (as defined in the
Security Agreement) that can be perfected by the filing of a financing statement
under the Uniform Commercial Code as in effect in any jurisdiction, prior and
superior in right to any other Person, other than with respect to Liens
expressly permitted under this Agreement. No filings or recordings are required
in order to perfect the security interests created under the Pledge Agreement
and the Security Agreement that can be perfected by the filing of a financing
statement under the U.C.C. in the applicable jurisdiction except for such
filings as have been made, or provided for to the satisfaction of Administrative
Agent, at the time of the execution and delivery thereof.

Section 6.20 Material Agreements. Each Material Agreement is in full force and
effect, and no terminating event, default, or failure or performance has accrued
thereunder. The Material Agreements furnished to Administrative Agent constitute
all Material Agreements of the Credit Parties as of the Closing Date. No party
to any Material Agreement has challenged or denied the validity or
enforceability of any such agreement. The Borrower shall promptly furnish to
Administrative Agent copies of all Material Agreements of the Borrower Group
Members entered into after the Closing Date.

Section 6.21 Office of Foreign Assets Control. None of the Credit Parties and
Pledged Subsidiaries shall (a) be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
OFAC List) that prohibits or limits any Lender from making any advance or
extension of credit to Borrower or from otherwise conducting business with the
Credit Parties, or (b) fail to provide documentary and other evidence of
Borrower’s identity as may be requested by the Administrative Agent at any time
to enable the Administrative Agent to verify such Credit Party’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318 (the “Patriot
Act”). In addition, Borrower hereby agrees to provide Administrative Agent with
any additional information that Administrative Agent deems reasonably necessary
from time to time in order to ensure compliance with all legal requirements
concerning money laundering and similar activities.

Section 6.22 Labor Relations. No Borrower Group Member has received written
notice, or otherwise has reason to believe that it is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against any
Borrower Group Member or, to the best knowledge of Borrower, threatened against
any of them, before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against any Borrower Group Member or, to the best
knowledge of Borrower, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against any Borrower Group Member or, to
the best knowledge of Borrower, threatened against any of them and (iii) to the
best knowledge of Borrower, no union representation question existing with
respect to the employees of any Borrower Group Member and, to the best knowledge
of Borrower, no union organizing activities are taking place with respect to
employees of any of them, except (with respect to any matter specified in clause
(i), (ii) or (iii)

 

70



--------------------------------------------------------------------------------

above, either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

Section 6.23 Intellectual Property, Licenses, Franchises and Formulas. Borrower
Group Members own, or has the right to use, all the patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises,
proprietary information (including, but not limited to, rights in computer
programs and databases) and formulas, or other rights with respect to the
foregoing, or has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants. The Borrower hereby agrees with the
Administrative Agent, the Issuer and each Lender that, until all Commitments
have terminated (with respect to Letters of Credit Commitments, such Commitments
have terminated or expired) and all Obligations have been paid and performed in
full, the Borrower will perform or cause to be performed the obligations set
forth in this Section 7.1.

Section 7.1.1 Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (for
distribution to the Issuer and each Lender) copies of the following financial
statements, reports, notices and information (it being agreed that most recent
copies of such financial statements, reports, notices and information shall have
been delivered prior to the date hereof):

(a) as soon as available and in any event within 45 days after the end of each
of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower,
(i) unaudited consolidated balance sheets of the Consolidated Group as of the
end of such Fiscal Quarter and unaudited consolidated statements of operations
and cash flow of the Consolidated Group for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by the chief financial officer of the
Borrower, Guarantor and/or General Partner as fairly presenting the financial
position and results of operations of the Consolidated Group covered thereby as
of the date thereof, in accordance with GAAP in all material respects (except,
for the lack of footnotes and subject to year-end audit adjustments), and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Quarter;

(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the annual audited financial statements
for such Fiscal Year for the Consolidated Group, including therein consolidated
balance sheets of the Consolidated Group as of the end of such Fiscal Year and
consolidated statements of operations and cash flow of the Consolidated Group
for such Fiscal Year, in each case as audited (without any Impermissible
Qualification) by KPMG or other nationally

 

71



--------------------------------------------------------------------------------

recognized independent public accountants and (ii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year;

(c) as soon as available and in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Consolidated Group and within ninety (90) days after the end of each Fiscal Year
of the Consolidated Group, a Compliance Certificate, executed and certified by
the chief executive, financial or accounting Authorized Officer of the Borrower,
showing (in reasonable detail, including with respect to appropriate
calculations and computations) compliance with the financial covenants set forth
in Section 7.2.4 (including reconciliation to GAAP, if applicable);

(d) as soon as reasonably practicable after preparation, and no later than
forty-five (45) days after the last day of each Fiscal Quarter of the
Consolidated Group with respect to each Property, quarterly rent rolls for each
of the Unencumbered Real Properties which shall include such detail as may be
reasonably requested by the Administrative Agent, in each case for the period
then ended;

(e) as soon as reasonably practicable upon receipt, in the case of the
Unconsolidated Subsidiaries, copies of such financial statements, statements of
operations and cash flow, balance sheets, and similar financial information
received with respect to any Unconsolidated Subsidiary, it being acknowledged
and agreed that Borrower shall exercise reasonable efforts to obtain the
materials and information described in clauses (a)-(c) above with respect to
each such Unconsolidated Subsidiary as soon as reasonably practicable;

(f) as soon as reasonably practicable and in any event within seven (7) Business
Days after any Responsible Officer of the Borrower obtains knowledge of the
occurrence of a Default or an Event of Default a statement of the chief
executive, financial or accounting Authorized Officer of the Borrower setting
forth details of such Default or Event of Default and the action which the
Borrower has taken and proposes to take with respect thereto;

(g) as soon as reasonably practicable and in any event within seven (7) Business
Days after any Responsible Officer of the Borrower obtains knowledge of (x) the
occurrence of any development, commencement of any litigation, action,
proceeding, or labor controversy, or written notice thereof, with respect to any
Borrower Group Member (other than a Credit Party), which could reasonably be
expected to give rise to a Material Adverse Effect, or (y) the occurrence of any
adverse development, commencement of any litigation, action, proceeding, or
labor controversy, or written notice thereof, with respect to any Credit Party
or any Unencumbered Property (including approved substitutions to such
collateral pool);

(h) subject to Section 7.1.16, as soon as available and in any event within
seven (7) Business Days after any Responsible Officer of the Borrower obtains
knowledge of any material Capital Expenditure with respect to any Unencumbered
Real Property;

 

72



--------------------------------------------------------------------------------

(i) to the extent prepared in the course of business of Borrower or its
Affiliates, as soon as practicable after such availability, (i) quarterly
operating statements for each of the Unencumbered Real Properties which shall
detail the revenues, expenses, Net Operating Income, occupancy levels, leases,
and revenue for each such Property, in each case for the period then ended,
(ii) a preliminary annual operating budget, leasing and capital expenditure
schedule for each Unencumbered Real Property for the following Fiscal Year, and
(iii) the final annual operating budget and Capital Expenditure schedule for
each Unencumbered Real Property for the such Fiscal Year;

(j) as soon as reasonably practicable after transmission thereof, copies of any
notices or reports that the Consolidated Group shall send to the holders of any
publicly issued debt of the Consolidated Group;

(k) as soon as reasonably practicable after a Responsible Officer of Borrower
obtains knowledge of the occurrence of any ERISA Event (but in no event more
than ten (10) days after a Responsible Officer of Borrower obtains knowledge of
such ERISA Event), notice thereof together with a copy of any notice with
respect to such event that is filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Consolidated Group or any ERISA
Affiliate with respect to such event;

(l) as soon as reasonably practicable after becoming available and in any event
within sixty (60) Business Days after the last day of each Fiscal Year of the
Borrower, a budget for the then current Fiscal Year of the Borrower as
customarily prepared by the management of the Borrower for its internal use,
which budget shall be prepared on a Fiscal Quarter basis and shall set forth the
principal assumptions on which such budget is based;

(m) as soon as reasonably practicable after obtaining knowledge of any one or
more of the following environmental matters in each case, which could reasonably
be expected to give rise to a Material Adverse Effect or materially adversely
affect the value, ownership, use or operation of a Property, written notice of:

(i) any pending or threatened Environmental Claim against any Borrower Group
Member or any Property;

(ii) any condition or occurrence on any Property that (x) results in
noncompliance by the Consolidated Group with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against any Borrower Group Member or any Property;

(iii) any condition or occurrence on any Property that could reasonably be
anticipated to cause such Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Property under any
Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Property.

 

73



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto;

(n) promptly and in any event within five (5) Business Days after any
Responsible Officer of the Borrower becomes aware of the existence of any
circumstances at the commencement (whether commenced or not) of a “cash trap
period” under any Indebtedness equal to or in excess of $25,000,000 of any
Borrower Group Member, notice of such occurrence;

(o) no later than the Closing Date, copies of the pro forma consolidated
financial statements of the Consolidated Group, including therein a pro forma
consolidated balance sheet of the Consolidated Group and pro forma consolidated
statements of operations and cash flow of the Consolidated Group, in each case
as of June 30, 2012, and certified by the chief financial or accounting
Authorized Officer of the Borrower, giving effect to the consummation of the
transaction and reflecting the proposed capital structure of the Borrower after
giving effect to the transaction;

(p) promptly and in any event within five (5) Business Days after any Lease in
the Unencumbered Real Properties or any lease with a Major Tenant terminates by
its terms or is otherwise terminated, notice of such termination;

(q) promptly and in any event within (5) Business Days after termination of any
Material Agreement (by its term or otherwise), notice of such termination; and

(r) such other information respecting the condition or operations, financial or
otherwise, of the Consolidated Group as the Administrative Agent, or the
required Lenders through the Administrative Agent, may from time to time
reasonably request in writing.

Section 7.1.2 Preservation of Corporate Existence, etc. The Borrower will, and
will cause the other Borrower Group Members to:

(a) preserve and maintain in full force and effect its corporate, limited
liability company or partnership existence, as the case may be, under the laws
of its state or jurisdiction of incorporation or organization (provided that the
Borrower Group Members may consummate any transaction permitted under
Section 7.2.7), except, in the case of any such Subsidiary that is not
Subsidiary Guarantor or Pledged Subsidiary, to the extent that the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; and

(b) preserve and maintain in full force and effect its good standing under the
laws of its state or jurisdiction of incorporation or organization and all
governmental and other rights, privileges, qualification, permits, licenses,
intellectual property and franchises necessary in the normal conduct of its
business except in the case of any Subsidiary that is not a Subsidiary Guarantor
or Pledged Subsidiary in each case to the extent that the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

Section 7.1.3 Payment of Taxes. The Borrower will, and will cause each other
Borrower Group Member to, pay and discharge all material Taxes charged or levied
(upon it or upon its income or profits, or upon any properties belonging to it)
prior to the date on which material penalties attach thereto; provided, however,
that no Borrower Group Member shall be required hereunder to pay any such Tax
that is being contested in good faith if it has maintained adequate reserves (in
the good faith judgment of the management of such Borrower Group Member) with
respect thereto in accordance with GAAP.

Section 7.1.4 Compliance with Statutes, etc. The Borrower will, and will cause
the other Borrower Group Members (other than Credit Parties) to, comply, in all
material respects, with all applicable statutes, regulations, licenses and other
Requirements of Law (including Environmental Laws) having jurisdiction over it
or its business noncompliance with which could reasonably be expected to have,
except such as may be contested in good faith or as to which a bona fide dispute
may exist, in the aggregate, a Material Adverse Effect or adversely affect the
value, ownership, use or operation of a Property. The Borrower will, and will
cause the other Credit Parties to, comply, in all material respects, with all
applicable statutes, regulations, licenses and other Requirements of Law
(including Environmental Laws) having jurisdiction over it or its business,
except such as may be contested in good faith or as to which a bona fide dispute
may exist.

Section 7.1.5 Insurance. The Borrower will, and will cause (i) the other
Borrower Group Members, or (ii) the various Tenants, as required under the
applicable Lease, to, at all times maintain in full force and effect, with third
party insurance companies which are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business (including business interruption, terrorism insurance
(to the extent commercially reasonable or as required under Mortgage
Indebtedness) and hurricane insurance) against such casualties and contingencies
and of such types and in such amounts, and with such deductibles, retentions,
self-insured amounts and reinsurance provisions, as are customarily maintained
by companies engaged in the same or similar businesses in the same general area,
as well as corporate level excess liability coverage of at least $5,000,000. The
Borrower will, upon request of the Administrative Agent or any Lender, furnish
to Administrative Agent information presented in reasonable detail as to the
insurance maintained by the Borrower Group Members.

Section 7.1.6 Further Assurances. Borrower will, and will cause the other
Borrower Group Members to: (a) promptly execute and deliver any and all other
and further instruments which may be reasonably requested by Administrative
Agent to cure any defect in the execution and delivery of any Loan Document or
more fully describe particular aspects of any Borrower Group Member’s agreements
set forth in the Loan Documents; and (b) promptly execute, deliver, and file all
such notices, statements, and other documents and take such other steps,
including but not limited to the amendment of the Pledge Agreement or the
Security Agreement and any financing statements prepared thereunder, as may be
reasonably necessary or advisable, or that Administrative Agent may reasonably
request, to render fully valid and enforceable under all applicable laws, the
rights, liens, and priorities of Administrative Agent, for the benefit of the
Lenders, with respect to all security from time to time furnished under this
Agreement, Pledge Agreement, or the Security Agreement or intended to be so
furnished, in each case in such form and at such times as shall be reasonably
satisfactory to Administrative Agent.

 

75



--------------------------------------------------------------------------------

Section 7.1.7 Future Pledgors.

(a) Upon the formation or acquisition by Borrower of any (direct or indirect)
Subsidiary, the Borrower shall notify the Administrative Agent of such event,
and, unless such Person is a Restricted Subsidiary or as otherwise provided in
this Section 7.1.7:

(i) if such Person owns Capital Stock in another Subsidiary that is not a
Restricted Subsidiary, and such Person is not theretofore a party to the Pledge
Agreement, execute and deliver to the Administrative Agent a supplement to the
Pledge Agreement for the purposes of becoming a pledgor thereunder with respect
to the Capital Stock of such other Subsidiary, as applicable; and

(ii) the Person that is required to become a pledgor under Section 7.1.7(a)
above, shall, (x) pursuant to (and to the extent required by) the Pledge
Agreement, pledge to the Administrative Agent all of the outstanding shares of
Capital Stock of such Subsidiary owned directly by it, along with undated stock
powers for such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Administrative Agent, for the benefit of the Secured Creditors, in accordance
with Article 8 of the U.C.C. in effect in the State of Delaware or any other
similar law which may be applicable) and (y) pursuant to (and to the extent
required by) the Security Agreement, grant to the Administrative Agent a first
priority perfected security interests in all other non-real estate assets owned
by such Person, including, without limitation, accounts (it being understood
that a control agreement with respect to such accounts can be entered within 30
days of such party becoming a pledgor, which 30 days may be extended at
Administrative Agent’s sole discretion), inventory, equipment, investment
property, instruments, chattel paper, deposit accounts, contracts, patents,
copyrights, trademarks and other general intangibles with confirmation and
evidence reasonably satisfactory to the Administrative Agent that a first
priority security interests in such assets has been perfected by the
Administrative Agent, for the benefit of the Secured Creditors, in accordance
with Article 9 of the U.C.C. in effect in the states of Delaware and New York
(or any other similar law which may be applicable); and

(iii) such Person shall execute a Joinder to become party to the Pledge
Agreement, Subsidiary Guaranty, and the Security Agreement substantially in the
form attached as Exhibit H-1, Exhibit K-2 and Exhibit G-2 hereto, as applicable.

Notwithstanding the foregoing, in the event that the Administrative Agent is
satisfied that any Subsidiary that is (or will be) a Property Owner, or a single
purpose entity that owns the Capital Stock of a Property Owner, will incur
Mortgage Indebtedness such that it will become a Restricted Subsidiary, then
upon the request of the Borrower, the Administrative Agent may in its discretion
waive the requirements of this Section 7.1.7 for a period of time, as
established by the Administrative Agent, to enable such financing to be
incurred; provided, however, that, if granted, such waiver may, prior to such
Subsidiary becoming a Restricted

 

76



--------------------------------------------------------------------------------

Subsidiary, be revoked by the Administrative Agent upon the occurrence of a
Default and provided, further that no such waiver shall be applicable to
subsequent transactions.

In the event that any Subsidiary Guarantor becomes a Restricted Subsidiary in
connection with the permitted incurrence of Mortgage Indebtedness, or is
otherwise released with the consent of the Required Lenders, the Administrative
Agent, at the request and expense of the Borrower, will promptly deliver to the
Borrower or such Subsidiary Guarantor and General Partner, as applicable
(without recourse and without any representation or warranty) releases thereof
from the Subsidiary Guaranty, the Pledge Agreement and the Security Agreement,
as applicable.

(b) Upon the occurrence of an event that would enable the pledge of any interest
in Borrower and/or General Partner, the Borrower shall notify the Administrative
Agent of such event and the interest in Borrower and/or General Partner not
restricted to be pledged shall be pledged. In connection with such pledge,
(i) the Organic Documents of Borrower and/or General Partner, to the extent
reasonably requested by Administrative Agent, shall be amended to provide
(x) for the pledge of such interest in Borrower and/or General Partner, (y) that
in the event of a foreclosure or transfer in lieu of foreclosure of such
interest in Borrower and/or General Partner or other exercise of remedies under
the Loan Documents whereby Administrative Agent, its successors and/or assigns,
its nominee or any of its Affiliates, any purchaser at a foreclosure sale or any
transferee in lieu of foreclosure acquires the partnership interest of the
Borrower and/or membership interest in the General Partner, (A) such purchase or
transfer shall be permitted notwithstanding any provision of the Organic
Documents of Borrower and/or General Partner, as applicable, to the contrary,
(B) such purchaser or transferee shall, upon its execution of a counterpart to
the Organic Documents of Borrower and/or General Partner, as applicable, be
deemed to be a substitute limited partner, general partner and/or member, with
all rights, power, privileges, obligations and liabilities of such Person, and
(z) for any other reasonably requested modifications to the applicable Organic
Documents, (ii) the Person that is required to become a pledgor, shall, execute
a Joinder to become party to the Pledge Agreement, substantially in the form
attached as Exhibit K-2 hereto, and (iii) pursuant to (and to the extent
required by) the Pledge Agreement, pledge to the Administrative Agent all of the
outstanding shares of Capital Stock owned directly by it, along with undated
stock powers for such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Administrative Agent, for the benefit of the Secured Creditors, in accordance
with Article 8 of the U.C.C. or any other similar law which may be applicable).

In addition, in the event that an existing Restricted Subsidiary ceases to
qualify as a Restricted Subsidiary in whole or in part or interests in Borrower
can be pledged in whole or in part, Borrower (or Guarantor, as applicable) shall
promptly cause such interest to be pledged to Administrative Agent. Further, if
at any time a Restricted Subsidiary is restricted (as and to the extent set
forth in the definition of “Restricted Subsidiary”) from complying with a
portion, but not all, of the provisions of this Section 7.1.7, or Borrower,
General Partner or Guarantor is

 

77



--------------------------------------------------------------------------------

restricted from complying with a portion, but not all, of the provisions of this
Section 7.1.7, Borrower shall cause such Person to comply with the portions
hereof that are not so restricted.

Section 7.1.8 Transactions with Affiliates. The Borrower will, and will cause
the other Borrower Group Members to, conduct all transactions with any of their
respective Affiliates upon fair and reasonable terms that are substantially as
favorable to the Borrower Group Members as it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower Group
Members. Intercompany Indebtedness shall generally be permitted provided (i) the
same is subordinated to this Facility and the full repayment of the Obligations
and all obligations of Credit Parties under this Facility, (ii) the incurrence
of such Indebtedness will not otherwise cause an Event of Default,
(iii) intercompany loans to Subsidiaries which are not wholly-owned directly or
indirectly by the Borrower are subject to reasonable approval by Administrative
Agent and (iv) such Indebtedness otherwise complies with the terms and
restrictions set forth in this Agreement.

Section 7.1.9 Corporate Separateness. Borrower will, and will cause the other
Borrower Group Members to, take all such action as is necessary to keep the
operations of Borrower and its Subsidiaries separate and apart from those of
Guarantor and General Partner including, without limitation, ensuring that all
customary formalities regarding corporate existence, including holding regular
board of directors’ meetings and maintenance of corporate records, are followed.
All financial statements of Credit Parties provided to creditors will, to the
full extent permitted by GAAP, clearly evidence the corporate separateness of
Borrower and its Subsidiaries from Guarantor and General Partner. Finally, no
such company will take any action, or conduct its affairs in a manner which is
likely to result in the corporate existence of Borrower and/or any of its
Subsidiaries on the one hand, and Guarantor and General Partner on the other,
being ignored, or in the assets and liabilities of Borrower or any of its
Subsidiaries being substantively consolidated with those of Guarantor and
General Partner in a bankruptcy, reorganization, or other insolvency proceeding.

Section 7.1.10 End of Fiscal Year. The Borrower will, for financial reporting
purposes, cause each of its Subsidiaries’, Fiscal Years to end on December 31 of
each year (the “Fiscal Year End”); provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change the definition of Fiscal
Year End set forth above to any other date reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent,
will and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

Section 7.1.11 Interest Rate Protection Agreements. At least eighty percent
(80%) of the outstanding principal amount of all Indebtedness for borrowed money
of the Consolidated Group shall be either (a) subject to a fixed interest rate
or (b) hedged pursuant to an Interest Rate Protection Agreement that is:
(i) (x) acceptable to the lender or lenders providing such Indebtedness, if such
lenders or lenders required such Interest Rate Protection Agreement with respect
to such Indebtedness, and (y) reasonably acceptable to Administrative Agent,
(ii) acceptable to Moody’s Investors Service, Inc., Standard & Poor’s Rating
Group, a division of McGraw Hill, Inc., a New York corporation, or Fitch
Ratings, Inc., if such ratings agency required such Interest Rate Protection
Agreement with respect to rating such Indebtedness, or (iii) reasonably
acceptable to Administrative Agent, in all other cases.

 

78



--------------------------------------------------------------------------------

Section 7.1.12 Guarantor. Guarantor will at all times (i) qualify and maintain
its status as a self-directed and self-administered REIT, (ii) remain a publicly
traded company with common stock listed on the New York Stock Exchange or
NASDAQ, (iii) conduct substantially all of its business and hold substantially
all of its assets through the General Partner and Borrower and operate its
business at all times so as to satisfy all requirements necessary to qualify as
a REIT, and (iv) maintain adequate records so as to comply with all
record-keeping requirements relating to the qualification of Guarantor as a REIT
as required by the Code and applicable Treasury Regulations and will properly
prepare in all material respects and timely file with the U.S. Internal Revenue
Service all U.S. federal income and other material tax returns and reports
required thereby.

Section 7.1.13 Maintenance, Repairs, and Alterations. Under all circumstances
with respect to the Unencumbered Real Properties, and with respect to the
Consolidated Group Properties that are not Unencumbered Real Properties:

(a) except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, Borrower will cause each of the Consolidated
Group Properties to be operated, maintained, and managed in a professional
manner at all times in accordance with the applicable customary industry
standards and in a manner consistent with the way it is operated, maintained,
and managed as of the date hereof with respect to any Consolidated Group
Property owned or leased by Borrower on the date hereof. Borrower will keep in
effect (or cause to be kept in effect) at all times all permits, licenses, and
contractual arrangements as may be necessary to meet the standard of operation
described in the foregoing sentence or as may be required by the law. Upon the
request of the Administrative Agent, the Borrower will deliver to Administrative
Agent true, correct, and complete copies of all permits and licenses necessary
for the ownership and operation of the Consolidated Group, issued in the name of
the applicable entity and consistent with any legal requirements.

(b) except to the extent the failure to do so could reasonably be expected to
have a Material Adverse Effect, Borrower will not commit or permit any waste or
deterioration of or to any Consolidated Group Property.

(c) except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, Borrower will act prudently and in accordance
with customary industry standards in managing and operating the Consolidated
Group Properties. Borrower will keep the Consolidated Group Properties and all
of its other assets which are reasonably necessary to the conduct of its
business in good working order and condition, normal wear and tear excepted.

(d) except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect, Borrower will, and will cause other Borrower
Group Members to pay and discharge all lawful material claims that, if unpaid,
could reasonably be expected to become a material Lien upon any properties of
the Borrower, or any other Borrower Group Member; provided, however, that
neither the Borrower, nor any other Borrower Group Members shall be required
hereunder to pay any such claim that is being contested in good faith if it has
maintained adequate reserves (in the good faith judgment

 

79



--------------------------------------------------------------------------------

of the management of the Borrower or any other Borrower Group Member) with
respect thereto in accordance with GAAP.

Section 7.1.14 Access; Annual Conference Call with Lenders.

(a) Access. The Borrower shall, at any reasonable time and from time to time
upon reasonable advance notice, permit the Administrative Agent or any of the
Lenders or any their respective agents or representatives thereof (coordinating
with Borrower through the Administrative Agent), under the guidance of officers
of the Borrower (unless such officers are not made available for such purpose
upon reasonable advance notice), (i) examine and make copies (at the expense of
Borrower) of and abstracts from the records and books of account of the
Consolidated Group, (ii) visit the Consolidated Group Properties, (iii) discuss
the affairs, finances and accounts of the Consolidated Group with any of their
respective officers or directors, and (iv) communicate directly with the
Borrower’s independent certified public accountants at Administrative Agent’s or
the applicable Lender’s sole cost and expense and not to exceed one time per
calendar year, provided however, notwithstanding anything to the contrary, if an
Event of Default has occurred and is continuing, such examinations, visitations,
discussions and communications shall be at Borrower’s sole cost and expense and
shall not be subject to any restriction on frequency.

(b) Annual Conference Call with Lenders. At the request of the Administrative
Agent, the Borrower shall, at least once during each Fiscal Year (other than
during the Fiscal Year in effect on the Closing Date) of the Borrower, hold a
conference call (at a mutually agreeable location and time) with all of the
Lenders at which conference call the financial results of the previous Fiscal
Year and the financial condition of the Consolidated Group and the budgets
presented for the current Fiscal Year of the Consolidated Group shall be
reviewed.

Section 7.1.15 Keeping of Books. The Borrower shall keep, and shall cause
Guarantor and General Partner and each of their respective Subsidiaries to keep,
proper books of record and account, in which proper entries shall be made of all
financial transactions and the assets and business of the Borrower, Guarantor
and General Partner and each respective Subsidiary.

Section 7.1.16 Unencumbered Properties.

(a) No Unencumbered Property shall be subject to or encumbered by any
Indebtedness, or by any other Material Agreement that by its terms precludes the
grant of the Collateral or the exercise by or on behalf of the Secured Creditors
of remedies with respect to the Collateral.

(b) A Property may cease to qualify as an Unencumbered Real Property, but may
subsequently regain its status as a Unencumbered Real Property as provided in
clause (c) below; provided, however, if an Event of Default has occurred as a
result of the Borrower’s failure to satisfy the Required Minimum Unencumbered
Asset Ratio, such Event of Default shall not be cured as a result of such
re-qualification.

 

80



--------------------------------------------------------------------------------

(c) Borrower may include additional Properties (whether New Acquisitions, former
Development Properties or Properties that had been Unencumbered Real Properties
but ceased to qualify as such) by sending (i) a written certification that such
Property then satisfies the criteria for a Unencumbered Real Property or, if a
waiver or discretionary approval is required with respect to any element
thereof, so specifying, and (ii) if requested by Administrative Agent,
reasonable supporting documentation with respect to each of the elements of such
certification or request. The Administrative Agent will make such request and
materials available to the Lenders.

(d) Borrower shall promptly after any Responsible Officer of the Borrower
obtains knowledge thereof notify Administrative Agent of: (i) any material
structural defects or Environmental Occurrence affecting an Unencumbered Real
Property or (ii) the occurrence of any material casualty event or condemnation
affecting an Unencumbered Real Property, or (iii) any bankruptcy or insolvency
proceeding involving a Tenant at an Unencumbered Real Property, or (iv) any
other event or occurrence which would cause an Unencumbered Real Property to
cease to qualify as such. In such event, the affected Unencumbered Real Property
will immediately, as of the occurrence, cease to qualify as an Unencumbered Real
Property hereunder, except to the extent provided in the following sentence. In
the event that structural defects, Environmental Occurrence or casualty result
in the temporary closure (for repair, restoration or remediation) of less than
25% of the rentable square footage and provided that the Tenant, by way of
business interruption insurance proceeds or otherwise, is continuing to pay rent
and other charges under its lease and the applicable Property Owner has given
reasonable security to the Lenders to insure that such repair, restoration or
remediation will be promptly and diligently resolved in a good and workman-like
manner within sixty (60) days, then such Property will not cease to qualify as
an Unencumbered Real Property for so long as such conditions remain satisfied
and provided that such issues are finally repaired or resolved within sixty
(60) days.

(e) Borrower shall promptly after any Responsible Officer of the Borrower
obtains knowledge thereof notify Administrative Agent (i) of any pay-down, pay
off or other reduction in the outstanding amount of any Qualified Tenant Note,
in which event the amount of the affected Qualified Tenant Note will
immediately, as of the occurrence, be reduced in calculating the Total Value;
(ii) (x) of any event or occurrence which would cause the representations in
Section 6.9.6 with respect to a Qualified Tenant Note to be inaccurate in any
respect, or (y) if any Qualified Tenant Note is not held and/or economic and
beneficial interest in such Qualified Tenant Note is not owned by the holder by
such Qualified Tenant Note as of the date hereof, in which event, the affected
Qualified Tenant Note will immediately, as of the occurrence, cease to qualify
as an Unencumbered Property hereunder.

(f) So long as the Loan is outstanding, Borrower shall, and shall cause its
applicable Affiliate to, either extend the term of the Swift Spinning Property
Ground Lease or exercise its purchase option for a $100 thereunder. In the event
Borrower fails to comply with this Section 7.1.16(f), the Swift Spinning
Property Ground Lease will immediately, as of the occurrence, cease to qualify
as a Qualified Ground Lease and the applicable Property shall cease to qualify
as an Unencumbered Real Property hereunder.

 

81



--------------------------------------------------------------------------------

(g) On August 16, 2012, American LubeFast, LLC (“LubeFast”), a Major Tenant,
filed a bankruptcy proceeding under Chapter 11 of the United States Bankruptcy
Code (the “LubeFast Bankruptcy”). Spirit Master Funding IV, LLC, a Subsidiary
Guarantor, currently leases 28 Properties (the “LubeFast Properties”) to
LubeFast pursuant to a Master Lease Agreement dated as of September 7, 2007 (as
amended prior to the date hereof, the “LubeFast Master Lease”). The Borrower
represents and warrants that (i) but for the LubeFast Bankruptcy, the Properties
leased under the LubeFast Master Lease would qualify as Unencumbered Real
Properties hereunder and (ii) to the Borrower’s knowledge, LubeFast intends to
assume the LubeFast Master Lease in the LubeFast Bankruptcy. In consideration of
the foregoing, the Administrative Agent and the Lenders have agreed to deem the
LubeFast Properties to qualify as Unencumbered Real Properties as of the Closing
Date and notwithstanding the LubeFast Bankruptcy, upon and subject to the
following terms and conditions:

(i) The Borrower shall keep Administrative Agent reasonably apprised with
respect to the LubeFast Bankruptcy and shall provide Administrative Agent with
copies of all filings and other notices or materials received by it or Spirit
Master Funding IV, LLC in connection therewith within three (3) Business Days
after receipt thereof. Borrower shall notify Administrative Agent within one
(1) Business Day of any rejection or assumption, in whole or in part, of the
LubeFast Master Lease.

(ii) Net Operating Income attributable to the LubeFast Master Lease shall be
deemed reduced by fifteen percent (15%) unless and until the LubeFast Master
Lease is finally assumed under the LubeFast Bankruptcy, at which time actual Net
Operating Income attributable to the LubeFast Master Lease shall be included for
purposes of the calculations hereunder.

(iii) The LubeFast Properties shall cease to be deemed Unencumbered Real
Properties hereunder upon the earliest to occur of (a) the date that the
LubeFast Master Lease is rejected or deemed rejected in the LubeFast Bankruptcy,
(b) the date that LubeFast ceases to pay rent and/or other amounts owed to
Spirit Master Funding IV, LLC to the extent such amounts become due and payable
under the LubeFast Master Lease during the pendancy of the LubeFast Bankruptcy,
are required to be paid under Section 365(d)(5) of the Bankruptcy Code, and
relate to the time period of the LubeFast Bankruptcy, and (c) February 28, 2013,
unless the LubeFast Master Lease is earlier assumed under the LubeFast
Bankruptcy, in which event the LubeFast Properties shall be treated as all other
Unencumbered Real Properties hereunder.

(iv) But for the LubeFast Bankruptcy, the LubeFast Properties shall otherwise
continue to satisfy the conditions to qualify as Unencumbered Real Properties
hereunder.

(v) Spirit Master Funding IV, LLC shall remain a Subsidiary Guarantor
notwithstanding any cessation of all or any LubeFast Properties to qualify as
Unencumbered Real Properties hereunder.

 

82



--------------------------------------------------------------------------------

(h) On or prior to the Closing, Borrower shall deposit into the Title Escrow,
the following documents and funds relating to the Spirit SPE Portfolio 2007-1,
LLC Properties: (i) funds sufficient to repay all liens encumbering the Spirit
SPE Portfolio 2007-1, LLC Properties on November 1, 2012, (ii) an amendment to
the limited liability operating agreement of Spirit SPE Portfolio 2007-1, LLC in
form and substance satisfactory to Administrative Agent and effective as of
February 2, 2012, (iii) a Joinder to Security Agreement, Joinder to Subsidiary
Guaranty, and Acknowledgement of Pledge, each duly executed by Spirit SPE
Portfolio 2007-1, LLC but effective only as of November 1, 2012, (iv) an
amendment to the Pledge Agreement, pledging all interests in Spirit SPE
Portfolio 2007-1, LLC, and, if certificated, the duly issued certificates
evidencing such interests, duly executed by Borrower but effective only as of
November 1, 2012, and (v) such other documents or instruments or opinions as
Lender may reasonably require. Pursuant to the Title Escrow Agreement, Borrower
shall irrevocably authorize Title Company to repay the loans and obligations
encumbering the Spirit SPE Portfolio 2007-1, LLC Properties (the “Midland
Loans”) on November 1, 2012 in accordance with the payoff statement attached
thereto and concurrently therewith to deliver all escrowed documents and
materials to Administrative Agent. In consideration of the foregoing, the
Administrative Agent and the Lenders have agreed to deem the Spirit SPE
Portfolio 2007-1, LLC Properties to qualify as Unencumbered Real Properties
effective as of the Closing Date notwithstanding that the liens thereon will not
be repaid until November 1, 2012. If for any reason the Midland Loans are not
repaid in full on or before November 1, 2012 and the liens of the mortgages
secured thereby released on or before November 30, 2012 (or such later date as
Administrative Agent may agree in its reasonable discretion), or if any Spirit
SPE Portfolio 2007-1, LLC Property(ies) shall for any other reason cease to
satisfy the conditions to qualify as Unencumbered Real Properties hereunder, the
Spirit SPE Portfolio 2007-1, LLC Properties shall cease to be deemed
Unencumbered Real Properties hereunder. Further, if for any reason the Midland
Loans cannot be repaid on or before November 5, 2012, then, unless otherwise
agreed by Administrative Agent, Escrow Agent will be instructed to deliver the
escrowed funds to Administrative Agent on behalf of the Banks, to be applied in
repayment of the Loan and other amounts due under the Loan Documents (with any
excess remaining balance being returned to the Borrower), and all other escrowed
documents and materials shall be returned to Borrower.

Section 7.1.17 Leases and Estoppel Certificates.

(a) Borrower shall, and shall cause Borrower Group Members to, not breach any of
their obligations under any Lease, and Borrower shall use commercially
reasonable efforts to ensure that each Lease in the Unencumbered Real Properties
and any lease with a Major Tenant is in full force and effect (other than as
provided in such Lease).

(b) Borrower shall use commercially reasonable efforts to deliver to
Administrative Agent promptly after Closing Date, Tenant Estoppel Certificates
from all Major Tenants with respect their Leases and shall thereafter use
commercially reasonable efforts to deliver additional Tenant Estoppel
Certificates to Administrative Agent within ninety (90) days of Administrative
Agent’s request therefor, provided, however, that

 

83



--------------------------------------------------------------------------------

Administrative Agent shall not make any such additional request prior to the
sixth month of the Closing Date and thereafter not more often than twice in any
12 month period unless otherwise necessary in Administrative Agent’s reasonable
determination.

Section 7.2 Negative Covenants. The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit have terminated or expired and all Obligations have been
paid and performed in full, the Borrower will comply with the covenants set
forth in this Section 7.2.

Section 7.2.1 Changes in Business. Borrower will not, and will not permit the
other Borrower Group Members to, engage in any significant business or
activities in any industries or business segments, other than the business and
activities conducted by Borrower, or the other Borrower Group Members (taken as
a whole) on the Closing Date (i.e., the acquisition, ownership and “triple-net”
leasing of real property and interests therein), other businesses and activities
related or incidental thereto or reasonable extensions thereof.

Section 7.2.2 Indebtedness. The Borrower will not and will not permit any
Borrower Group Member to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following, in all cases subject to Section 7.2.4:

(a) Mortgage Indebtedness, including customary recourse guaranties provided in
connection therewith;

(b) Indebtedness incurred by Borrower, or the other Borrower Group Members in
respect of (i) Credit Hedging Agreements and other Hedging Agreements entered
into in connection with a Mortgage Indebtedness and not otherwise or for
speculative purposes, (ii) purchase money indebtedness and capital lease
obligations, in each case only for FF&E incurred in the ordinary course of
business (but, in either case, not with respect to Property acquisitions or in
any event recourse to Borrower, Guarantor or General Partner), and (iii) other
trade payables incurred in the ordinary course of business not to exceed 2% of
Consolidated Debt at any time.

(c) All Obligations hereunder, including pursuant to the Guaranties;

(d) Indebtedness secured by any Liens permitted pursuant to Section 7.2.3;

(e) Indebtedness existing as of the Closing Date and identified in Item 7.2.2
(e) of the Disclosure Schedule and any refinancings, refundings, renewals or
extensions thereof for an amount equal to or less than such Indebtedness as of
the date hereof; and

(f) Recourse Indebtedness, not secured by a Lien or otherwise permitted under
the foregoing clauses (a)-(e), subject to compliance with the covenants set
forth in Section 7.2.9, not to exceed $5,000,000 in aggregate principal amount
outstanding at any time.

Section 7.2.3 Liens. The Borrower will not and will not permit any Borrower
Group Member to create, incur, assume or suffer to exist any Lien upon the
Borrower’s or any

 

84



--------------------------------------------------------------------------------

such Borrower Group Member’s respective property, revenues or assets (real or
personal, tangible or intangible), whether now owned or hereafter acquired or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase or leaseback such property or assets
(including sales or accounts receivable with recourse to Borrower or the other
Borrower Group Members), or assign any right to receive income or permit the
filing of any financing statement under the U.C.C. as in effect in the State of
New York and/or Delaware or any other similar notice of Lien under any similar
recording or notice statute, except:

(a) Liens securing payment of the Obligations granted pursuant to any Loan
Document or Liens securing Credit Hedging Agreements;

(b) Liens securing Mortgage Indebtedness;

(c) Liens on cash or Cash Equivalents or deposit accounts holding cash or Cash
Equivalents securing Hedging Agreements or letter of credit reimbursement
obligations permitted under Section 7.2.2(b) or Liens securing FF&E purchase
money indebtedness or capital lease obligations permitted under
Section 7.2.2(b);

(d) inchoate Liens for Taxes not at the time delinquent or thereafter payable
without penalty or to the extent payment is not required pursuant to
Section 7.1.3;

(e) Liens of carriers, warehousemen, mechanics, materialmen and landlords and
other similar Liens imposed by law incurred in the ordinary course of business;

(f) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory and regulatory obligations, bids,
leases and contracts or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety bonds or performance or return-of-money bonds;

(g) Liens consisting of judgment or judicial attachment liens in circumstances
not constituting an Event of Default under Section 8.1.6;

(h) easements, rights-of-way, municipal and zoning ordinances or similar
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not securing Indebtedness and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or its
Subsidiaries;

(i) Leases for space entered into in the ordinary course of business affecting
any Property (to Tenants as tenants only, without purchase rights or options);

(j) Liens existing as of the Closing Date and identified in Item 7.2.3 (j) of
the Disclosure Schedule or securing Indebtedness permitted by Section 7.2.2(e),
provided that, no such Lien is spread to cover any additional Property after the
Closing Date (other than any Property that becomes collateral for any
Indebtedness permitted by Section

 

85



--------------------------------------------------------------------------------

7.2.2(e)), and that the amount of Indebtedness secured thereby is not increased
except as otherwise permitted herein;

(k) The rights of Tenants under leases and subleases of Properties entered into
in the ordinary course of business consistent with past practice of the
applicable Borrower Group Member as tenants only; provided, that (i) such leases
and subleases contain market terms and conditions (excluding rent) and (ii) such
Liens do not secure any Indebtedness;

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banks’ liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution, provided that such deposit account is not a cash collateral
account; and

(m) Lien encumbering assets of a Borrower Group Member thereof not otherwise
permitted under this Section 7.2.3.; provided that the aggregate amount of
obligations secured by Liens pursuant to this clause (m) does not at any time
exceed $5,000,000.

Section 7.2.4 Financial Covenants. Commencing with the Fiscal Quarter ending on
December 31, 2012 as evidenced by the Compliance Certificate delivered with
respect to the Fiscal Year 2012:

(a) Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, as of the end of any Fiscal Quarter, to be greater than the
levels set forth opposite such Fiscal Quarter below:

 

Fiscal Quarter

   Maximum Total
Leverage Ratio  

4th Fiscal Quarter of 2012 through and including 1st Fiscal Quarter of 2014

     8.00x   

2nd Fiscal Quarter of 2014 through and including 1st Fiscal Quarter of 2015

     7.75x   

Thereafter

     7.50x   

(b) Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the Total
Fixed Charge Coverage Ratio, on a consolidated basis, as of the end of any
Fiscal Quarter, to be less than the levels set forth opposite such Fiscal
Quarter below:

 

Fiscal Quarter

   Minimum Fixed Charge
Coverage Ratio  

4th Fiscal Quarter of 2012 through and including 1st Fiscal Quarter of 2014

     1.35x   

2nd Fiscal Quarter of 2014 through and including 1st Fiscal Quarter of 2015

     1.40x   

 

86



--------------------------------------------------------------------------------

Thereafter

     1.45x   

(c) Minimum Facility Interest Coverage Ratio. The Borrower will not permit the
Total Facility Interest Coverage Ratio, on a consolidated basis, as of the end
of any Fiscal Quarter, to be less than the levels set forth opposite such Fiscal
Quarter below. In addition, in the event of a Material Debt Cash Trap Event,
Borrower shall, within five (5) Business Days, provide Administrative Agent
satisfactory evidence that it will remain in compliance with the “Minimum
Facility Interest Coverage Ratio” required under this Section 7.2.4(c) after
giving effect on a pro-forma basis to such Material Debt Cash Trap Event as if
the effective date of such Material Debt Cash Trap Event were the last day of
the applicable Fiscal Quarter.

 

Fiscal Quarter

   Minimum Facility
Interest Coverage Ratio  

4th Fiscal Quarter of 2012 through and including 1st Fiscal Quarter of 2013

     5.00x   

2nd Fiscal Quarter of 2013 through and including 1st Fiscal Quarter of 2014

     6.00x   

2nd Fiscal Quarter of 2014 through and including 1st Fiscal Quarter of 2015

     7.00x   

Thereafter

     8.00x   

(d) Minimum Net Worth. The Borrower will not permit, as of any date,
Consolidated Tangible Net Worth to be less than an amount equal to eighty
percent (80%) of the Consolidated Tangible Net Worth deemed as of the Closing
Date hereof plus eighty percent (80%) of the proceeds to Guarantor of any new
issuances of common Capital Stock at any date following the IPO.

(e) Required Minimum Unencumbered Asset Ratio. The ratio of Total Value of the
Unencumbered Properties to the outstanding Commitment Amount (after giving
effect to the initial loan or any requested Credit Extension) shall not be less
than 1.75 to 1.00 on any date.

Section 7.2.5 Investments. The Borrower will not, and will not permit any other
Borrower Group Member to, make, incur, assume or suffer to exist any Investment
in any other Person except:

(a) Investments existing as of the Closing Date and identified in Item 7.2.5(a)
of the Disclosure Schedule, provided that any additional Investments made with
respect thereto shall be permitted only if permitted under the other provisions
of this Section 7.2.5;

(b) Investments in Cash Equivalents;

(c) without duplication, Investments to the extent permitted as Indebtedness
pursuant to Section 7.2.2;

 

87



--------------------------------------------------------------------------------

(d) Capital Expenditures not to exceed 20,000,000 per annum for any Fiscal Year;
provided, that the amount of permitted Capital Expenditures set forth herein in
respect of any Fiscal Year, may at the Borrower’s option be increased by (i) the
amount equal to 50% of the unused permitted Capital Expenditures for the
immediately preceding Fiscal Year, in no event to exceed the amount of
$10,000,000 and/or (ii) the amount equal to 50% of the permitted Capital
Expenditures for the immediately following Fiscal Year (in which event the
permitted Capital Expenditures for the immediately following Fiscal Year shall
be reduced on a dollar by dollar basis);

(e) without duplication, Investments permitted by Section 7.2.6;

(f) acquisitions of Properties provided that the financial covenants in
Section 7.2.4 are complied with;

(g) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(h) loans to Subsidiaries permitted pursuant to Section 7.1.6;

(i) loans to Tenants in the ordinary course of business not to exceed
(i) $3,000,000 with respect to any single Tenant or its Affiliates, at any one
time outstanding, or (ii) $15,000,000 in the aggregate with respect to all
Tenants and their respective Affiliates, at any one time outstanding;

(j) loans and advances to employees of the REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the REIT, the Borrower and Subsidiaries of the Borrower not
to exceed $250,000 at any one time outstanding;

(k) Investments not otherwise permitted hereunder in an aggregate principal
amount not to exceed $20,000,000 in the aggregate at any one time outstanding;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(m) Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a Disposition permitted by
Section 7.2.7;

(n) Investments in the Capital Stock of any Subsidiary; and

(o) Investments in Unconsolidated Subsidiaries unless the Borrower’s Share of
the net asset value of Properties held in all Unconsolidated Subsidiaries is
equal to or greater than 10% of Consolidated EBITDA.

Section 7.2.6 Restricted Payments, etc.

 

88



--------------------------------------------------------------------------------

(a) Borrower will not, nor will Borrower permit any Borrower Group Member to,
authorize, declare or pay any Dividends, except that:

(i) any Borrower Group Member may authorize, declare and pay cash Dividends to
Borrower or to any Subsidiary of Borrower that is a parent of such Borrower
Group Member; and

(ii) any Borrower Group Member may authorize, declare or pay Dividends from time
to time (in addition to those permitted pursuant to the preceding clause (i)),
so long as (A) no Event of Default exists at the time of the respective
authorization, declaration or payment or would exist immediately after giving
effect thereto, (B) calculations are made by Borrower establishing compliance
with the financial covenants contained in Section 7.2.4 for the Test Period, on
a pro forma basis (giving effect to the payment of the applicable Dividend), and
(C) commencing with the Fiscal Quarter ending on December 31, 2012, such
Dividends do not, in the aggregate exceed Funds From Operations in any Fiscal
Year.

(b) No Dividend or other payment may be paid or made under this Section 7.2.6 at
any time that an Event of Default shall have occurred and be continuing or would
result from any such Dividend or other payment; provided, however, that
notwithstanding the restrictions of Section 7.2.6(a) or the first part of this
sentence, for so long as Guarantor qualifies, or has taken all other actions
necessary to qualify, as a REIT during any Fiscal Year of Guarantor, General
Partner and the Borrower may authorize, declare and pay cash Dividends (which
may be based on estimates) to General Partner (to be further distributed to
Guarantor) or Guarantor, as applicable, when and to the extent necessary for
Guarantor to distribute, and Guarantor may (and if it receives such cash
Dividends from General Partner and/or the Borrower, shall) so distribute, cash
Dividends to its shareholders in an aggregate amount not to exceed the minimum
amount necessary for Guarantor to maintain its qualification as a REIT and avoid
imposition of income and excise taxes under Section 857 and 4981 of the Code.

Section 7.2.7 Consolidations and Mergers; Dispositions. The Borrower will not,
and will not suffer or permit any Borrower Group Member to, merge, consolidate,
reorganize or otherwise combine or liquidate with or into, whether in one
transaction or in a series of transactions to or in favor of, any Person except
for (i) transactions that occur between wholly-owned Subsidiaries,
(ii) transactions where the Borrower is the surviving entity and there is no
change in the type of business conducted and no other Change of Control or
Default results from such transaction, (iii) transactions otherwise permitted
hereunder including in connection with a permitted Disposition, or
(iv) transactions otherwise approved in advance by Administrative Agent or the
Required Lenders. The Borrower will not, and will not permit any Borrower Group
Member to enter into or consummate any Disposition (other than any Disposition
resulting from a casualty or condemnation, a Disposition by any Subsidiary to
any wholly-owned Subsidiary of Borrower or to Borrower or otherwise approved in
advance by the Required Lenders) if (A) an Event of Default then exists; or
(B) the Disposition would result in (1) proceeds of less than eighty-five
percent (85%) cash or Cash Equivalents or (2) the Disposition of Capital Stock
in a Subsidiary that would otherwise not be permitted under this Agreement; or
(C) the Disposition is

 

89



--------------------------------------------------------------------------------

not on a bona fide arms-length basis; or (D) the Disposition would, on an actual
or pro forma basis, cause an Event of Default or the breach of the financial
covenants set forth in Section 7.2.4.

Section 7.2.8 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any Borrower Group Member to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective,
any encumbrance or restriction on the ability of any such Person to (x) pay
Dividends or make any other distributions on its Capital Stock or any other
interest or participation in its profits owned by any Borrower Group Member, or
pay any Indebtedness owed to any Borrower Group Member, (y) make loans or
advances to any Borrower Group Member or (z) transfer any of its properties or
assets to any Borrower Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Borrower Group Member, (iv) customary provisions restricting assignment of any
licensing agreement or other contract entered into by any Borrower Group Member
in the ordinary course of business and (v) restrictions on the transfer of any
assets subject to or restrictions on the making of distributions imposed in
connection with a Lien permitted by Section 7.2.3(b).

Section 7.2.9 Covenant Restrictions; No Negative Pledges. No Recourse
Indebtedness of the Borrower, Guarantor or General Partner shall contain any
covenant or restriction which is more restrictive than any covenant or
restriction contained in this Agreement or any other Loan Documents. Without
limiting the rights and remedies of the Lenders with respect to any breach of
the foregoing covenant, any such more restrictive covenant or restriction shall
be deemed incorporated herein, mutatis mutandis, and applicable to the Facility.
None of the Borrower, Guarantor or the General Partner or any Subsidiary will
agree to limits on Liens on the Borrower or General Partner or any Unencumbered
Property, except as may otherwise be required pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary set forth in this
Section 7.2.9, this Section shall not prohibit the restrictions on Liens,
assignments and transfers of assets existing on the Closing Date set forth on
Item 7.2.9 of the Disclosure Schedule or any agreements governing any purchase
money Liens or Capitalized Lease Liabilities otherwise permitted hereby.

Section 7.2.10 Organic Documents. None of the Credit Parties and the Pledged
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of its respective Organic Documents as in effect on the
Closing Date, except amendments to effect changes that could not be reasonably
expected to have Material Adverse Effect; provided, however in no event shall
the Organic Documents of General Partner, Borrower and Pledged Subsidiaries be
amended in any manner to reduce or otherwise diminish the management rights and
powers of the managing member or general partner without the consent of the
Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default.”

 

90



--------------------------------------------------------------------------------

Section 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment of

(a) any principal or interest of any Loan when due; or

(b) any fees described in Article III or of any other amount payable hereunder
or under any other Loan Document within five Business Days of the date due.

Section 8.1.2 Breach of Warranty. Any representation or warranty of the Borrower
made or deemed to be made hereunder or in any other Loan Document executed by it
or any other writing or certificate furnished by or on behalf of the Borrower to
the Lender for the purposes of or in connection with this Agreement or any such
other Loan Document (including any certificates delivered pursuant to Article
V), is or shall be incorrect, false or misleading when made or deemed to have
been made in any material respect;

Section 8.1.3 Non-Performance of Certain Covenants and Obligations. (a)(i) The
Borrower shall default in the due performance and observance of any of its
obligations under Section 7.1.1(g), (k) or (m), Section 7.1.5, Section 7.1.16(d)
or Section 7.1.16(e) hereof or (ii) a default shall occur in the due performance
and observance of any obligations under Section 7.1.11 hereof and such default
described in clauses (a)(i) and (a)(ii) shall continue unremedied for a period
of ten (10) days, or (b) a default shall occur in the due performance and
observance of any of (i) its obligations under Section 7.1.1 (f) hereof,
(ii) its or a Borrower Group Member’s obligations under Section 7.1.2,
Section 7.1.12, Section 7.1.17(a), or Section 7.2 hereof or (iii) its or the
Guarantor’s obligations under Section 7.1.12 hereof.

Section 8.1.4 Non-Performance of Other Covenants and Obligations. The Borrower
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of thirty (30) days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders; provided, however, that if such default is susceptible of cure
but cannot reasonably be cured within such 30 day period and the Borrower shall
have commenced to cure such default within such 30 day period and is working in
good faith to cure the same, such 30 day period shall be extended for up to an
additional thirty (30) days; provided, further that notwithstanding anything in
this Section 8.1.4 to the contrary, in the event Borrower is unable, after using
good faith and commercially reasonable efforts, to obtain a Tenant Estoppel
Certificates from a Major Tenants, such event shall not be considered an Event
of Default, however any Unencumbered Real Property occupied by, or Qualified
Tenant Note made by, such Major Tenant, rents or payments from which constitute,
in the aggregate in any Fiscal Quarter, fifteen percent (15%) or more of the sum
of the Gross Asset Values of the Unencumbered Real Properties for such Fiscal
Quarter, shall be excluded from the calculation of “Total Value” until such time
as a Tenant Estoppel Certificate is obtained.

Section 8.1.5 Default on Other Indebtedness. (a) (i) An event of default shall
occur under any Recourse Indebtedness in excess of $25,000,000 (inclusive of
accrued interest and fees) of any Borrower Group Member, regardless of whether
such event of default is declared or waived, (ii) an event of default shall
occur under any Material Indebtedness,

 

91



--------------------------------------------------------------------------------

regardless of whether such event of default is declared or waived, provided
however a one time event of default under any Material Indebtedness during the
term of the Loan, with respect to a Non-Recourse Indebtedness not exceeding
$175,000,000 shall not constitute an Event of Default hereunder.

Section 8.1.6 Judgments. Any judgment, order, decree or arbitration award for
the payment of money in excess of $10,000,000 (to the extent not fully covered
by a solvent third party insurance company (less any applicable deductible) and
as to which the insurer has not disputed in writing its responsibility to cover
such judgment, order, decree or arbitration award) shall be rendered against any
Borrower Group Member and the same shall not have been satisfied or vacated or
discharged or stayed or bonded pending appeal within 60 days after the entry
thereof.

Section 8.1.7 ERISA. An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan.

Section 8.1.8 Change of Control. Any Change of Control shall occur.

Section 8.1.9 Bankruptcy, Insolvency, etc. Any Credit Party shall or any other
Borrower Group Member party to a Material Indebtedness shall or any other
Borrower Group Member shall (to the extent the same may be reasonably be
expected to have a Material Adverse Effect):

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower or any such Subsidiary, such case or proceeding shall
be consented to or acquiesced in by the Borrower or any Subsidiary, as the case
may be, or shall result in the entry of an order for relief or shall remain for
60 days undismissed; or

(e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.

Section 8.1.10 Impairment of Security, etc. The Pledge Agreement or the
Guaranties, in whole or in material part, or any Lien granted under the Pledge
Agreement shall

 

92



--------------------------------------------------------------------------------

(except in accordance with its terms and except as a result of acts or omissions
of the Administrative Agent or any Lender) terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any party
thereto; the Credit Parties or any other party shall, directly or indirectly,
deny or disaffirm in writing such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien.

Section 8.1.11 Intentionally Omitted.

Section 8.1.12 Intentionally Omitted.

Section 8.1.13 REIT Status. Guarantor shall for any reason, whether or not
within the control of the Borrower, cease to maintain its status as a REIT,
after taking into account, any cure provisions set forth in the Code that are
promptly complied with by the Guarantor.

Section 8.1.14 Intentionally Omitted.

Section 8.1.15 Illegal or Invalid. If this Agreement or any other Loan Document
shall terminate or shall cease to be effective or shall cease to be a legally
valid, binding and enforceable obligation of the Credit Parties.

Section 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1.9 shall occur with respect to the Borrower, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations (including
Reimbursement Obligations) shall automatically be and become immediately due and
payable, without notice or demand and the Borrower shall automatically and
immediately be obligated to deposit with the Administrative Agent cash
collateral in an amount equal to all Letter of Credit Outstandings.

Section 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.9 with respect to the
Borrower) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Administrative Agent, upon the direction or with the consent of
the Required Lenders, shall by written notice to the Borrower declare all of the
outstanding principal amount of the Loans and other Obligations (including
Reimbursement Obligations) to be due and payable and/or the Revolving Loan
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of the Loans and other Obligations shall be and become immediately
due and payable, without further notice, demand or presentment, and the
Commitments shall terminate and the Borrower shall automatically and immediately
be obligated to deposit with the Administrative Agent cash collateral in an
amount equal to all Letter of Credit Outstandings.

Section 8.4 Actions in Respect of Letters of Credit.

(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and an Event of Default shall have occurred and be continuing,
then, upon the occurrence and during the continuation thereof, the
Administrative Agent, after consultation with the Lenders, may, and upon the
demand of the Required Lenders shall, whether in addition to the taking by the
Administrative Agent of any of the actions

 

93



--------------------------------------------------------------------------------

described in this Article or otherwise, make a demand upon the Borrower to, and
forthwith upon such demand (but in any event within five (5) days after such
demand) the Borrower shall, pay to the Administrative Agent, on behalf of the
Lenders, in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in a special cash collateral account (the “Letter of
Credit Collateral Account”) to be maintained in the name of the Administrative
Agent (on behalf of the Lenders) and under its sole dominion and control at such
place as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Outstandings (taking into account any amounts
then on deposit in the Letter of Credit Collateral Account) under the Letters of
Credit. Interest shall accrue on the Letter of Credit Collateral Account at a
rate equal to the rate on overnight funds.

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Lenders to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Lenders in respect of the Letters of Credit.

(d) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 8.4(h) or
Section 2.6.6 hereof.

(e) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security

 

94



--------------------------------------------------------------------------------

interest or other charge or encumbrance upon or with respect to any of the
Letter of Credit Collateral, except for the security interest created by this
Section 8.4.

(f) If any Event of Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of any unpaid Obligations then due
and payable, in such order as the Administrative Agent shall elect against the
Letter of Credit Collateral Account or any part thereof. The rights of the
Administrative Agent under this Section 8.4 are in addition to any rights and
remedies which any Lender may have.

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations (including without
limitation all Letter of Credit Outstandings) hereunder and under any other Loan
Document after the termination or expiration of all of the Commitments shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment.

(a) The Lenders hereby irrevocably designate and appoint DBNY as Administrative
Agent (for purposes of this Article IX and Sections 10.3 and 10.12, the term
“Administrative Agent” also shall include Deutsche Bank Securities Inc., an
affiliate of DBNY, in its capacity as Lead Arranger and Book Running Manager in
connection with this Agreement and the financings contemplated hereby) to act as
specified herein and in the other Loan Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to

 

95



--------------------------------------------------------------------------------

authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder or under the other Loan Documents
by or through its officers, directors, agents, employees or affiliates.

(b) Each Lender hereby irrevocably appoints the Issuer to act on behalf of such
Lenders with respect to any Letters of Credit issued by the Issuer and the
documents associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
such Issuer with respect thereto; provided, however, that the Issuer shall have
all of the benefits and immunities (i) provided to the Administrative Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it pertaining to the Letters of Credit as fully as if the term
“Administrative Agent,” as used in this Article IX, included the Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuer.

Section 9.2 Intentionally Omitted.

Section 9.3 Nature of Duties. The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable to any
Person for any action taken or omitted by it or them hereunder or under any
other Loan Document or in connection herewith or therewith, unless caused by its
or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.

Section 9.4 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Credit Parties in connection with the making and the continuance
of the Credit Extensions and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Credit Parties and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of any Credit Extension or at any time or times
thereafter.

 

96



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein, in any other Loan Document or in any document, certificate or
other writing delivered in connection herewith or therewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Loan
Document or the financial condition of the Credit Parties or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of the Credit Parties or the existence or possible existence
of any Default or Event of Default.

Section 9.5 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received written instructions from the Required Lenders; and the Administrative
Agent shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Loan Document in accordance with the instructions of the
Required Lenders, or such greater number of Lenders as may be expressly required
under Section 10.1.

Section 9.6 Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

Section 9.7 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

Section 9.8 The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and

 

97



--------------------------------------------------------------------------------

may exercise the same rights and powers as though it were not performing the
duties specified herein; and the terms “Lender,” “Required Lenders,” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any member of the Consolidated Group or any Affiliate of
any member of the Consolidated Group (or any Person engaged in a similar
business with any member of the Consolidated Group or any Affiliate thereof) as
if they were not performing the duties specified herein, and may accept fees and
other consideration from any member of the Consolidated Group or any Affiliate
of any member of the Consolidated Group for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

Section 9.9 Holders. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

Section 9.10 Resignation by the Administrative Agent.

(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving thirty (30) days prior written notice to the Lenders and,
unless an Event of Default then exists with respect to the Borrower, the
Borrower. Any such resignation by the Administrative Agent hereunder shall also
constitute its resignation as the Issuer, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit and (y) shall maintain all of its rights as the Issuer with respect to
any Letters of Credit issued by it prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below in this Section 9.10 or as otherwise
provided below in this Section 9.10.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent and Issuer
hereunder and who shall be either an Affiliate of the Administrative Agent or a
commercial bank or trust company reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed (provided that the
Borrower’s approval or acceptance shall not be required if an Event of Default
then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent and

 

98



--------------------------------------------------------------------------------

Issuer hereunder and until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above in this Section 9.10 by the 35th Business Day after the date
such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 9.10, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article IX shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Waivers, Amendments, etc.

(a) Neither this Agreement nor any other Loan Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective parties
thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) with Obligations being directly affected thereby, (i) extend
the final scheduled maturity of any Loan or Note or extend the Stated Expiry
Date of any Letter of Credit beyond the Maturity Date, or reduce the rate or
extend the time of payment of interest (except in connection with a waiver of
applicability of any post-default increase in interest rates) or fees thereon or
reduce the principal amount thereof (except to the extent repaid in cash), or
extend the time for payment thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in any rate of interest or fees for purposes of this clause (i), so
long as the primary purpose of the respective amendments or modifications to the
financial definitions was not to reduce the interest or fees payable hereunder),
(ii) amend, modify or waive any provision of this Section 10.1, (iii) reduce the
percentage specified in the definition of Required Lenders, (iv) consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, (v) release Guarantor or the General Partner from the Guaranty,
(vi) release any Subsidiary Guarantor from the Subsidiary Guaranty or release
all or any material portion of the Collateral, except, in each case, as provided
in Section 7.1.7 or in connection with a Disposition or refinancing that is
otherwise permitted pursuant to the terms of this Agreement, or (vii) amend any
provision of this Agreement which provides for pro-rata contributions by or
pro-rata payment to such affected Lender; provided further, that, in addition to
the consent of the Required Lenders

 

99



--------------------------------------------------------------------------------

required above, no such change, waiver, discharge or termination shall
(A) increase the Revolving Loan Commitment Amounts of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Revolving Loan Commitment
Amount shall not constitute an increase of the Revolving Loan Commitment Amount
of any Lender, that an increase in the available portion of any Revolving Loan
Commitment Amount of any Lender shall not constitute an increase of the
Revolving Loan Commitment Amount of such Lender, and that any payments made
pursuant to Sections 2.6 and 2.9 shall not constitute an increase of the
Revolving Loan Commitment Amount of such Lender), or (B) without the consent of
the Issuer, amend, modify or waive any provision of Sections 2.1.2, 2.1.4, 2.6,
or alter its rights or obligations with respect to Letters of Credit.

(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 10.1(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described below, to replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 4.4 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination;
provided further, that in any event the Borrower shall not have the right to
replace a Lender solely as a result of the exercise of such Lender’s rights (and
the withholding of any required consent by such Lender) pursuant to the second
proviso to Section 10.1(a).

(c) No failure or delay on the part of the Administrative Agent, the Issuer or
any Lender in exercising any power, privilege or right under this Agreement or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, privilege or right preclude any
other or further exercise thereof or the exercise of any other power, privilege
or right. No notice to or demand on the Borrower in any case shall entitle it to
any notice or demand in similar or other circumstances. No waiver or approval by
the Administrative Agent, the Issuer or any Lender under this Agreement or any
other Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder. The rights, powers and remedies herein or in any other
Loan Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which the Administrative Agent, the Issuer or any Lender
would otherwise have.

Section 10.2 Notices. All notices and other communications provided to any party
hereto under this Agreement or under any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth below its signature hereto, in the case of
the Borrower or the Administrative Agent, or set forth below its name in Annex I
hereto or in a Lender Assignment Agreement, in the case of any Lender (including
in its separate capacity as the Issuer), or at such other address or facsimile

 

100



--------------------------------------------------------------------------------

number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
the confirmation of transmission thereof is received by the transmitter.

Section 10.3 Payment of Costs and Expenses; Indemnification. The Borrower hereby
agrees to: (i) (a) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent, and the Arranger (including, without limitation, the
reasonable fees and disbursements of Skadden, Arps, Slate, Meagher & Flom LLP
and the Administrative Agent’s, and the Arranger’s other counsel and
consultants) in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein (including filing fees for any financing
statements filed in connection with the transactions contemplated in this
Agreement) and any amendment, waiver or consent relating hereto or thereto, of
the Administrative Agent, and the Arranger in connection with its syndication
efforts and administrative functions with respect to this Agreement and of the
Administrative Agent and, after the occurrence of an Event of Default, each of
the Lenders and the Issuer in connection with the enforcement of this Agreement
and the other Loan Documents and the documents and instruments referred to
herein and therein or in connection with any refinancing (including, in each
case without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent, and the Arranger, and, after the
occurrence of an Event of Default, counsel for each of the Lenders and the
Issuer), and (b) pay all costs and expenses of the Administrative Agent, the
Issuer and Lenders in connection with restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the fees and disbursements of counsel and consultants for the
Administrative Agent and each of the Lenders and the Issuer); and (ii) without
duplication of any amounts payable pursuant to Section 4.6, pay and hold the
Administrative Agent, each of the Lenders and the Issuer harmless from and
against any and all Other Taxes with respect to the foregoing matters and save
the Administrative Agent, each of the Lenders and the Issuer harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Administrative Agent,
each of the Lenders and the Issuer) to pay such Other Taxes; and (iii) indemnify
the Administrative Agent, the Arranger, each Lender, the Issuer, their
respective Affiliates, and each of their and their respective Affiliates
officers, directors, employees, representatives, agents, trustees and investment
advisors from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, (a) entering into and/or performance of this Agreement or
any other Loan Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Loan Document or the exercise
of any of their rights or remedies provided herein or in the other Loan
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any real
property at any time owned, leased or operated by the Borrower or any of its
Affiliates, the generation, storage, transportation, handling or disposal of

 

101



--------------------------------------------------------------------------------

Hazardous Materials by the Borrower or any of its Affiliates at any location,
whether or not owned, leased or operated by the Borrower or any of its
Affiliates, the non-compliance by the Borrower or any of its Affiliates with any
Environmental Law (including applicable permits thereunder) applicable to any
real property, or any Environmental Claim asserted against the Borrower, any of
its Affiliates or any real property at any time owned, leased or operated by the
Borrower or any of its Affiliates, including, in each case, without limitation,
the reasonable fees and disbursements of counsel and other consultants incurred
in connection therewith (but excluding any portion of any such losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)). To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent, the Arranger, any Lenders or the Issuer set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

Section 10.4 Survival and Recourse Nature of Obligations. The obligations of the
Borrower under Sections 4.3, 4.4, 4.5, 4.6 and 10.3, and the obligations of the
Lenders under Section 9.7 and Section 10.9.2, shall in each case survive any
assignment from one Lender to another (in the case of Section 10.3 or
Section 10.9.2) and any termination of this Agreement, the payment in full of
all the Obligations and the termination of all the Loan Commitments. In
addition, all provisions herein and in any other Loan Document (other than
Section 3.3.3 hereof) relating to outstanding Letters of Credit and Excess Cash
Collateral shall survive termination of this Agreement until all outstanding
Letters of Credit have been drawn in full or terminated and all Excess Cash
Collateral has been returned to the Borrower if required pursuant to
Section 2.6.6 or Section 8.4. The representations and warranties made by the
Credit Parties, in this Agreement and in each other Loan Document shall survive
the execution and delivery of this Agreement and each such other Loan Document.
Borrower, pursuant to this Agreement, and the other Credit Parties pursuant to
the Guaranty and the Subsidiary Guaranty, as applicable, agrees that they shall
be personally, and jointly and severally liable (whether by suit, deficiency
judgment or otherwise) and there shall be full recourse to each Credit Party,
for the full payment and performance of the Obligations. It is understood and
agreed that each Credit Party shall remain liable with respect to their
Obligations to the extent of any deficiency between the amount of the proceeds
of the Collateral pledged to Lender under the Pledge Agreement and the aggregate
amount of such Obligations.

Section 10.5 Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

Section 10.6 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each of the
Lenders (or notice thereof satisfactory to the

 

102



--------------------------------------------------------------------------------

Administrative Agent) shall have been received by the Administrative Agent and
notice thereof shall have been given by the Administrative Agent to the Borrower
and each Lender.

Section 10.7 Governing Law; Entire Agreement. THIS AGREEMENT (INCLUDING
PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND COMMITMENT FEES) SHALL
EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAW OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Agreement, the Notes
and the other Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

Section 10.8 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:

(a) the Borrower may not assign or transfer its rights or obligations hereunder
or under any of the other Loan Documents without the prior written consent of
the Administrative Agent and all of the Lenders; and

(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.9.

Section 10.9 Sale and Transfer of Loans and Notes; Participations in Loans and
Notes. Lender may assign, or sell participations in, its Loans, Letters of
Credit Outstandings and Commitments to one or more other Persons in accordance
with this Section 10.9.

Section 10.9.1 Assignments.

(a) Upon prior notice to the Borrower, and the Administrative Agent, any Lender
may at any time assign and delegate to one or more Eligible Assignees with the
consent of the Borrower, the Administrative Agent and the Issuer (which consents
of the Borrower and the Issuer shall not be required (x) if the Eligible
Assignee is a Lender or an Affiliate of a Lender, or (y) in the case of the
Borrower, if an Event of Default exists, and each of which consents shall not be
unreasonably withheld or delayed if such consents are in fact required), all or
any fraction of such Lender’s total Loans, Letter of Credit Outstandings and
Commitments; provided, however, that (x) the assigning Lender must assign a pro
rata portion of each of its Loan Commitments, Loans and interest in Letters of
Credit Outstandings and (y) no Lender may assign a Commitment of less than
$5,000,000 (unless the entirety of such Lender’s Commitment is less than
$5,000,000). The Borrower and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Eligible Assignee until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service Forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
(C)

 

103



--------------------------------------------------------------------------------

addresses and related information with respect to such Eligible Assignee, shall
have been delivered to the Borrower and the Administrative Agent by such Lender
and such Eligible Assignee and (D) the Administrative Agent has made the
appropriate entries in the Register;

(ii) such Eligible Assignee shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

(iii) the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Eligible Assignee thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Eligible Assignee
in connection with the Lender Assignment Agreement, shall have the rights and
obligations of assignor Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with the Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Accrued interest on that part of the Loans assigned, if any, and
accrued fees, shall be paid as provided in the Lender Assignment Agreement.
Accrued interest and accrued fees shall be paid at the same time or times
provided in this Agreement. Unless such Eligible Assignee is an Affiliate of the
assignor Lender, such assignor Lender or such Eligible Assignee must also pay a
processing fee in the amount of $3,500 to the Administrative Agent upon delivery
of any Lender Assignment Agreement, which fee may be waived by the
Administrative Agent at its sole discretion. Any attempted assignment and
delegation not made in accordance with this Section 10.9.1 shall be null and
void.

(b) Nothing in this Agreement shall prevent or prohibit Lender from pledging its
Loans and Notes hereunder to a Federal Reserve Bank (or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System) in support of borrowings made by Lender
from such Federal Reserve Bank or the United States Treasury and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
(which may be a Pfandbrief) providing credit or credit support to Lender in
support of its obligations to such trustee, such collateral agent or a holder of
such obligations, as the case may be, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or the
Borrower). No pledge pursuant to this clause (b) shall release the transferor
Lender from any of its obligations hereunder. In connection with any assignment,
pledge or transfer of a Lender’s interest in the Loan to a Pfandbrief, such
Lender, at its own expense, may order an appraisal, and Administrative Agent
will reasonably cooperate, at such Lender’s expense, in coordinating the same
with Borrower to the extent necessary to obtain such appraisal.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent specified below its signature hereto (or at
such other

 

104



--------------------------------------------------------------------------------

address as may be designated by the Administrative Agent from time to time in
accordance with Section 10.2) a copy of each Lender Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of and principal amount of the
Loans owing to each Lender from time to time. The entries in the Register shall
be conclusive and binding, in the absence of clearly demonstrable error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of a Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement and the other
Loan Documents, notwithstanding any notice to the contrary. Any assignment of
any Loan or other obligation hereunder shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

Section 10.9.2 Participations. Any Lender may at any time sell to one or more
commercial lenders, financial institutions or other Persons (each of such
commercial lenders, financial institutions or other Persons being herein called
a “Participant”) participating interests in any of the Loans, Letter of Credit
Outstandings, Commitments, or other interests of such Lender hereunder
(including loan derivatives and similar swap arrangements based on such Lender’s
interests hereunder); provided, however, that

(a) no participation contemplated in this Section 10.9.2 shall relieve Lender
from its Commitments or its other obligations hereunder or under any other Loan
Document;

(b) Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(c) the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and under each of the other Loan Documents;

(d) no Lender may assign a participation of less than $5,000,000 (unless the
entirety of such Lender’s Commitment is less than $5,000,000);

(e) no Lender may sell a participation to a natural Person, Borrower, or an
Affiliate of Borrower; and

(f) the Borrower shall not be required to pay any amount under this Agreement
that is greater than the amount which it would have been required to pay had no
participating interest been sold.

In the case of any such participation, the Participant shall not have any rights
under this Agreement or any of the other Loan Documents (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by the Borrower hereunder shall be
determined and paid as if such Lender had not sold such participation. Any
Lender that sells a participating interest in any Loan, Revolving Loan
Commitment or other interest to a

 

105



--------------------------------------------------------------------------------

Participant under this Section 10.9.2, shall indemnify and hold harmless the
Borrower and the Administrative Agent from and against any Taxes or other costs
or losses (including reasonable attorneys’ fees and expenses) incurred or
payable by the Borrower or the Administrative Agent as a result of the failure
of the Borrower or the Administrative Agent to comply with its obligations to
deduct or withhold any Taxes from any payments made pursuant to this Agreement
to such Lender or the Administrative Agent, as the case may be, which Taxes
would not have been incurred or payable if such Participant had delivered a
valid United States Internal Revenue Service Form W-9 (or successor form) to the
Borrower or if such Participant had been a Non-U.S. Lender that was entitled to
deliver to the Borrower, the Administrative Agent or such Lender, and had
delivered, a duly completed and valid United States Internal Revenue Service
Form W-8ECI, Form W-81MY or W-8BEN (or applicable successor form) entitling such
Participant to receive payments under this Agreement without deduction or
withholding of any United States federal Taxes.

Section 10.9.3 Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Treasury Regulations Section 5f.103-1(c). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

Section 10.10 No Fiduciary Duties. The obligations of the Lenders shall be those
of lenders only and none of the Lenders shall not have by reason of this
Agreement or any other Loan Document a fiduciary relationship in respect of any
other Lender or the holder of any Note or any Borrower Group Member; and nothing
in this Agreement or in any other Loan Document, expressed or implied, is
intended to or shall be so construed as to impose upon any Lender any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.

Section 10.11 Confidentiality. Administrative Agent, Issuer and each Lender
agrees to maintain, in accordance with its customary procedures for handling
confidential information, the confidentiality of all information provided to it
by or on behalf of the Borrower Group Members or by the Administrative Agent on
the Borrower Group Members’ behalf, under this Agreement or any other Loan
Document (“Confidential Information”), and neither it nor any of its Affiliates
shall use any such information other than in connection with or in enforcement
of this Agreement and the other Loan Documents or in connection with other
business now or hereafter existing or contemplated with the Borrower Group
Members, except to the extent such information (i) was or becomes generally
available to the public other than as a result of

 

106



--------------------------------------------------------------------------------

disclosure by the Administrative Agent, Issuer or the Lender or (ii) was or
becomes available on a non-confidential basis from a source other than the
Borrower, provided that such source is not bound by a confidentiality agreement
with the Borrower Group Members known to the Lender; provided, however, that
Lender may disclose such information (A) at the request or pursuant to any
requirement of any Governmental Authority to which the Lender is subject or in
connection with an examination of such Lender by any such Governmental
Authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding to which the Administrative Agent, any Lender or their respective
Affiliates may be party; (E) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(F) to such Lender’s independent auditors, other professional advisors or agents
(including rating agencies, credit insurers and the CUSIP Bureau) who have been
advised that such information is confidential pursuant to this Section 10.11;
(G) to any Participant or Eligible Assignee in respect of such Lender’s rights
and obligations hereunder, actual or potential, provided that such Person shall
have agreed in writing to keep such information confidential to the same extent
required of the Lenders hereunder with the Borrower being a third party
beneficiary of such agreement; (H) to its Affiliates and to its Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives who have been advised that such information is confidential
pursuant to this Section 10.11; or (I) to any direct or indirect contractual
counterparty to swap agreements or such contractual counterparty’s professional
advisor, provided that such Person shall have agreed in writing to keep such
information confidential to the same extent required of the Lenders hereunder
with the Borrower being a third party beneficiary of such agreement. Unless
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any Governmental Authority
(other than any request in connection with an examination of the financial
condition of such Lender) for disclosure of Confidential Information prior to
such disclosure; provided further, that in no event shall the Administrative
Agent or any Lender be obligated to return any materials furnished by the
Borrower Group Members. This Section shall supersede any confidentiality letter
or agreement with respect to the Borrower Group Members or the Transaction
entered into prior to the date hereof.

Section 10.12 Tax Advice. None of the Borrower, the Lenders or the
Administrative Agent provides accounting, tax or legal advice. Notwithstanding
anything provided herein, and any express or implied claims of exclusivity or
proprietary rights, the Borrower, each Lender and the Administrative Agent
hereby agree and acknowledge that the Borrower, each Lender and Administrative
Agent (and each of their employees, representatives or other agents) are
authorized to disclose to any and all Persons, beginning immediately upon
commencement of their discussions and without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement,
and all materials of any kind (including opinions or other tax analyses) that
are provided by the Borrower, any Lender or the Administrative Agent to the
other relating to such tax treatment and tax structure except to the extent that
such disclosure is subject to restrictions reasonably necessary to comply with
securities laws. In this regard, the Borrower, each Lender and the
Administrative Agent acknowledge and agree that disclosure of the tax treatment
and tax structure of the transactions contemplated by this Agreement has not
been and is not limited in any way by an express or implied understanding or
agreement, whether oral or written, and whether or not such

 

107



--------------------------------------------------------------------------------

understanding or agreement is legally binding, except to the extent that such
disclosure is subject to restrictions reasonably necessary to comply with
securities laws. For purposes of this authorization, “tax treatment” means the
purported or claimed U.S. Federal income tax treatment of the transaction, and
“tax structure” means any fact that may be relevant to understanding the
purported or claimed U.S. Federal income tax treatment of the transaction. This
Section 10.12 is intended to reflect the understanding of the Borrower, any
Lender or the Administrative Agent that no transaction contemplated by this
Agreement has been offered under “Conditions of Confidentiality” as that phrase
is used in Treasury Regulations Sections 1.6011-4(b)(3)(i) and 301.6111-2(c)(i),
and shall be interpreted in a manner consistent therewith. Nothing herein is
intended to imply that any of the Borrower, each Lender and the Administrative
Agent has made or provided to, or for the benefit of, the other any oral or
written statement as to any potential tax consequences that are related to, or
may result from, the transactions contemplated by this Agreement.

Section 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS,
THE ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE
COUNTY OF NEW YORK OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE COUNTY OF NEW YORK OF THE STATE OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION,
SUBJECT TO THE BORROWER’S RIGHT TO CONTEST SUCH JUDGMENT BY MOTION OR APPEAL ON
ANY GROUNDS NOT EXPRESSLY WAIVED IN THIS SECTION 10.13. THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.2. EACH OF THE BORROWER, ADMINISTRATIVE AGENT,
LENDER AND ISSUER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER

 

108



--------------------------------------------------------------------------------

THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE
ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER OR THE BORROWER IN CONNECTION
HEREWITH OR THEREWITH. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENTS, THE LENDERS, AND THE ISSUER ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

*        *        *

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

SPIRIT REALTY, L.P., a Delaware limited partnership By:   Spirit General OP
Holdings, LLC,   as sole general partner By:  

/s/ Joni G. Barrett

  Name: Joni G. Barrett   Title: Vice President and Secretary Address: Facsimile
No.: Telephone No.: Attention:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ James Rolison

  Name: James Rolison   Title: Managing Director By:  

/s/ George R. Reynolds

  Name: George R. Reynolds   Title: Director

Address:   60 Wall Street   New York, New York 10005

Facsimile No.:   (646) 324-7091 Telephone No.:   (212) 250-3352

Attention: James Rolison With a copy to: Deutsche Bank Securities Inc. Crescent
Court Suite 550 Dallas, Texas 75201 Facsimile No.:   (214) 740-7910
Telephone No.:   (214) 740-7900

Attention: Linda Davis



--------------------------------------------------------------------------------

LENDERS:

DEUTSCHE BANK AG, NEW YORK BRANCH

By:  

/s/ James Rolison

Name: James Rolison Title: Managing Director By:  

/s/ George R. Reynolds

Name: George R. Reynolds Title: Director



--------------------------------------------------------------------------------

MIHI LLC By:  

/s/ Stephen Mehos

Name: Stephen Mehos Title: Authorized Signatory By:  

/s/ T. Morgan Edwards II

Name: T. Morgan Edwards II Title: Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK N.A. By:  

/s/ Michael King

Name: Michael King Title: Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Dan LePage

Name: Dan LePage Title: Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Irja R. Otsa

Name: Irja R. Otsa

Title: Associate Director

          Banking Products Services, US

By:  

/s/ David Urban

Name: David Urban

Title: Associate Director

          Banking Products Services, US